[orionfifthamendmenttocre001.jpg]
Execution Version FIFTH AMENDMENT TO CREDIT AGREEMENT THIS FIFTH AMENDMENT TO
CREDIT AGREEMENT (this “Amendment”), is made and entered into as of March 21,
2019, by and among ORION GROUP HOLDINGS, INC., a Delaware corporation (formerly
known as Orion Marine Group, Inc.) (the “Borrower”), certain Subsidiaries of the
Borrower designated as “Guarantors” on the signature pages hereof (together with
the Borrower, the “Credit Parties”), the Lenders (as defined below) party hereto
constituting the Required Lenders, and REGIONS BANK, as administrative agent and
collateral agent for the Lenders (in such capacity, the “Agent”). W I T N E S S
E T H: WHEREAS, the Borrower, the Guarantors, certain banks and other financial
institutions from time to time party thereto (the “Lenders”) and the Agent are
parties to a certain Credit Agreement, dated as of August 5, 2015 (as amended by
that certain First Amendment to Credit Agreement, dated as of April 27, 2016,
that certain Second Amendment to Credit Agreement, dated as of July 28, 2017,
that certain Third Amendment to Credit Agreement, dated as of November 7, 2017,
that certain Fourth Amendment to Credit Agreement, dated as of July 31, 2018,
and as further amended, restated, supplemented, increased, extended or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement), pursuant to which the Lenders have made loans and
certain other financial accommodations available to the Borrower; and WHEREAS,
the Borrower has requested that the Required Lenders and the Agent amend certain
provisions of the Credit Agreement and, subject to the terms and conditions
hereof, the Required Lenders and the Agent are willing to do so. NOW, THEREFORE,
for good and valuable consideration, the sufficiency and receipt of which are
acknowledged, the Borrower, the Guarantors, the Required Lenders and the Agent
agree as follows: 1. Amendments to Credit Agreement. From and after the Fifth
Amendment Effective Date (as hereinafter defined), the Credit Agreement is
amended pursuant to this Amendment and amendments to the Credit Agreement prior
to the date hereof to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex A to this Amendment (the “Amended Credit Agreement”). 2.
Amendments to Exhibit 2.1 to Credit Agreement. From and after the Fifth
Amendment Effective Date, Exhibit 2.1 to the Credit Agreement is amended and
restated in its entirety pursuant to this Amendment as set forth on Annex B to
this Amendment. 3. Conditions Precedent. Completion of the following to the
satisfaction of the Agent and the Required Lenders shall constitute express
conditions precedent to the effectiveness of the amendments set forth in this
Amendment (and the date on which all of the



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre002.jpg]
foregoing shall have occurred as determined by the Agent being called herein the
“Fifth Amendment Effective Date”): (a) Executed Credit Documents. Receipt by the
Agent of counterparts of this Amendment duly executed by the parties hereto. (b)
Fees and Expenses. The Agent shall have confirmation that all fees and expenses
required to be paid on or before the Fifth Amendment Effective Date have been
paid, including the fees and expenses of King & Spalding LLP. (c) No Default or
Event of Default. Immediately before and after giving effect to the amendments
contemplated hereby, no Default or Event of Default exists. 4. Representations
and Warranties. As of the Fifth Amendment Effective Date, after giving effect to
this Amendment, the representations and warranties contained in the Amended
Credit Agreement and in the other Credit Documents are true and correct in all
material respects (or, with respect to any such representation or warranty that
is modified by materiality or Material Adverse Effect, are true and correct in
all respects) on and as of the Fifth Amendment Effective Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date, and no event
has occurred and is continuing or would result from the consummation of this
Amendment and the transactions contemplated hereby that would constitute an
Event of Default or a Default. 5. Reaffirmation of Credit Party Obligations.
Each Credit Party hereby ratifies the Credit Agreement, as amended hereby, and
each other Credit Document to which it is a party and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement, as amended hereby,
and such other Credit Documents applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations. 6.
Release of Claims and Covenant Not to Sue. (a) On the Fifth Amendment Effective
Date, in consideration of the Required Lenders’ and the Agent’s agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Credit Party, on
behalf of itself and its successors and assigns, and its present and former
members, managers, shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives, and other representatives (each Credit Party and all such other
Persons being hereinafter referred to collectively as the “Releasing Parties”
and individually as a “Releasing Party”), hereby absolutely, unconditionally,
and irrevocably releases, remises, and forever discharges Agent, each Lender,
and each of their respective successors and assigns, and their respective
present and former shareholders, members, managers, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents,
legal representatives, and other representatives (Agent, Lenders, and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from any and all demands, actions, causes
of action, suits, damages, and any and all other claims, counterclaims,
defenses, rights of set-off, demands, and liabilities 2



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre003.jpg]
whatsoever (individually, a “Claim” and collectively, “Claims”) of every kind
and nature, known or unknown, suspected or unsuspected, at law or in equity,
which any Releasing Party or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have, or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause, or thing whatsoever which arises at any time on or prior to the
date of this Amendment for or on account of, in relation to, or in any way in
connection with this Amendment, the Credit Agreement, any of the other Credit
Documents, or any of the transactions hereunder or thereunder. (b) Each Credit
Party understands, acknowledges, and agrees that the release set forth above may
be pleaded as a full and complete defense to any Claim and may be used as a
basis for an injunction against any action, suit, or other proceeding which may
be instituted, prosecuted, or attempted in breach of the provisions of such
release. (c) Each Credit Party agrees that no fact, event, circumstance,
evidence, or transaction which could now be asserted or which may hereafter be
discovered will affect in any manner the final, absolute, and unconditional
nature of the release set forth above. (d) On and after the Fifth Amendment
Effective Date, each Credit Party hereby absolutely, unconditionally and
irrevocably covenants and agrees with and in favor of each Releasee that it will
not sue (at law, in equity, in any regulatory proceeding, or otherwise) any
Releasee on the basis of any Claim released, remised, and discharged by any
Credit Party pursuant to clause (a) of this Section. If any Credit Party
violates the foregoing covenant, the Borrower, for itself and its successors and
assigns, and its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives, and other representatives, agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation. 7. Effect of Amendment. Except as set forth expressly
herein, all terms of the Credit Agreement, as amended hereby, and the other
Credit Documents shall be and remain in full force and effect and shall
constitute the legal, valid, binding and enforceable obligations of the Borrower
to the Lenders and the Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement or the
other Credit Documents, nor constitute a waiver of any provision of the Credit
Agreement or the other Credit Documents. This Amendment shall constitute a
Credit Document for all purposes of the Credit Agreement. 8. Governing Law. This
Amendment shall be governed by, and construed in accordance with, the internal
laws of the State of New York. 9. No Novation. This Amendment is not intended by
the parties to be, and shall not be construed to be, a novation of the Credit
Agreement or an accord and satisfaction in regard thereto. 10. Counterparts.
This Amendment may be executed by one or more of the parties hereto in any
number of separate counterparts, each of which shall be deemed an original and
all 3



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre004.jpg]
of which, taken together, shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
transmission or by electronic mail in pdf form shall be as effective as delivery
of a manually executed counterpart hereof. 11. Binding Nature. This Amendment
shall be binding upon and inure to the benefit of the parties hereto, their
respective successors, successors-in-titles, and assigns. 12. Entire
Understanding. This Amendment sets forth the entire understanding of the parties
with respect to the matters set forth herein, and shall supersede any prior
negotiations or agreements, whether written or oral, with respect thereto.
[Signature Pages To Follow] 4



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre005.jpg]




--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre006.jpg]




--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre007.jpg]




--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre008.jpg]
AGENT: REGIONS BANK, as Administrative Agent, Collateral Agent, Issuing Bank and
as a Lender By: __________________________ Name: David Baynash Title: Senior
Vice President Orion Signature Page to Fifth Amendment



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre009.jpg]




--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre010.jpg]




--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre011.jpg]




--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre012.jpg]




--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre013.jpg]




--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre014.jpg]




--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre015.jpg]




--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre016.jpg]
ANNEX A Amended Credit Agreement [Attached]



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre017.jpg]
CONFORMED THROUGH AMENDMENT NO. 1 DATED AS OF APRIL 27, 2016 AND AMENDMENT NO. 2
DATED AS OF JULY 28, 2017 AND AMENDMENT NO. 3 DATED AS OF NOVEMBER 7, 2017 AND
AMENDMENT NO. 4 DATED AS OF JULY 31, 2018 AND AMENDMENT NO. 5 DATED AS OF MARCH
21, 2019 CREDIT AGREEMENT dated as of August 5, 2015 among ORION GROUP HOLDINGS,
INC. as Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO FROM TIME TO
TIME, as Guarantors THE LENDERS PARTY HERETO, REGIONS BANK, as Administrative
Agent and Collateral Agent and BANK OF AMERICA, N.A. and BOKF, NA DBA BANK OF
TEXAS, as Co-Syndication Agents, REGIONS CAPITAL MARKETS, a division of Regions
Bank, as Lead Arranger and Book Manager DMSLIBRARY01\28783273.v12



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre018.jpg]
TABLE OF CONTENTS Page Section 1. DEFINITIONS AND INTERPRETATION 1 Section 1.1
Definitions. 2 Section 1.2 Accounting Terms. 3435 Section 1.3 Rules of
Interpretation. 3435 Section 2 LOANS AND LETTERS OF CREDIT 3537 Section 2.1
Revolving Loans and Term Loans. 3537 Section 2.2 Swingline Loans. 4041 Section
2.3 Issuances of Letters of Credit and Purchase of Participations Therein. 4344
Section 2.4 Pro Rata Shares; Availability of Funds. 4648 Section 2.5 Evidence of
Debt; Register; Lenders’ Books and Records; Notes. 4849 Section 2.6 Scheduled
Principal Payments. 4849 Section 2.7 Interest on Loans. 4950 Section 2.8
Conversion/Continuation. 5152 Section 2.9 Default Rate of Interest. 5253 Section
2.10 Fees. 5254 Section 2.11 Prepayments/Commitment Reductions. 5455 Section
2.12 Application of Prepayments. 5657 Section 2.13 General Provisions Regarding
Payments. 5658 Section 2.14 Sharing of Payments by Lenders. 5859 Section 2.15
Cash Collateral. 5859 Section 2.16 Defaulting Lenders. 5960 Section 2.17 Removal
or Replacement of Lenders. 6163 Section 3 YIELD PROTECTION 6264 Section 3.1
Making or Maintaining LIBOR Loans. 6264 Section 3.2 Increased Costs. 6466
Section 3.3 Taxes. 6667 Section 3.4 Mitigation Obligations; Designation of a
Different Lending Office. 6970 Section 4 GUARANTY 6970 Section 4.1. The
Guaranty. 6970 Section 4.2 Obligations Unconditional. 7071 Section 4.3
Reinstatement. 7172 Section 4.4 Certain Additional Waivers. 7172 Section 4.5
Remedies. 7172 Section 4.6 Rights of Contribution. 7172 Section 4.7 Guarantee of
Payment; Continuing Guarantee. 7173 Section 4.8 Keepwell. 7273 Section 5
CONDITIONS PRECEDENT 7273 Section 5.1 Conditions Precedent to Initial Credit
Extensions. 7273 Section 5.2 Conditions to Each Credit Extension. 7677 Section 6
REPRESENTATIONS AND WARRANTIES 7678 Section 6.1 Organization; Requisite Power
and Authority; Qualification. 7678 Section 6.2 Equity Interests and Ownership.
7778 i



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre019.jpg]
Section 6.3 Due Authorization. 7778 Section 6.4 No Conflict. 7778 Section 6.5
Governmental Consents. 7779 Section 6.6 Binding Obligation. 7779 Section 6.7
Financial Statements. 7779 Section 6.8 No Material Adverse Effect; No Default.
7880 Section 6.9 Tax Matters. 7880 Section 6.10 Properties. 7880 Section 6.11
Environmental Matters. 8081 Section 6.12 No Defaults. 8081 Section 6.13 No
Litigation or other Adverse Proceedings. 8082 Section 6.14 Information Regarding
the Borrower and its Subsidiaries. 8082 Section 6.15 Governmental Regulation.
8082 Section 6.16 Employee Matters. 8183 Section 6.17 Pension Plans. 8283
Section 6.18 Solvency. 8284 Section 6.19 Compliance with Laws. 8284 Section 6.20
Disclosure. 8284 Section 6.21 Insurance. 8384 Section 6.22 Pledge Agreement and
Security Agreement. 8385 Section 6.23 [Reserved]. 8385 Section 6.24 Vessel
Qualification. 8485 Section 7 AFFIRMATIVE COVENANTS 8485 Section 7.1 Financial
Statements and Other Reports. 8485 Section 7.2 Existence. 8688 Section 7.3
Payment of Taxes and Claims. 8688 Section 7.4 Maintenance of Properties. 8788
Section 7.5 Insurance. 8788 Section 7.6 Inspections. 8789 Section 7.7 Lenders
Meetings. 8789 Section 7.8 Compliance with Laws and Material Contracts. 8789
Section 7.9 Use of Proceeds. 8889 Section 7.10 Environmental Matters. 8889
Section 7.11 [Reserved]. 88Real Estate Assets. 90 Section 7.12 Pledge of
Personal Property Assets. 8892 Section 7.13 Books and Records. 8993 Section 7.14
Additional Subsidiaries. 8993 Section 7.15 Interest Rate Protection. 8993
Section 7.16 Covenants Relating to the Vessels. 9093 Section 7.17 Cash
Management. 9094 Section 7.18 Landlord Waivers. 9094 Section 8 NEGATIVE
COVENANTS 9194 Section 8.1 Indebtedness. 9194 Section 8.2 Liens. 9295 Section
8.3 No Further Negative Pledges. 9397 Section 8.4 Restricted Payments. 9497
Section 8.5 Burdensome Agreements. 9498 Section 8.6 Investments. 9498 Section
8.7 Use of Proceeds. 9599 ii



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre020.jpg]
Section 8.8 Financial Covenants 9599 Section 8.9 Fundamental Changes;
Disposition of Assets; Acquisitions. 9599 Section 8.10 Disposal of Subsidiary
Interests. 96100 Section 8.11 Sales and Lease-Backs. 96100 Section 8.12
Transactions with Affiliates and Insiders. 96100 Section 8.13 Prepayment of
Other Funded Debt. 96100 Section 8.14 Conduct of Business. 97101 Section 8.15
Fiscal Year; Accounting Changes. 97101 Section 8.16 Amendments to Organizational
Agreements/Material Agreements. 97101 Section 8.17 Capital Expenditures. 97101
Section 8.18 Negative Covenants Relating to the Vessels. 97101 Section 9 EVENTS
OF DEFAULT; REMEDIES; APPLICATION OF FUNDS. 97101 Section 9.1 Events of Default.
97101 Section 9.2 Remedies. 99103 Section 9.3 Application of Funds. 100104
Section 10 AGENCY 101105 Section 10.1 Appointment and Authority. 101105 Section
10.2 Rights as a Lender. 102106 Section 10.3 Exculpatory Provisions. 102106
Section 10.4 Reliance by Administrative Agent. 103107 Section 10.5 Delegation of
Duties. 103107 Section 10.6 Resignation of Administrative Agent. 103107 Section
10.7 Non-Reliance on Administrative Agent and Other Lenders. 104108 Section 10.8
No Other Duties, etc. 105109 Section 10.9 Administrative Agent May File Proofs
of Claim. 105109 Section 10.10 Collateral Matters. 105109 Section 11
MISCELLANEOUS 107111 Section 11.1 Notices; Effectiveness; Electronic
Communications. 107111 Section 11.2 Expenses; Indemnity; Damage Waiver. 108112
Section 11.3 Set-Off. 110114 Section 11.4 Amendments and Waivers. 110114 Section
11.5 Successors and Assigns. 112116 Section 11.6 Independence of Covenants.
116120 Section 11.7 Survival of Representations, Warranties and Agreements.
116120 Section 11.8 No Waiver; Remedies Cumulative. 116120 Section 11.9
Marshalling; Payments Set Aside. 116120 Section 11.10 Severability. 117121
Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights. 117121
Section 11.12 Headings. 117121 Section 11.13 Applicable Laws. 117121 Section
11.14 WAIVER OF JURY TRIAL. 118122 Section 11.15 Confidentiality. 118122 Section
11.16 Usury Savings Clause. 119123 Section 11.17 Counterparts; Integration;
Effectiveness. 119123 Section 11.18 No Advisory of Fiduciary Relationship.
120124 Section 11.19 Electronic Execution of Assignments and Other Documents.
120124 Section 11.20 USA PATRIOT Act. 120124 iii



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre021.jpg]
Section 11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. 120124 iv



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre022.jpg]
Appendices Appendix A Lenders, Commitments and Commitment Percentages Appendix B
Notice Information Schedules Schedule 6.1 Organization; Requisite Power and
Authority; Qualification Schedule 6.2 Equity Interests and Ownership Schedule
6.10(b) Real Estate Assets Schedule 6.10(d) Vessels Schedule 6.14 Name,
Jurisdiction and Tax Identification Numbers of Borrower and its Subsidiaries
Schedule 6.21 Insurance Coverage Schedule 8.1 Existing Indebtedness Schedule 8.2
Existing Liens Schedule 8.6 Existing Investments Exhibits Exhibit 1.1 Form of
Secured Party Designation Notice Exhibit 2.1 Form of Funding Notice Exhibit 2.3
Form of Issuance Notice Exhibit 2.5-1 Form of Revolving Loan Note Exhibit 2.5-2
Form of Swingline Note Exhibit 2.5-3 Form of Term Loan Note Exhibit 2.8 Form of
Conversion/Continuation Notice Exhibit 3.3 Forms of U.S. Tax Compliance
Certificates (Forms 1 – 4) Exhibit 7.1(c) Form of Compliance Certificate Exhibit
7.14 Form of Guarantor Joinder Agreement Exhibit 11.5 Form of Assignment
Agreement v



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre023.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT, dated as of August 5, 2015 (as amended,
restated, supplemented, increased, extended, supplemented or otherwise modified
from time to time, this “Agreement”), is entered into by and among ORION MARINE
GROUP, INC., a Delaware corporation (the “Borrower”), certain Subsidiaries of
the Borrower from time to time party hereto, as Guarantors, the Lenders from
time to time party hereto, REGIONS BANK, as administrative agent (in such
capacity, “Administrative Agent”) and collateral agent (in such capacity,
“Collateral Agent”). RECITALS: WHEREAS, on the Closing Date, the Lenders, at the
Borrower’s request, extended credit in the form of (i) the Initial Term Loan in
the aggregate principal amount of $135,000,000 and (ii) revolving commitments in
an aggregate principal amount of up to $50,000,000 (the “Initial Revolving
Credit Facility”); WHEREAS, the Borrower has requested that the Lenders extend
credit on the Fourth Amendment Effective Date in the form of (i) a Fourth
Amendment Replacement Term Loan in an aggregate principal amount of $60,000,000
and (ii) Revolving Commitments in an aggregate principal amount of up to
$100,000,000 (collectively, the “Fourth Amendment Replacement Facilities”);
WHEREAS, immediately prior to the Fourth Amendment Effective Date, $72,000,000
of the Initial Term Loan remained outstanding (the “Initial Term Loan
Outstanding Amount”); WHEREAS, at the Borrower has requested that’s request, on
the Fourth Amendment Effective Date, (i) (A) the Fourth Amendment Replacement
Term Loan replacereplaced the Initial Term Loan through a “cashless roll” of the
Initial Term Loan and (B) $60,000,000 of the Initial Term Loan Outstanding
Amount bewas deemed to be the Outstanding Amount of the Fourth Amendment
Replacement Term Loan from and after the Fourth Amendment Effective Date,
subject to the prepayment or repayment of such Outstanding Amount after the
Fourth Amendment Effective Date in accordance with the terms of this Agreement
and (ii) (A) the Revolving Commitments replacereplaced the Initial Revolving
Credit Facility and (B) the remaining portion of the Initial Term Loan
Outstanding Amount, after giving effect to the deemed disbursement of the Fourth
Amendment Replacement Term Loan on the Fourth Amendment Effective Date
($12,000,000), bewas reallocated to the Revolving Commitments and be deemed to
be a portion of the Outstanding Amount of the Revolving Loans from and after the
Fourth Amendment Effective Date, subject to any Borrowings and prepayments or
repayments of Revolving Loans and Swingline Loans, as the case may be, occurring
after the Fourth Amendment Effective Date in accordance with the terms of this
Agreement (such transactions, the “Fourth Amendment Replacement and Reallocation
Transactions”); and WHEREAS, the Lenders have agreed to provideprovided the
Fourth Amendment Replacement Facilities and consummateconsummated the Fourth
Amendment Replacement and Reallocation Transactions on the terms and conditions
set forth herein. NOW, THEREFORE, in consideration of these premises and the
mutual covenants and agreements contained herein, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto covenant and agree as follows:
Section 1. DEFINITIONS AND INTERPRETATION DMSLIBRARY01\28783273.v12



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre024.jpg]
Section 1.1 Definitions. The following terms used herein, including in the
introductory paragraph, recitals, exhibits and schedules hereto, shall have the
following meanings: “2017 Q3 Hurricane Add-Back” means as defined in the
definition of “Consolidated EBITDA”. “Acquisition”, by any Person, means the
acquisition by such Person, in a single transaction or in a series of related
transactions, of all or any substantial portion of the property of another
Person or at least a majority of the Equity Interests of another Person, in each
case whether or not involving a merger or consolidation with such other Person
and whether for cash, property, services, assumption of Indebtedness, securities
or otherwise. “Adjusted LIBOR Rate” means, for any Interest Rate Determination
Date with respect to an Interest Period for an Adjusted LIBOR Rate Loan, the
rate per annum obtained by dividing (a) (i) the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to the LIBOR or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service which displays an average settlement rate for
deposits (for delivery on the first day of such period) with a term equivalent
to such period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, or (iii) in the event
the rates referenced in the preceding clauses (i) and (ii) are not available,
the rate per annum (rounded upward to the next whole multiple of one sixteenth
of one percent (1/16 of 1%)) equal to quotation rate (or the arithmetic mean of
rates) offered to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan of
Regions Bank or any other Lender selected by the Administrative Agent, for which
the Adjusted LIBOR Rate is then being determined with maturities comparable to
such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (b) an amount equal to (i) one, minus (ii)
the Applicable Reserve Requirement. Notwithstanding the foregoing, for purposes
of this Agreement, the Adjusted LIBOR Rate shall in no event be less than 0% at
any time. “Adjusted LIBOR Rate Loan” means Loans bearing interest based on the
Adjusted LIBOR Rate. “Administrative Agent” means as defined in the introductory
paragraph hereto, together with its successors and assigns. “Administrative
Questionnaire” means an administrative questionnaire provided by the Lenders in
a form supplied by the Administrative Agent. “Adverse Proceeding” means any
action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration (whether or not purportedly on behalf
of any Credit Party or any of its Subsidiaries) at law or in equity, or before
or by any Governmental Authority, whether pending, threatened in writing against
any Credit Party or any of its Subsidiaries or any material property of any
Credit Party or any of its Subsidiaries. “Affected Lender” means as defined in
Section 3.1(b). 2



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre025.jpg]
“Affected Loans” means as defined in Section 3.1(b). “Affiliate” means, with
respect to any Person, another Person that directly, or indirectly through one
or more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. “Agent” means each of the Administrative Agent and
the Collateral Agent. “Aggregate Revolving Commitments” means the Revolving
Commitments of all the Lenders. The aggregate principal amount of the Aggregate
Revolving Commitments in effect on the Closing Date was FIFTY MILLION DOLLARS
($50,000,000). The aggregate principal amount of the Aggregate Revolving
Commitments in effect from and after the Fourth Amendment Effective Date is ONE
HUNDRED MILLION DOLLARS ($100,000,000). “Agreement” means as defined in the
introductory paragraph hereto. “ALTA” means American Land Title Association.
“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators. “Applicable Margin” means (a) from the
Closing Date through the date two (2) Business Days immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.1(c) for the
Fiscal Quarter ending September 30, 2015, the percentage per annum based upon
Pricing Level 3 in the table set forth below, (b) from the Fourth Amendment
Effective Date through the date two (2) Business Days immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.1(c) for the
Fiscal Quarter ended September 30, 2018, the percentage per annum based upon
Pricing Level 1 in the table set forth below, and (c(c) from the Fifth Amendment
Effective Date through the date two (2) Business Days immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.1(c) for the
Fiscal Quarter ended June 30, 2019, the percentage per annum based upon Pricing
Level 4 in the table set forth below and (d) thereafter, the percentage per
annum determined by reference to the table set forth below using the
Consolidated Leverage Ratio as set forth in the Compliance Certificate most
recently delivered to the Administrative Agent pursuant to Section 7.1(c), with
any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio becoming effective on the date two (2) Business Days
immediately following the date on which such Compliance Certificate is
delivered. Pricing Consolidated Leverage Ratio Adjusted LIBOR Rate Base Rate
Commitment Level Loans and Letter of Credit Loans Fee Fee 1 Less than 1.50 to
1.00 1.752.00% 0.751.00% 0.30% 2 Greater than or equal to 1.50 2.002.25%
1.001.25% 0.35% to 1.00 but less than 2.00 to 1.00 3 Greater than or equal to
2.00 2.252.50% 1.251.50% 0.40% to 1.00 but less than 2.75 to 1.00 4 Greater than
or equal to 2.75 2.502.75% 1.501.75% 0.45% to 1.00 3



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre026.jpg]
Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered when due in accordance herewith, then Pricing Level 4 as set forth
in the table above shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered and (y) the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.7(e). The Applicable Margin with
respect to any additional Term Loan established pursuant to Section 2.1(d)(iii)
shall be as provided in the joinder document(s) and/or commitment agreement(s)
executed by the Borrower and the applicable Lenders in connection therewith.
“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index
Rate. Adjusted LIBOR Rate Loans and Base Rate Loans determined by reference to
the LIBOR Index Rate shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefit of
credit for pro ration, exception or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the Index Rate shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement. “Approved Fund” means any Fund that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender. “Asset Sale” means
a sale, lease, sale and leaseback, assignment, conveyance, exclusive license (as
licensor), transfer or other disposition to, or any exchange of property with,
any Person, in one transaction or a series of transactions, of all or any part
of any Credit Party or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, including the Equity Interests of any Subsidiary of the Borrower,
other than (a) dispositions of surplus, obsolete or worn out property or
property no longer used or useful in the business of the Borrower and its
Subsidiaries, whether now owned or hereafter acquired, in the ordinary course of
business; (b) dispositions of inventory sold, and Intellectual Property
licensed, in the ordinary course of business; (c) dispositions of accounts or
payment intangibles (each as defined in the UCC) resulting from the compromise
or settlement thereof in the ordinary course of business for less than the full
amount thereof; (d) dispositions of Cash Equivalents in the ordinary course of
business; and (e) licenses, sublicenses, leases or subleases granted to any
third parties in arm’s-length commercial transactions in the ordinary course of
business that do not interfere in any material respect with the business of the
Borrower or any of its Subsidiaries. “Assignment Agreement” means an assignment
agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 11.5(b)) and accepted by the
Administrative Agent, in substantially the form of Exhibit 11.5 or any other
form (including electronic documentation generated by ClearPar or other
electronic platform) approved by the Administrative Agent. 4



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre027.jpg]
“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease. “Authorized Officer” means,
as applied to any Person, any individual holding the position of chairman of the
board (if an officer), chief executive officer, president or one of its vice
presidents (or the equivalent thereof), chief financial officer or treasurer
and, solely for purposes of making the certifications required under Section
5.1(b)(ii) and (iv), any secretary or assistant secretary. “Auto Borrow
Agreement” has the meaning specified in Section 2.2(b)(vi). “Bail-In Action”
means the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute. “Base
Rate” means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of one percent (0.5%) and (c) the LIBOR Index Rate in effect
on such day plus one percent (1.0%). Any change in the Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Index Rate
shall be effective on the effective day of such change in the Prime Rate, the
Federal Funds Effective Rate or the LIBOR Index Rate, respectively.
Notwithstanding the foregoing, for purposes of this Agreement, the Base Rate
shall in no event be less than 0% at any time. “Base Rate Loan” means a Loan
bearing interest at a rate determined by reference to the Base Rate. “Bilbo
Project” means the project undertaken by the Credit Parties in Savanah, Georgia
for the purpose of creating a storm water canal in connection with Savanah’s
Bilbo Canal. “Borrower” means as defined in the introductory paragraph hereto.
“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of Adjusted LIBOR Rate Loans, having the same
Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.
“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
and 5



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre028.jpg]
Adjusted LIBOR Rate Loans (and in the case of determinations, the Index Rate and
Base Rate Loans based on the LIBOR Index Rate), the term “Business Day” means
any day which is a Business Day described in clause (a) and which is also a day
for trading by and between banks in Dollar deposits in the London interbank
market. “Cape Lisburne Project” means the project undertaken by the Credit
Parties in Cape Lisburne, Alaska for the purpose of fortifying a sea wall to
provide erosion protection for a United States military air strip. “Capital
Lease” means, as applied to any Person, any lease of any property (whether real,
personal or mixed) by that Person as lessee that, in conformity with GAAP, is or
should be accounted for as a capital lease on the balance sheet of that Person.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, any Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, any Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, such Issuing Bank
and/or Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. “Cash Equivalents” means, as at any date of
determination, any of the following: (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States government, or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after such date; (b)
marketable direct obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one (1) year after such date and having, at the
time of the acquisition thereof, a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (c) commercial paper maturing no more than one (1) year from
the date of creation thereof and having, at the time of the acquisition thereof,
a rating of at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates
of deposit or bankers’ acceptances maturing within one (1) year after such date
and issued or accepted by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof or the District of Columbia
that (i) is at least “adequately capitalized” (as defined in the regulations of
its primary federal banking regulator), and (ii) has Tier 1 capital (as defined
in such regulations) of not less than $100,000,000; and (e) shares of any money
market mutual fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (a) and (b)
above, (ii) has net assets of not less than $500,000,000, and (iii) has the
highest rating obtainable from either S&P or Moody’s. “Change in Law” means the
occurrence, after the date of this Agreement, of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III and (iii) all requests, rules, guidelines or
directives issued by a Governmental Authority in connection with a Lender’s
submission or 6



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre029.jpg]
re-submission of a capital plan under 12 C.F.R. § 225.8 or a Governmental
Authority’s assessment thereof shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. “Change of Control”
means an event or series of events by which: (a) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 20% or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or (b) during any period of twenty-four (24) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.
“Closing Date” means August 5, 2015. “Closing Date Acquisition” means the
acquisition of all of the membership interests of the Target and the membership
and partnership interests in certain Subsidiaries and Affiliates of the Target,
pursuant to the Closing Date Acquisition Agreement. “Closing Date Acquisition
Agreement” means that certain Membership Interest Purchase Agreement dated as of
August 5, 2015 by and between T.A.S. Holdings, LLC, as seller and Orion Concrete
Construction, LLC. “Closing Date Acquisition Agreement Assignment” means that
certain Assignment of Representations, Warranties, Covenants and Indemnities,
dated as of the Closing Date by the Borrower in favor of the Administrative
Agent and acknowledged by T.A.S. Holdings, LLC, in form and substance reasonably
satisfactory to the Administrative Agent. “Closing Date Acquisition Documents”
means the Closing Date Acquisition Agreement and all related instruments and
agreements executed in connection therewith. “Collateral” means the collateral
identified in, and at any time covered by, the Collateral Documents. “Collateral
Agent” means as defined in the introductory paragraph hereto, together with its
successors and assigns. 7



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre030.jpg]
“Collateral Documents” means the Pledge Agreement, the Security Agreement,
Closing Date Acquisition Agreement Assignment, the Fleet Mortgages and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to the
Collateral Agent, for the benefit of the holders of the Obligations, a Lien on
any real, personal or mixed property of that Credit Party as security for the
Obligations. “Commitments” means the Revolving Commitments and the Term Loan
Commitments. “Commitment Fee” means as defined in Section 2.10(a). “Commodity
Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c). “Connection Income Taxes” means Other Connection Taxes
that are imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes. “Consolidated Capital Expenditures”
means, for any period, for the Borrower and its Subsidiaries on a consolidated
basis, all capital expenditures, as determined in accordance with GAAP;
provided, however, that Consolidated Capital Expenditures shall not include (a)
expenditures made with proceeds of any Involuntary Disposition to the extent
such expenditures are used to purchase property that is the same as or similar
to the property subject to such Involuntary Disposition or (b) Permitted
Acquisitions. “Consolidated Current Assets” means, as of any date of
determination, the total assets of the Borrower and its Subsidiaries on a
consolidated basis, that may properly be classified as current assets in
accordance with GAAP, excluding cash and Cash Equivalents. “Consolidated Current
Liabilities” means, as of any date of determination, the total liabilities of
the Borrower and its Subsidiaries on a consolidated basis, that may properly be
classified as current liabilities in accordance with GAAP, excluding the current
portion of long term debt. “Consolidated EBITDA” means, for any period, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income for such period plus the following to the extent
deducted in calculating such Consolidated Net Income: (a) Consolidated Interest
Charges for such period, (b) the provision for federal, state, local and foreign
income taxes payable by the Borrower and its Subsidiaries for such period, (c)
depreciation and amortization expense for such period, (d) all non-cash
expenses, charges and losses (or minus any non-cash gains) for such period
(excluding those expenses, charges and losses related to accounts receivable) so
long such expenses, charges and losses are not expected to be paid in cash at
any time in the future and, (e) costs, expenses, charges and losses (including,
without limitation, due to business interruption) related to the impact of
hurricanes on business operations, facilities and inventoryactually incurred or
suffered related to (i) project delays in connection with the (x) Cape Lisburne
Project in an amount not to exceed $16,000,000, (y) Bilbo Project in an amount
not to exceed $2,800,000 and (z) Kinder Morgan Matter in an amount not to exceed
$1,700,000, in each case with respect to the forgoing clauses (x), (y) and (z),
for the Fiscal Quarter of the Borrower ended December 18, 2018; provided, that,
Consolidated EBITDA shall be reduced by the amount of contractual proceeds
actually received or recoveries realized in excess of contractual payments or
collections of receivables reserved for, as applicable, in each with respect to
such projects during such period in an aggregate amount not to exceed the amount
of such costs, expenses, charges and losses added back for such period pursuant
to this clause (e)(i) and (ii) the impact of certain weather-related events
solely with respect to the Fiscal Quarter ended September 30, 2017 in an amount
not to exceed 8



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre031.jpg]
$16,500,000 for such Fiscal Quarter (the “2017 Q3 Hurricane Add-Back”of the
Borrower ended December 31, 2018 in an aggregate amount not to exceed $6,500,000
for such Fiscal Quarter, and (f) costs and expenses actually incurred with
respect to the consulting services (i) of Alvarez & Marshal (A&M) for the Fiscal
Quarters of the Borrower ending March 31, 2019 and June 30, 2019 in an aggregate
amount not to exceed $1,700,000 for such Fiscal Quarters, collectively, and (ii)
for IT-Related Projects for the Fiscal Quarters of the Borrower ending March 31,
2019, June 30, 2019, September 30, 2019 and December 31, 2019, in an amount not
to exceed $250,000 for each such Fiscal Quarter. For purposes of calculating the
financial covenants set forth in Section 8.8 solely with respect to the Fiscal
Quarters of the Borrower ending March 31, 2019, June 30, 2019 and September 30,
2019, Consolidated EBITDA shall be determined for the Fiscal Quarter of the
Borrower ending (A) March 31, 2019 by multiplying the Consolidated EBITDA for
such Fiscal Quarter by four (4), (B) June 30, 2019 by multiplying the
Consolidated EBITDA for such Fiscal Quarter plus the Consolidated EBITDA for the
immediately preceding Fiscal Quarter by two (2) and (C) September 30, 2019 by
multiplying the Consolidated EBITDA for such Fiscal Quarter plus the
Consolidated EBITDA for the immediately preceding two (2) Fiscal Quarters by
four-thirds (4/3). “Consolidated Excess Cash Flow” means, for any period for the
Borrower and its Subsidiaries, an amount equal to the sum, without duplication,
of (a) Consolidated EBITDA minus (b) Consolidated Capital Expenditures paid in
cash, minus (c) the cash portion of Consolidated Interest Charges minus (d)
Consolidated Taxes minus (e) Consolidated Scheduled Funded Debt Payments minus
(f) the Consolidated Working Capital Adjustment, in each case on a consolidated
basis determined in accordance with GAAP. “Consolidated Fixed Charge Coverage
Ratio” means, as of any date of determination, the ratio of (a) Consolidated
EBITDA minus (i) Consolidated Taxes minus (ii) Consolidated Maintenance Capital
Expenditures, in each case, for the period of the four Fiscal Quarters most
recently ended, to (b) Consolidated Fixed Charges for the period of the four
Fiscal Quarters most recently ended.; provided that, for purposes of this clause
(b) and determining the Consolidated Scheduled Funded Debt Payments component of
Consolidated Fixed Charges, the sum of all scheduled payments of principal on
Consolidated Funded Debt shall be deemed to be $3,000,000 per annum at all times
prior to and including the Fiscal Quarter of the Borrower ending June 30, 2019.
“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) Restricted Payments made
during such period, all as determined in accordance with GAAP. “Consolidated
Funded Debt” means Funded Debt of the Borrower and its Subsidiaries on a
consolidated basis determined in accordance with GAAP. “Consolidated Interest
Charges” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, an amount equal to the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period. “Consolidated Leverage Ratio” means, as of any date
of determination, the ratio of (a) (i) Consolidated Funded Debt as of such date
minus (ii) unrestricted cash in excess of $1,000,000 but not in excess of
$10,000,000 in the aggregate to (b) Consolidated EBITDA for the period of the
four Fiscal Quarters most recently ended. 9



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre032.jpg]
“Consolidated Maintenance Capital Expenditures” means, for any period, the
aggregate amount of Consolidated Capital Expenditures expended by the Credit
Parties and their Subsidiaries on a consolidated basis during such period for
the maintenance or replacement of their existing capital assets, in each case as
approved by the Administrative Agent, net of up to $5,000,000 of Net Cash
Proceeds received from Asset Sales for such period. “Consolidated Net Income”
means, for any period, for the Borrower and its Subsidiaries on a consolidated
basis, the net income of the Borrower and its Subsidiaries (excluding
extraordinary gains) for that period, as determined in accordance with GAAP.
“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Debt, as determined in accordance
with GAAP. For purposes of this definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period, (b) shall be deemed to include
the Attributable Principal Amount in respect of Capital Leases, Securitization
Transactions and Synthetic Leases and (c) shall not include any voluntary
prepayments or mandatory prepayments required pursuant to Section 2.11.
“Consolidated Working Capital” means, as of any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the end of such period exceeds (or is less
than) Consolidated Working Capital as of the beginning of such period.
“Consolidated Taxes” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of all taxes, as determined
paid in accordance with GAAPcash. “Contractual Obligation” means, as applied to
any Person, any provision of any Security issued by that Person or of any
indenture, mortgage, deed of trust, contract, undertaking, agreement or other
instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. “Controlled
Account” has the meaning set forth in Section 7.17. “Conversion/Continuation
Date” means the effective date of a continuation or conversion, as the case may
be, as set forth in the applicable Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8. “Credit Date” means the date of a
Credit Extension. “Credit Document” means any of this Agreement, each Note, each
Issuer Document, the Collateral Documents, any Guarantor Joinder Agreement, the
Fee Letter, the Fourth Amendment Fee Letter, any Auto Borrower Agreement, any
document executed and delivered by the Borrower and/or any other Credit Party
pursuant to which any Aggregate Revolving Commitments are increased pursuant to
10



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre033.jpg]
Section 2.1(d)(ii) or an additional Term Loan is established pursuant to Section
2.1(d)(iii), any documents or certificates executed by any Credit Party in favor
of any Issuing Bank relating to Letters of Credit, and, to the extent evidencing
or securing the Obligations, all other documents, instruments or agreements
executed and delivered by any Credit Party for the benefit of any Agent, any
Issuing Bank or any Lender in connection herewith or therewith, and including
for the avoidance of doubt, any Guarantor Joinder Agreement (but specifically
excluding any Secured Swap Agreements and Secured Treasury Management
Agreements). “Credit Extension” means the making of a Loan or the issuing of a
Letter of Credit. “Credit Parties” means, collectively, the Borrower and each
Guarantor. “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect. “Debt Transaction” means, with
respect to the Borrower or any of its Subsidiaries, any sale, issuance,
placement, assumption or guaranty of Funded Debt, whether or not evidenced by a
promissory note or other written evidence of Indebtedness, except for Funded
Debt permitted to be incurred pursuant to Section 8.1. “Default” means a
condition or event that, after notice or lapse of time or both, would constitute
an Event of Default. “Default Rate” means an interest rate equal to (a) with
respect to Obligations other than Adjusted LIBOR Rate Loans (including Base Rate
Loans referencing the LIBOR Index Rate) and the Letter of Credit Fee, the Base
Rate plus the Applicable Margin, if any, applicable to such Loans plus two
percent (2%) per annum, (b) with respect to Adjusted LIBOR Rate Loans, the
Adjusted LIBOR Rate plus the Applicable Margin, if any, applicable to Adjusted
LIBOR Rate Loans plus two percent (2%) per annum and (c) with respect to the
Letter of Credit Fee, the Applicable Margin plus two percent (2%) per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, 11



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre034.jpg]
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.16(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, each Swingline Lender and each Lender. “Deposit Account
Control Agreement” means an agreement, among a Credit Party, a depository
institution, and the Collateral Agent, which agreement is in a form acceptable
to the Collateral Agent and which provides the Collateral Agent with “control”
(as such term is used in Article 9 of the UCC) over the Controlled Account
described therein, as the same may be amended, modified, extended, restated,
replaced, or supplemented from time to time. “Discharge” has the meaning set
forth in section 1001(7) of OPA. “DOC” means a document of compliance issued to
an Operator in accordance with rule 13 of the ISM Code; “Dollars” and the sign
“$” mean the lawful money of the United States. “Domestic Subsidiary” means any
Subsidiary organized under the laws of the United States, any state thereof or
the District of Columbia. “Earn Out Obligations” means, with respect to an
Acquisition, all obligations of the Borrower or any Subsidiary to make earn out
or other contingency payments (including purchase price adjustments,
non-competition and consulting agreements, or other indemnity obligations)
pursuant to the documentation relating to such Acquisition. The amount of any
Earn Out Obligations at the time of determination shall be the aggregate amount,
if any, of such Earn Out Obligations that are required at such time under GAAP
to be recognized as liabilities on the consolidated balance sheet of the
Borrower. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. 12



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre035.jpg]
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein. “Environmental Claim” means any known
investigation, written notice, notice of violation, written claim, action, suit,
proceeding, written demand, abatement order or other written order or directive
(conditional or otherwise), by any Person arising (a) pursuant to or in
connection with any actual or alleged violation of any Environmental Law; (b) in
connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (c) in connection with any actual or alleged damage,
injury, threat or harm to human health, safety, natural resources or the
environment. “Environmental Permits” means all permits, licenses, orders, and
authorizations which the Borrower or any of its Subsidiaries has obtained under
Environmental Laws in connection with the Borrower’s or any such Subsidiary’s
current Facilities or operations. “Environmental Laws” means any and all current
or future federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other written requirements of Governmental Authorities relating to (a)
any Hazardous Materials Activity; (b) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (c) protection of human
health and the environment from pollution, in any manner applicable to any
Credit Party or any of its Subsidiaries or their respective Facilities.
“Environmental Liability” means any OPA Liability or any liability, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower, any other Credit
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which Borrower
or any Subsidiary assumed liability with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any issuance or sale by the Borrower or such Subsidiary of shares
of its Equity Interests, other than an issuance (a) to the Borrower or any of
its wholly-owned Subsidiaries, (b) in connection with a conversion of debt
securities to equity, (c) in connection with the exercise by a present or former
employee, officer or director under a stock incentive plan, stock option plan or
other equity-based compensation plan or arrangement, (d) which occurred prior to
the Closing Date, or (e) in connection with any Permitted Acquisition or any
capital expenditures permitted under this Agreement. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended to the date hereof and from
time to time hereafter, any successor statute, and the regulations thereunder.
13



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre036.jpg]
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member. “ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which notice to the PBGC has been waived by
regulation); (b) the failure to meet the minimum funding standard of Section 412
of the Internal Revenue Code with respect to any Pension Plan (whether or not
waived in accordance with Section 412(c) of the Internal Revenue Code), the
failure to make by its due date any minimum required contribution or any
required installment under Section 430(j) of the Internal Revenue Code with
respect to any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (c) the provision by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent
to terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (d) the withdrawal from any Pension Plan with two (2) or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in material liability pursuant to Section 4063 or 4064 of ERISA;
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA, each case reasonably likely to result in material liability;
(g) the withdrawal of any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if such
withdrawal is reasonably likely to result in material liability, or the receipt
by any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it is in
“critical” or “endangered” status within the meaning of Section 103(f)(2)(G) or
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA, if such reorganization, insolvency or termination is reasonably
likely to result in material liability; (h) the imposition of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Pension Plan if such fines, penalties, taxes or related charges are
reasonably likely to result in material liability; (i) the assertion of a
material claim (other than routine claims for benefits and funding obligations
in the ordinary course) against any Pension Plan other than a Multiemployer Plan
or the assets thereof, or against any Person in connection with any Pension Plan
such Person sponsors or maintains reasonably likely to result in material
liability; (j) receipt from the Internal Revenue Service of a final written
determination of the failure of any Pension Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any such
plan to qualify for exemption from taxation under Section 501(a) of the Internal
Revenue Code; or (k) the imposition of a lien pursuant to Section 430(k) of the
Internal Revenue Code or pursuant to Section 303(k) or 4068 of ERISA. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Event of Default” means each of the conditions or events set
forth in Section 9.1. 14



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre037.jpg]
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute. “Excluded Property” means, with respect to
the Borrower and each other Credit Party, including any Person that becomes a
Credit Party after the Closing Date as contemplated by Section 7.14, (a) any
disbursement deposit account the funds in which are used solely for the payment
of salaries and wages, employee benefits, workers’ compensation and similar
expenses, (b) any owned or leased real or personal property which is located
outside of the United States having a fair market value not in excess of
$500,000, (c) any personal property (including, without limitation, motor
vehicles) in respect of which perfection of a Lien is not (i) governed by the
UCC, (ii) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office
or (iii) effected by retention of certificate of title to vehicles or trailers
and/or appropriate evidence of the Lien being filed with the applicable
jurisdiction’s department of motor vehicles or other Governmental Authority,
unless reasonably requested by the Administrative Agent or the Required Lenders,
(d) the Equity Interests of any direct Foreign Subsidiary of the Borrower or any
other Credit Party to the extent not required to be pledged to secure the
Obligations pursuant to Section 7.12(a), (e) any property which, subject to the
terms of Section 8.3, is subject to a Lien of the type described in Section
8.2(m) pursuant to documents which prohibit the Credit Party from granting any
other Liens in such property, (f) any property to the extent that the grant of a
security interest therein would violate Applicable Laws, require a consent not
obtained of any Governmental Authority, or constitute a breach of or default
under, or result in the termination of or require a consent not obtained under,
any contract, lease, license or other agreement evidencing or giving rise to
such property, or result in the invalidation thereof or provide any party
thereto with a right of termination (other than to the extent that any such term
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the applicable UCC or any other Applicable Law or principles of equity), (g)
any certificates, licenses and other authorizations issued by any Governmental
Authority to the extent that Applicable Laws prohibit the granting of a security
interest therein, (h) all vehicles, (i) all Real Estate Assets, subject to
Section 7.11, (j) proceeds and products of any and all of the foregoing excluded
property described in clauses (a) through (i) above only to the extent such
proceeds and products would constitute property or assets of the type described
in clauses (a) through (i) above; provided, however, that the security interest
granted to the Collateral Agent under the Pledge Agreement and the Security
Agreement or any other Credit Document shall attach immediately to any asset of
any Pledgor (as defined in the Pledge Agreement) and any Obligor (as defined in
the Security Agreement) at such time as such asset ceases to meet any of the
criteria for “Excluded Property” described in any of the foregoing clauses (a)
through (i) above. “Excluded Swap Obligation” means, with respect to any
Guarantor, any Swap Obligation if, and to the extent that, all or a portion of
the Guaranty of such Guarantor of, or the grant under a Credit Document by such
Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act (or
the application or official interpretation thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.8 hereof and any and all guarantees of such Guarantor’s Swap
Obligations by other Credit Parties) at the time the Guaranty of such Guarantor,
or grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Agreement, such exclusion shall apply
only to the portion of such Swap Obligation that is attributable to Swap
Agreements for which such Guaranty or security interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed 15



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre038.jpg]
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.17) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.3, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.3(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA. “Existing Credit Agreement” means that
certain Credit Agreement dated as of June 25, 2012, as amended, by and among the
Borrower, the lenders from time to time party thereto and Wells Fargo Bank,
National Association as administrative agent. “Facility” means any real property
including all buildings, fixtures or other improvements located on such real
property now, hereafter or heretofore owned, leased, operated or used by the
Borrower or any of its Subsidiaries or any of their respective predecessors.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code. “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
Regions Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent. “Fee Letter”
means that certain letter agreement dated July 12, 2015 among the Borrower,
Regions Bank and Regions Capital Markets, a division of Regions Bank. “Fifth
Amendment” means that certain Fifth Amendment to Credit Agreement dated as of
the Fifth Amendment Effective Date, by and among the Borrower, the other Credit
Parties party thereto, the Lenders party thereto and Agent. “Fifth Amendment
EBITDA Addbacks” means the addbacks set forth in clauses (e) and (f) of the
definition of Consolidated EBITDA, which shall include, for the avoidance of
doubt, the proviso set forth in such clause (e). “Fifth Amendment Effective
Date” means March 21, 2019. “Fifth Amendment Fee Letter” means that certain
letter agreement dated March 8, 2019 among the Borrower, Regions Bank and
Regions Capital Markets, a division of Regions Bank. 16



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre039.jpg]
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments. “Fiscal Quarter” means a fiscal
quarter of any Fiscal Year. “Fiscal Year” means the fiscal year of the Borrower
and its Subsidiaries ending on December 31 of each calendar year. “Fleet
Mortgage” means as defined in Section 5.1(f)(i). “Flood Hazard Property” means
any Real Estate Asset subject to a mortgage or deed of trust in favor of the
Collateral Agent, for the benefit of the holders of the Obligations, and located
in an area designated by the Federal Emergency Management Agency as(or any
successor agency) as a “special flood hazard area” or having special flood or
mud slide hazards. “Foreign Lender” means (a) if the Borrower is a U.S. Person,
a Lender that is not a U.S. Person, and (b) if the Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. “Foreign
Subsidiary” means any Subsidiary that is not a Domestic Subsidiary. “Fourth
Amendment” means that certain Fourth Amendment to Credit Agreement dated as of
the Fourth Amendment Effective Date, by and among the Borrower, the other Credit
Parties party thereto, the Lenders party thereto and Agent. “Fourth Amendment
Effective Date” means July 31, 2018. “Fourth Amendment Fee Letter” means that
certain letter agreement dated July 6, 2018 among the Borrower, Regions Bank and
Regions Capital Markets, a division of Regions Bank. “Fourth Amendment
Reallocation Transaction” means as defined in Section 2.1(b)(i). “Fourth
Amendment Replacement and Reallocation Transactions” means as defined in the
recitals hereto. “Fourth Amendment Replacement Facilities” means as defined in
the recitals hereto. “Fourth Amendment Replacement Term Loan” means as defined
in Section 2.1(b)(ii). “Fourth Amendment Replacement Term Loan Commitment”
means, for each Lender, the commitment of such Lender to make a portion of the
Fourth Amendment Replacement Term Loan hereunder. The Fourth Amendment
Replacement Term Loan Commitment of each Lender as of the Fourth Amendment
Effective Date is set forth on Appendix A. The aggregate principal amount of the
Fourth Amendment Replacement Term Loan Commitments of all of the Lenders as in
effect on the Fourth Amendment Effective Date is SIXTY MILLION DOLLARS
($60,000,000). “Fourth Amendment Replacement Term Loan Commitment Percentage”
means, for each Lender providing a portion of the Fourth Amendment Replacement
Term Loan, a fraction (expressed as a percentage carried to the ninth decimal
place), (a) the numerator of which is the outstanding principal 17



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre040.jpg]
amount of such Lender’s portion of such Fourth Amendment Replacement Term Loan,
and (b) the denominator of which is the aggregate outstanding principal amount
of such Fourth Amendment Replacement Term Loan. “Fourth Amendment Replacement
Transaction” means as defined in Section 2.1(b)(ii). “Fronting Exposure” means,
at any time there is a Defaulting Lender, (a) with respect to any Issuing Bank,
such Defaulting Lender’s Revolving Commitment Percentage of the outstanding
Letter of Credit Obligations with respect to Letters of Credit issued by such
Issuing Bank other than Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans made by such Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders. “Fund” means any Person (other than a natural
person) that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities. “Funded Debt” means, as to any Person at a particular
time, without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP (except as provided in
clauses (a)(ii) below): (a) all obligations for borrowed money, whether current
or long-term (including the Obligations hereunder), all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments but
specifically excluding (i) trade payables incurred in the ordinary course of
business and (ii) earn outs or other similar deferred or contingent obligations
incurred in connection with any Acquisition until such time as such earn outs or
obligations are recognized as a liability on the balance sheet of the Borrower
and its Subsidiaries in accordance with GAAP; (b) all obligations in respect of
the deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than sixty (60) days after the date on which such trade account payable was
created), including, without limitation, any Earn Out Obligations recognized as
a liability on the balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP; (c) all obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties); (d) the Attributable Principal Amount of Capital Leases,
Synthetic Leases and Securitization Transactions; (e) all preferred stock and
comparable equity interests providing for mandatory redemption, sinking fund or
other like payments; (f) all Guarantees in respect of Funded Debt of another
Person; and (g) Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof. 18



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre041.jpg]
For purposes hereof, the amount of Funded Debt shall be determined (x) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (y) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (z) based on the amount of Funded Debt that is the subject
of the Guarantees in the case of Guarantees under clause (f). “Funding Notice”
means a notice substantially in the form of Exhibit 2.1. “GAAP” means, subject
to the limitations on the application thereof set forth in Section 1.2,
accounting principles generally accepted in the United States in effect as of
the date of determination thereof. “Governmental Acts” means any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority. “Governmental Authority” means the
government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank and any group or body
charged with setting financial accounting or regulatory capital rules or
standards). “Governmental Authorization” means any permit, license,
authorization, plan, directive, consent order or consent decree of or from any
Governmental Authority. “Guarantee” means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guaranteed Obligations” means as defined in Section 4.1.
“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.14 delivered by a Subsidiary of the Borrower pursuant
to Section 7.14. 19



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre042.jpg]
“Guarantors” means (a) each Person identified as a “Guarantor” on the signature
pages hereto, (b) each other Person that joins as a Guarantor pursuant to
Section 7.14, (c) with respect to (i) Secured Swap Obligations, (ii) Secured
Treasury Management Obligations, and (iii) Swap Obligations of a Specified
Credit Party (determined before giving effect to Sections 4.1 and 4.8) under the
Guaranty hereunder, the Borrower, and (d) their successors and permitted
assigns. “Guaranty” means the Guarantee made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Section 4. “Hazardous Materials” means any hazardous substances
defined by the Comprehensive Environmental Response Compensation and Liability
Act, 42 USCA 9601, et. seq., as amended (“CERCLA”), including any hazardous
waste as defined under 40 C.F.R. Parts 260-270, gasoline or petroleum (including
crude oil or any fraction thereof), asbestos or polychlorinated biphenyls.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing. “Highest Lawful Rate”
means the maximum lawful interest rate, if any, that at any time or from time to
time may be contracted for, charged, or received under Applicable Laws relating
to any Lender which are currently in effect or, to the extent allowed under such
Applicable Laws, which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than Applicable Laws now allow. “Indebtedness”
means, as to any Person at a particular time, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP: (a) all Funded Debt; (b) net obligations under any Swap Agreement;
(c) all Guarantees in respect of Indebtedness of another Person; and (d) all
Indebtedness of the types referred to in clauses (a) through (c) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary. For purposes hereof, the
amount of Indebtedness shall be determined based on Swap Termination Value in
the case of net obligations under any Swap Agreement under clause (c).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes. “Indemnitee” means as defined in Section 11.2(b).
“Index Rate” means, for any Index Rate Determination Date with respect to any
Base Rate Loans determined by reference to the Index Rate, the rate per annum
(rounded upward to the next whole 20



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre043.jpg]
multiple of one sixteenth of one percent (1/16 of 1%)) equal to (a) the LIBOR or
a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) for deposits with a term equivalent
to one (1) month in Dollars, determined as of approximately 11:00 a.m. (London,
England time) two (2) Business Days prior to such Index Rate Determination Date,
or (b) in the event the rate referenced in the preceding clause (a) does not
appear on such page or service or if such page or service shall cease to be
available, the rate per annum (rounded upward to the next whole multiple of one
sixteenth of one percent (1/16 of 1%)) equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average settlement rate for deposits with a term equivalent to
one (1) month in Dollars, determined as of approximately 11:00 a.m. (London,
England time) two (2) Business Days prior to such Index Rate Determination Date,
or (c) in the event the rates referenced in the preceding clauses (a) and (b)
are not available, the rate per annum (rounded upward to the next whole multiple
of one sixteenth of one percent (1/16 of 1%)) equal to quotation rate (or the
arithmetic mean of rates) offered to first class banks in the London interbank
market for deposits in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Regions Bank or any other Lender
selected by the Administrative Agent, for which the Index Rate is then being
determined with maturities comparable to one (1) month as of approximately 11:00
a.m. (London, England time) two (2) Business Days prior to such Index Rate
Determination Date. Notwithstanding anything contained herein to the contrary,
the Index Rate shall not be less than zero. “Index Rate Determination Date”
means the Closing Date and the first Business Day of each calendar month
thereafter; provided, however, that, solely for purposes of the definition of
Base Rate, Index Rate Determination Date means the date of determination of the
Base Rate. “Initial Revolving Credit Facility” means as defined in the recitals
hereto. “Initial Term Loan” means as defined in Section 2.1(b)(i). “Initial Term
Loan Commitment” means, for each Lender, the commitment of such Lender to make a
portion of the Initial Term Loan hereunder. The Initial Term Loan Commitment of
each Lender as of the Closing Date is set forth on Appendix A. The aggregate
principal amount of the Initial Term Loan Commitments of all of the Lenders as
in effect on the Closing Date was ONE HUNDRED THIRTY-FIVE MILLION DOLLARS
($135,000,000). “Initial Term Loan Commitment Percentage” means, for each Lender
providing a portion of the Initial Term Loan, a fraction (expressed as a
percentage carried to the ninth decimal place), (a) the numerator of which is
the outstanding principal amount of such Lender’s portion of such Initial Term
Loan, and (b) the denominator of which is the aggregate outstanding principal
amount of such Initial Term Loan. “Initial Term Loan Outstanding Amount” means
as defined in the recitals hereto. “Intellectual Property” means all trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises
related to intellectual property, licenses related to intellectual property and
other intellectual property rights. “Interest Payment Date” means with respect
to (a) any Base Rate Loan and any Swingline Loan, the last Business Day of each
calendar quarter, commencing on the first such date to occur after the Closing
Date and the final maturity date of such Loan; and (b) any Adjusted LIBOR Rate
Loan, the last day of each Interest Period applicable to such Loan; provided, in
the case of each Interest Period of longer 21



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre044.jpg]
than three (3) months “Interest Payment Date” shall also include each date that
is three (3) months, or an integral multiple thereof, after the commencement of
such Interest Period. “Interest Period” means, in connection with an Adjusted
LIBOR Rate Loan, an interest period of one (1), two (2), three (3) or six (6)
months or, subject to availability to all applicable Lenders, twelve (12)
months, as selected by the Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (a) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (b) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (i) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) of this definition, end on the last Business Day of a calendar
month; (iii) no Interest Period with respect to any Term Loan shall extend
beyond any principal amortization payment date, except to the extent that the
portion of such Loan comprised of Adjusted LIBOR Rate Loans that is expiring
prior to the applicable principal amortization payment date plus the portion
comprised of Adjusted LIBOR Rate Loans equals or exceeds the principal
amortization payment then due; (iv) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date and (v) no Interest Period with respect to any Term Loan shall
extend beyond any principal amortization payment date, except to the extent that
the portion of such Term Loan comprised of Adjusted LIBOR Rate Loans that is
expiring prior to the applicable principal amortization payment date plus the
portion comprised of Base Rate Loans equals or exceeds the principal
amortization payment then due. “Interest Rate Determination Date” means, with
respect to any Interest Period, the date that is two (2) Business Days prior to
the first day of such Interest Period. “Internal Revenue Code” means the
Internal Revenue Code of 1986. “Investment” means, as to any Person, any direct
or indirect acquisition or investment by such Person, whether by means of (a)
the purchase or other acquisition of Equity Interests of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment. “Involuntary Disposition” means the
receipt by the Borrower or any of its Subsidiaries of any cash insurance
proceeds or condemnation awards payable by reason of theft, loss, physical
destruction or damage, taking or similar event with respect to any of its
Property. “IRS” means the United States Internal Revenue Service. “ISM Code”
shall mean the International Safety Management Code for the Safe Operating of
Ships and for Pollution Prevention constituted pursuant to Resolution A.741(18)
of the International Maritime Organization and incorporated into the Safety of
Life at Sea Convention and includes any amendments or extensions thereto and any
regulation issued pursuant thereto. 22



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre045.jpg]
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit). “ISPS Code” shall mean the International
Ship and Port Facility Code adopted by the International Maritime Organization
at a conference in December 2002 and amending Chapter XI of the Safety of Life
at Sea Convention and includes any amendments or extensions thereto and any
regulation issued pursuant thereto. “ISSC” shall mean the International Ship
Security Certificate issued pursuant to the ISPS Code. “Issuance Notice” means
an Issuance Notice substantially in the form of Exhibit 2.3. “Issuer Documents”
means with respect to any Letter of Credit, the Letter of Credit Application,
and any other document, agreement and instrument entered into by any Issuing
Bank and the Borrower (or any Subsidiary) or in favor of such Issuing Bank and
relating to such Letter of Credit. “Issuing Banks” means Regions Bank or such
other Lender that has consented to acting as an Issuing Bank and has been
designated by the Borrower as such and approved by the Administrative Agent,
each in its capacity as issuer of Letters of Credit hereunder, together with its
permitted successors and assigns in such capacity and “Issuing Bank” means any
one of the foregoing. “IT-Related Projects” means projects undertaken by the
Credit Parties requiring the implementation of new, or the replacement or
improvement of existing, information technology systems and platforms,
including, without limitation, with respect to payroll and accounting systems,
and with respect to which such projects consultants having expertise in such
information technology solutions have been engaged to advise on and assist with
such implementation and other related matters. “Kinder Morgan Matter” means the
agreement between East & West Jones Placement Areas, LLC and Kinder Morgan with
respect to which such Credit Party agreed to receive Kinder Morgan’s dredging
materials at a discounted rate and Kinder Morgan agreed to grant easement rights
to such Credit Party over certain property owned by Kinder Morgan. “Leasehold
Property” means any leasehold interest of the Borrower or any other Credit Party
as lessee under any lease of real property, or any property right pursuant to a
lease, easement, servitude or similar agreement, however termed, in each case
now held or hereafter acquired. “Lender” means each financial institution with a
Term Loan Commitment or a Revolving Commitment, together with its successors and
permitted assigns. The initial Lenders are identified on the signature pages
hereto and are set forth on Appendix A. “Letter of Credit” means any letter of
credit issued hereunder. “Letter of Credit Application” means an application and
agreement for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the applicable Issuing Bank. “Letter of Credit Fees”
means as defined in Section 2.10(b)(i). “Letter of Credit Borrowing” means any
Credit Extension resulting from a drawing under any Letter of Credit that has
not been reimbursed or refinanced as a Borrowing of Revolving Loans. 23



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre046.jpg]
“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) TWENTY MILLION DOLLARS ($20,000,000) and (b) the aggregate unused amount
of the Revolving Commitments then in effect. “LIBOR” means the London Interbank
Offered Rate. “LIBOR Index Rate” means, for any Index Rate Determination Date,
the rate per annum obtained by dividing (a) the Index Rate by (b) an amount
equal to (i) one, minus (ii) the Applicable Reserve Requirement. “LIBOR Index
Rate Loan” means Loans bearing interest based on the LIBOR Index Rate. “LIBOR
Loan” means a Loan bearing interest at a rate determined by reference to the
Adjusted LIBOR Rate or LIBOR Index Rate (including a Base Rate Loan referencing
the LIBOR Index Rate), as applicable. “Lien” means (a) any lien, mortgage,
pledge, assignment, security interest, charge or encumbrance of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, and any lease or license in the nature thereof)
and any option, trust or other preferential arrangement having the practical
effect of any of the foregoing, and (b) in the case of Securities, any purchase
option, call or similar right of a third party with respect to such Securities.
“Limited Revolver Availability Amount” means as defined in Section 5.2(e).
“Loan” means any Revolving Loan, Swingline Loan or Term Loan, and the Base Rate
Loans and Adjusted LIBOR Rate Loans comprising such Loans. “Margin Stock” means
as defined in Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time. “Master Agreement” means as defined in
the definition of “Swap Agreement”. “Material Acquisition” means a Permitted
Acquisition for which the aggregate consideration (including, without
limitation, equity consideration, earn out obligations, deferred compensation,
non-competition arrangements and the amount of Indebtedness and other
liabilities incurred or assumed by the Credit Parties and their Subsidiaries)
paid by the Credit Parties and their Subsidiaries is greater than or equal to
$25,000,000. “Material Adverse Effect” means any effect, event, condition,
action, omission, change or state of facts that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
material adverse effect with respect to (a) the business operations, properties,
assets, or financial condition of the Borrower and its Subsidiaries taken as a
whole; (b) the ability of the Credit Parties, taken as a whole, to fully and
timely perform the Obligations; (c) the legality, validity, binding effect, or
24



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre047.jpg]
enforceability against a Credit Party of any Credit Document to which it is a
party; (d) the value of the whole or any material part of the Collateral or the
priority of Liens in the whole or any material part of the Collateral in favor
of the Collateral Agent for the holders of the Obligations; or (e) the rights,
remedies and benefits available to, or conferred upon, any Agent and any Lender
or any holder of Obligations under any Credit Document. “Material Contract”
means any Contractual Obligation to which the Borrower or any of its
Subsidiaries, or any of their respective assets, are bound (other than those
evidenced by the Credit Documents) for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect. “Moody’s” means Moody’s Investor Services, Inc., together with
its successors. “Mortgages” means the mortgages, deeds of trust or deeds to
secure debt that purport to grant to the Collateral Agent, for the benefit of
the holders of the Obligations, a security interest in the fee and leasehold
real property interests (including with respect to any improvements and
fixtures) of the Borrower or any other Credit Party in real property.
“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its ERISA Affiliates or with
respect to which any Credit Party or any of its ERISA Affiliates previously
sponsored, maintained or contributed to or was required to contributed to, and
still has liability. “Net Cash Proceeds” means the aggregate proceeds paid in
cash or Cash Equivalents received by the Borrower or any of its Subsidiaries in
connection with any Asset Sale, Debt Transaction, Equity Transaction or
Securitization Transaction, net of (a) direct costs incurred or estimated costs
for which reserves are maintained, in connection therewith (including legal,
accounting and investment banking fees and expenses, sales commissions and
underwriting discounts); (b) estimated taxes paid or payable (including sales,
use or other transactional taxes and any net marginal increase in income taxes)
as a result thereof; and (c) the amount required to retire any Indebtedness
secured by a Permitted Lien on the related property. For purposes hereof, “Net
Cash Proceeds” includes any cash or Cash Equivalents received upon the
disposition of any non-cash consideration received by the Borrower or any of its
Subsidiaries in any Asset Sale, Debt Transaction, Equity Transaction or
Securitization Transaction. “Non-Consenting Lender” means as defined in Section
2.17. “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time. “Note” means a Revolving Loan Note, a Swingline
Note or a Term Loan Note. “Notice” means a Funding Notice, an Issuance Notice or
a Conversion/Continuation Notice. “Obligations” means all obligations,
indebtedness and other liabilities of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), any Issuing Bank, the
Lenders (including former Lenders in their capacity as such) or any of them, the
Qualifying Swap Banks and the Qualifying Treasury Management Banks, under any
Credit Document, Secured Swap Agreement or Secured Treasury Management
Agreement, together with all renewals, extensions, modifications or refinancings
of any of the foregoing, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Credit Party for such interest in the related 25



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre048.jpg]
bankruptcy proceeding), reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Swap Agreements, fees, expenses,
indemnification or otherwise; provided, however, that the “Obligations” of a
Credit Party shall exclude any Excluded Swap Obligations with respect to such
Credit Party. “OFAC” means the U.S. Department of the Treasury’s Office of
Foreign Assets Control. “OPA” means the Oil Pollution Act of 1990, 33 U.S.C.
‘2701 et, seq., as amended from time to time. “OPA Liability” means any
liability for any Discharge or any substantial threat of a Discharge, as those
terms are defined under OPA, and any liability for removal, removal costs and
damages, as those terms are defined under OPA, by any Person or any
environmental regulatory body having jurisdiction over the Borrower or any other
Credit Party. “Organizational Documents” means (a) with respect to any
corporation, its certificate or articles of incorporation or organization, as
amended, and its by-laws, as amended, (b) with respect to any limited
partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (c) with respect to any general partnership,
its partnership agreement, as amended, and (d) with respect to any limited
liability company, its articles of organization, certificate of formation or
comparable documents, as amended, and its operating agreement, as amended. In
the event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.17). “Outstanding Amount” means (a) with
respect to Revolving Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Revolving Loans and Swingline Loans, as the case
may be, occurring on such date; (b) with respect to any Letter of Credit
Obligations on any date, the aggregate outstanding amount of such Letter of
Credit Obligations on such date after giving effect to any Credit Extension of a
Letter of Credit occurring on such date and any other changes in the amount of
the Letter of Credit Obligations as of such date, including as a result of any
reimbursements by the Borrower of any drawing under any Letter of Credit; and
(c) with respect to any Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
such Term Loan on such date. “Participant” means as defined in Section 11.5(d).
“Participant Register” means as defined in Section 11.5(d). 26



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre049.jpg]
“Patriot Act” means as defined in Section 6.15(f). “PBGC” means the Pension
Benefit Guaranty Corporation or any successor thereto. “Pension Plan” means any
“employee pension benefit plan” as defined in Section 3(2) of ERISA other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA and which is sponsored, maintained or contributed to by,
or required to be contributed to by, any Credit Party or any of its ERISA
Affiliates or with respect to which any Credit Party or any of its ERISA
Affiliates previously sponsored, maintained or contributed to, or was required
to contribute to, and still has liability. “Permitted Acquisition” means any
Acquisition that satisfies the following conditions: (a) the Property acquired
(or the Property of the Person acquired) in such Acquisition is a business or is
used or useful in a business permitted under Section 8.14; (b) in the case of an
Acquisition of the Equity Interests, (i) the board of directors (or other
comparable governing body) of such other Person shall have approved the
Acquisition and (ii) such Person shall be organized and existing under the laws
of any state of the United States or the District of Columbia; (c) the aggregate
consideration (including, without limitation, equity consideration, earn out
obligations, deferred compensation, non-competition arrangements and the amount
of Indebtedness and other liabilities incurred or assumed by the Credit Parties
and their Subsidiaries) paid by the Credit Parties and their Subsidiaries (A) in
connection with all such Acquisitions during any fiscal year shall not exceed
$40,000,000 and (B) for all Acquisitions made during the term of this Agreement
shall not exceed $75,000,000; (d) immediately after giving effect to such
Acquisition, the available and unencumbered (other than Liens in favor of the
Collateral Agent under the Credit Documents and Liens (including the right of
set-off) in favor of a bank or other depository institution arising as a matter
of law encumbering deposits) cash and Cash Equivalents of the Borrower plus the
aggregate amount that could be drawn by the Borrower under the Aggregate
Revolving Commitments shall not be less than $25,000,000 in the aggregate; and
(e) no Default or Event of Default shall exist and be continuing immediately
before or immediately after giving effect thereto, (ii) the representations and
warranties made each of the Credit Parties in each Credit Document shall be true
and correct in all material respects as if made on the date of such Acquisition
(after giving effect thereto) except to the extent such representations and
warranties expressly relate to an earlier date, (iii) after giving effect
thereto on a Pro Forma Basis, (1) the Borrower shall be in compliance with the
financial covenants set forth in clauses (a) and (b) of Section 8.8 and (2) the
Consolidated Leverage Ratio shall be at least 0.25 to 1.00 less than the
then-applicable Consolidated Leverage Ratio covenant level set forth in Section
8.8(a) (as the same may be adjusted during a Permitted Acquisition Increase
Period)(calculated without giving effect to the Fifth Amendment EBITDA Addbacks)
shall not exceed 2.00 to 1.00 for the two (2) consecutive Fiscal Quarters of the
Borrower most recently ended and (iv) at least five (5) Business Days prior to
the consummation of such Acquisition, an Authorized Officer of the Borrower
shall provide a compliance certificate, in form and detail reasonably
satisfactory to the Administrative Agent, affirming compliance with each of the
items set forth in clauses (a) through (f) hereof.; 27



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre050.jpg]
“Permitted Acquisition Increase Period” means, at the election of the Borrower,
which election must be in writing and delivered to provided, however, that
without the prior written consent of the Administrative Agent prior to the
consummation of the Material Acquisition with respect to which a Permitted
Acquisition Increase Period is being declared, the four consecutive Fiscal
Quarter period following the consummation of such Material Acquisition.and the
Required Lenders in their respective sole and absolute discretion, no Permitted
Acquisition shall be allowed during the period from and after the Fifth
Amendment Effective Date to and including September 30, 2019. “Permitted Liens”
means each of the Liens permitted pursuant to Section 8.2. “Permitted
Refinancing” means any extension, renewal or replacement of any existing
Indebtedness so long as any such renewal, refinancing and extension of such
Indebtedness (a) has market terms and conditions, (b) has an average life to
maturity that is greater than that of the Indebtedness being extended, renewed
or refinanced, (c) does not include an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (d) remains
subordinated, if the Indebtedness being refinanced or extended was subordinated
to the prior payment of the Obligations, (e) does not exceed in a principal
amount the Indebtedness being renewed, extended or refinanced plus reasonable
fees and expenses incurred in connection therewith, and (f) is not incurred,
created or assumed, if any Default or Event of Default has occurred and
continues to exist or would result therefrom. “Permitted Third Party Bank” shall
mean any bank or other financial institution with whom any Credit Party
maintains a Controlled Account and with whom a Deposit Account Control Agreement
or Securities Account Control Agreement, as applicable, has been executed.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Platform” means as defined in Section 11.1(d). “Pledge
Agreement” means the pledge agreement dated as of the Closing Date given by the
Credit Parties, as pledgors, to the Collateral Agent for the benefit of the
holders of the Obligations (as defined therein), and any other pledge agreements
that may be given by any Person pursuant to the terms hereof, in each case as
the same may be amended and modified from time to time. “Prime Rate” means the
per annum rate which the Administrative Agent publicly announces from time to
time to be its prime lending rate, as in effect from time to time. The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. “Principal
Office” means, for the Administrative Agent, the Swingline Lender and each
Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B, or
such other office as it may from time to time designate in writing to the
Borrower and each Lender. “Pro Forma Basis” means, for purposes of calculating
the financial covenants set forth in Section 8.8 other than the Consolidated
Fixed Charge Coverage Ratio (including for purposes of determining the
Applicable Margin), that any Asset Sale, Involuntary Disposition, Acquisition or
Restricted Payment shall be deemed to have occurred as of the first day of the
most recent four Fiscal Quarter period preceding the date of such transaction
for which the Borrower was required to deliver financial statements pursuant to
Section 7.1(a) or (b). In connection with the foregoing, (a)(i) with respect to
any Asset Sale or Involuntary Disposition, income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (ii) with respect to any Acquisition,
income statement items 28



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre051.jpg]
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.1 and (B) such items are supported by financial
statements or other information satisfactory to the Administrative Agent and (b)
any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such transaction
(i) shall be deemed to have been incurred as of the first day of the applicable
period and (ii) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.
“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible. “Qualified ECP Guarantor”
means, in respect of any Swap Obligation, each Credit Party that, at the time
the Guaranty (or grant of security interest, as applicable) becomes or would
become effective with respect to such Swap Obligation, has total assets
exceeding $10,000,000 or such other Credit Party as constitutes an “eligible
contract participant” under the Commodity Exchange Act and which may cause
another Person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualifying Swap Bank” means (a)
any of Regions Bank and its Affiliates, and (b) any Person that (i) at the time
it enters into a Swap Agreement, is a Lender or an Affiliate of a Lender, or
(ii) in the case of a Swap Agreement in effect on or prior to the Closing Date,
is, as of the Closing Date or within thirty (30) days thereafter, a Lender or an
Affiliate of a Lender, and, in each such case, shall have provided a Secured
Party Designation Notice to the Administrative Agent within thirty (30) days of
entering into the Swap Agreement or otherwise becoming eligible in respect
thereof. For purposes hereof, the term “Lender” shall be deemed to include the
Administrative Agent. “Qualifying Treasury Management Bank” means (a) any of
Regions Bank and its Affiliates, and (b) any Person that (A) at the time it
enters into a Treasury Management Agreement, is a Lender or an Affiliate of a
Lender, or (B) in the case of a Treasury Management Agreement in effect on or
prior to the Closing Date, is, as of the Closing Date or within thirty (30) days
thereafter, a Lender or an Affiliate of a Lender, and, in each such case, shall
have provided a Secured Party Designation Notice to the Administrative Agent
within thirty (30) days of entering into the Treasury Management Agreement or
otherwise becoming eligible in respect thereof. For purposes hereof, the term
“Lender” shall be deemed to include the Administrative Agent. “Real Estate
Asset” means, at any time of determination, any interest (fee, leasehold or
otherwise) then owned by the Borrower or any of its Subsidiaries in any real
property. “Recipient” means (a) the Administrative Agent, (b) any Lender and (c)
any Issuing Bank, as applicable. “Refunded Swingline Loans” means as defined in
Section 2.2(b)(iii). “Register” means as defined in Section 11.5(c).
“Reimbursement Date” means as defined in Section 2.3(d). 29



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre052.jpg]
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. “Release” means any release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of any Hazardous Material into the indoor or
outdoor environment (including the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Material),
including the movement of any Hazardous Material through the air, soil, surface
water or groundwater. “Removal Effective Date” means as defined in Section
10.6(b). “Required Lenders” means, as of any date of determination, Lenders
having Total Credit Exposure representing more than fifty percent (50%) of the
Total Credit Exposures of all Lenders; provided that the that the Total Credit
Exposure of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders. “Reset Quarter” means as defined in Section
8.8(a). “Resignation Effective Date” means as defined in Section 10.6(a).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing. “Revolving
Commitment” means the commitment of a Lender to make or otherwise fund any
Revolving Loan and to acquire participations in Letters of Credit and Swingline
Loans hereunder and “Revolving Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Revolving Commitment, if
any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any increase, adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
Fourth Amendment Effective Date is ONE HUNDRED MILLION DOLLARS ($100,000,000).
“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments. The Revolving Commitment Percentages as of the Fourth
Amendment Effective Date are set forth on Appendix A. “Revolving Commitment
Period” means the period from and including the Fourth Amendment Effective Date
to the earlier of (a) (i) in the case of Revolving Loans and Swingline Loans,
the Revolving Commitment Termination Date or (ii) in the case of the Letters of
Credit, the expiration date thereof, or (b) in each case, the date on which the
Revolving Commitments shall have been terminated as provided herein. “Revolving
Commitment Termination Date” means the earliest to occur of (a) July 31, 2023;
(b) the date the Revolving Commitments are permanently reduced to zero pursuant
to Section 2.11(b); and (c) the date of the termination of the Revolving
Commitments pursuant to Section 9.2. 30



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre053.jpg]
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swingline Loans at
such time. “Revolving Loan” means a Loan made by a Lender to the Borrower
pursuant to Section 2.1(a). “Revolving Loan Note” means a promissory note in the
form of Exhibit 2.5-1, as it may be amended, supplemented or otherwise modified
from time to time. “Revolving Obligations” means the Revolving Loans, the Letter
of Credit Obligations and the Swingline Loans. “Sale and Leaseback Transaction”
means, with respect to the Borrower or any Subsidiary, any arrangement, directly
or indirectly, with any Person (other than a Credit Party) whereby the Borrower
or such Subsidiary shall sell or transfer any property, real or personal, used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred. “Sanctioned Entity” means (a) a country or a government of a
country, (b) an agency of the government of a country, (c) an organization
directly or indirectly controlled by a country or its government, or (d) a
person or entity resident in or determined to be resident in a country, that is
subject to a country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC. “SEC” means the United States Securities and
Exchange Commission. “Security Agreement” means the security agreement dated as
of the Closing Date given by the Credit Parties, as grantors, to the Collateral
Agent for the benefit of the holders of the Obligations (as defined therein),
and any other security agreements that may be given by any Person pursuant to
the terms hereof, in each case as the same may be amended and modified from time
to time. “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
The McGraw Hill Corporation, together with its successors. “Secured Party
Designation Notice” means a notice in the form of Exhibit 1.1 (or other writing
in form and substance satisfactory to the Administrative Agent) from a
Qualifying Swap Bank or a Qualifying Treasury Management Bank to the
Administrative Agent that it holds Obligations entitled to share in the
guaranties and collateral interests provided herein in respect of a Secured Swap
Agreement or Secured Treasury Management Agreement, as appropriate. “Secured
Swap Agreement” means, with respect to any Person, any agreement entered into to
protect such Person against fluctuations in interest rates, or currency or raw
materials values, including, without limitation, any interest rate swap, cap or
collar agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate hedging agreements. “Secured Swap Obligations” means all
obligations owing to a Qualifying Swap Bank in connection with any Secured Swap
Agreement including any and all cancellations, buy backs, reversals,
terminations or assignments of any Secured Swap Agreement, any and all renewals,
extensions and 31



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre054.jpg]
modifications of any Secured Swap Agreement and any and all substitutions for
any Secured Swap Agreement, including all fees, costs, expenses and indemnities,
whether primary, secondary, direct, fixed or otherwise (including any monetary
obligations incurred during the pendency of any bankruptcy or insolvency
proceedings, regardless of whether allowed or allowable in such bankruptcy or
insolvency proceedings), in each case, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising. “Secured Treasury Management Agreement” means any
Treasury Management Agreement between any of the Borrower and its Subsidiaries,
on the one hand, and a Qualifying Treasury Management Bank, on the other hand.
For the avoidance of doubt, a holder of Obligations in respect of a Secured
Treasury Management Agreement shall be subject to the provisions of Section 9.3
and 10.10. “Secured Treasury Management Obligations” means all obligations owing
to a Qualifying Treasury Management Bank under a Secured Treasury Management
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising. “Securities” means any stock, shares, partnership interests,
limited liability company interests, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement (e.g.,
stock appreciation rights), options, warrants, bonds, debentures, notes, or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities” or
any certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing. “Securities Account Control
Agreement” means an agreement, among a Credit Party, a securities intermediary,
and the Collateral Agent, which agreement is in a form acceptable to the
Collateral Agent and which provides the Collateral Agent with “control” (as such
term is used in Articles 8 and 9 of the UCC) over the securities account(s)
described therein, as the same may be as amended, modified, extended, restated,
replaced, or supplemented from time to time. “Securitization Transaction” means
any financing or factoring or similar transaction (or series of such
transactions) entered by the Borrower or any of its Subsidiaries pursuant to
which the Borrower or such Subsidiary may sell, convey or otherwise transfer, or
grant a security interest in, accounts, payments, receivables, rights to future
lease payments or residuals or similar rights to payment (the “Securitization
Receivables”) to a special purpose subsidiary or affiliate (a “Securitization
Subsidiary”) or any other Person. “Shipping Act” means the Shipping Act of 1916,
as amended and consolidated at 46 U.S.C. §55101. “SMC” means the safety
management certificate issued in respect of a Vessel in accordance with Rule 13
of the ISM Code. “Solvent” or “Solvency” means, with respect to any Person as of
a particular date, that on such date (a) such Person is able to pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business, (b) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts 32



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre055.jpg]
and liabilities mature in their ordinary course, (c) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the property of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (e)
the present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability. “Specified Credit Party” means, any Credit Party
that is, at the time on which the Guaranty (or grant of security interest, as
applicable) becomes effective with respect to a Swap Obligation, a corporation,
partnership, proprietorship, organization, trust or other entity that would not
be an “eligible contract participant” under the Commodity Exchange Act at such
time but for the effect of Section 4.8. “Subsidiary” means, with respect to any
Person, any corporation, partnership, limited liability company, association,
joint venture or other business entity of which more than fifty percent (50%) of
the total voting power of Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly,
by that Person, or the accounts of which would be consolidated with those of
such Person in its consolidated financial statements in accordance with GAAP, if
such statements were prepared as of such date, or one or more of the other
Subsidiaries of that Person or a combination thereof; provided, in determining
the percentage of ownership interests of any Person controlled by another
Person, no ownership interest in the nature of a “qualifying share” of the
former Person shall be deemed to be outstanding. Unless otherwise provided,
“Subsidiary” shall refer to a Subsidiary of the Borrower. “Swap Agreement” means
(a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, cap transactions, floor transactions, collar
transactions, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options or warrants to enter
into any of the foregoing), whether or not any such transaction is governed by,
or otherwise subject to, any master agreement or any netting agreement, and (b)
any and all transactions or arrangements of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement (or similar documentation) published from time to
time by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such agreement or documentation, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. “Swap Obligation” means with respect to any Guarantor any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act. “Swap Provider” means any Person that is a party to a Swap
Agreement with any of the Borrower or its Subsidiaries. 33



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre056.jpg]
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender). “Swingline Lender” means Regions Bank in its capacity as
Swingline Lender hereunder, together with its permitted successors and assigns
in such capacity. “Swingline Loan” means a Loan made by the Swingline Lender to
the Borrower pursuant to Section 2.2. “Swingline Note” means a promissory note
in the form of Exhibit 2.5-2, as it may be amended, supplemented or otherwise
modified from time to time. “Swingline Rate” means the Base Rate plus the
Applicable Margin applicable to Base Rate Loans (or with respect to any
Swingline Loan advanced pursuant to an Auto Borrow Agreement, such other rate as
separately agreed in writing between the Borrower and the Swingline Lender).
“Swingline Sublimit” means, at any time of determination, the lesser of (a) FIVE
MILLION DOLLARS ($5,000,000) and (b) the aggregate unused amount of Revolving
Commitments then in effect. “Synthetic Lease” means a lease transaction under
which the parties intend that (a) the lease will be treated as an “operating
lease” by the lessee pursuant to Statement of Financial Accounting Standards No.
13, as amended and (b) the lessee will be entitled to various tax and other
benefits ordinarily available to owners (as opposed to lessees) of like
property. “Target” means T.A.S. Holdings, LLC, a Delaware limited liability
company. “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto. “Term Loan” means, as the
context so requires, the Initial Term Loan, the Fourth Amendment Replacement
Term Loan and/or any additional term loan established under Section 2.1(d)(iii).
“Term Loan Commitment Percentage” means, individually or collectively, as the
context requires, the Initial Term Loan Commitment Percentage and the Fourth
Amendment Replacement Term Loan Commitment Percentage. “Term Loan Commitments”
means, individually or collectively, as the context requires, the Initial Term
Loan Commitment and the Fourth Amendment Replacement Term Loan Commitment. “Term
Loan Maturity Date” means July 31, 2023. “Term Loan Note” means a promissory
note in the form of Exhibit 2.5-3, as it may be amended, supplemented or
otherwise modified from time to time. “Title Policy” means as defined in Section
7.11(b)(iii). 34



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre057.jpg]
“Total Credit Exposure” means, as to any Lender at any time, the Outstanding
Amount of the Term Loans of such Lender at such time and the unused Revolving
Commitments and Revolving Credit Exposure of such Lender at such time. “Total
Revolving Outstandings” means the aggregate Outstanding Amount of all Revolving
Loans, all Swingline Loans and all Letter of Credit Obligations. “Treasury
Management Agreement” means any agreement governing the provision of treasury or
cash management services, including deposit accounts, funds transfer, automated
clearinghouse, commercial credit cards, purchasing cards, cardless e-payable
services, debit cards, stored value cards, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services. “Treasury Management Bank” means any
Person that is a party to a Treasury Management Agreement with any of the
Borrower or its Subsidiaries. “Type of Loan” means a Base Rate Loan or a LIBOR
Loan. “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require). “United States” or “U.S.” means the
United States of America. “U.S. Person” means any Person that is a “United
States person” as defined in Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” means as defined in Section 3.3(f). “Vessels”
means, collectively, each of the vessels set forth on Schedule 6.10(d) which
shall be or become subject to the Collateral Agent’s Lien pursuant hereto and,
individually, “Vessel” means any of them. “Withholding Agent” means any Credit
Party and the Administrative Agent. “Write-Down and Conversion Powers” means,
with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. Section
1.2 Accounting Terms. (a) Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by the Borrower to the Lenders pursuant to clauses (a),
(b), (c) and (d) of Section 7.1 shall be prepared in accordance with GAAP as in
effect at the time of such preparation. If at any time any change in GAAP or in
the consistent application thereof would affect the computation of any financial
covenant or requirement set forth in any Credit Document, and either the
Borrower or the Required Lenders shall object in writing to determining
compliance based on such change, then the Lenders and Borrower shall negotiate
in good faith to amend such financial covenant, requirement or applicable
defined terms to preserve the original intent thereof in light of such change to
GAAP, provided that, until so amended such computations shall continue to be
made on a basis consistent 35



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre058.jpg]
with the most recent financial statements delivered pursuant to clauses (a),
(b), (c) and (d) of Section 7.1 as to which no such objection has been made. (b)
Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.8 (other
than the Consolidated Fixed Charge Coverage Ratio), including for purposes of
determining the Applicable Margin, shall be made on a Pro Forma Basis. (d) FASB
ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. (e) FASB ASC 842. Notwithstanding the above,
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, each lease that is or
would be classified and accounted for as (i) an operating lease or (ii) a
Capital Lease, in each case, under GAAP as in effect on December 1, 2018
(whether such lease was in effect on December 1, 2018 or such lease is entered
into after such date), shall be or shall continue to be classified and accounted
for under this Agreement as (x) an operating lease, with respect to the
foregoing clause (i), and (y) a Capital Lease, with respect to the foregoing
clause (ii), in each case, notwithstanding the effect of FASB ASC 842. Section
1.3 Rules of Interpretation. (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision hereof or thereof, (iv) all references in a
Credit Document to Sections, Exhibits, Appendices and Schedules shall be
construed to refer to Sections of, and Exhibits, Appendices and Schedules to,
the Credit Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory rules, regulations, orders and
provisions consolidating, amending, replacing or interpreting such law and any
references to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. (b)
The terms lease and license shall include sub-lease and sub-license. 36



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre059.jpg]
(c) All terms not specifically defined herein or by GAAP, which terms are
defined in the UCC, shall have the meanings assigned to them in the UCC of the
relevant jurisdiction, with the term “instrument” being that defined under
Article 9 of the UCC of such jurisdiction. (d) Unless otherwise expressly
indicated, in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including”. (e) To the extent that any of the representations and warranties
contained in Section 6 under this Agreement or in any of the other Credit
Documents is qualified by “Material Adverse Effect”, the qualifier “in all
material respects” contained in Section 5.2(c) and the qualifier “in any
material respect” contained in Section 9.1(d) shall not apply. (f) Whenever the
phrase “to the knowledge of” or words of similar import relating to the
knowledge of a Person are used herein or in any other Credit Document, such
phrase shall mean and refer to the actual knowledge of the Authorized Officers
of such Person. (g) This Agreement and the other Credit Documents are the result
of negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Credit Parties, and are the product of discussions
and negotiations among all parties. Accordingly, this Agreement and the other
Credit Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents. (h) Unless
otherwise indicated, all references to a specific time shall be construed to
Eastern Standard Time or Eastern Daylight Savings Time, as the case may be.
Unless otherwise expressly provided herein, all references to dollar amounts and
“$” shall mean Dollars. (i) Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time (after giving effect to any permanent
reduction in the stated amount of such Letter of Credit pursuant to the terms of
such Letter of Credit); provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time. Section 2 LOANS AND
LETTERS OF CREDIT Section 2.1 Revolving Loans and Term Loans. (a) Revolving
Loans. During the Revolving Commitment Period, subject to the terms and
conditions hereof, including, without limitation, Section 5.2(e) with respect to
the Limited Revolver Availability Amount, each Lender severally agrees to make
revolving loans (each such loan, a “Revolving Loan”) to the Borrower in an
aggregate amount up to but not exceeding such Lender’s Revolving Commitment;
provided, that after giving effect to the making of any Revolving Loan, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment. Amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed without premium or penalty (subject
to Section 3.1(c)) during the Revolving Commitment Period. The Revolving Loans
may consist of Base Rate Loans, Adjusted 37



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre060.jpg]
LIBOR Rate Loans, or a combination thereof, as the Borrower may request. Each
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Commitments shall be paid
in full no later than such date. (b) Term Loans. (i) Subject to the terms and
conditions set forth herein, the Lenders will make advances of their respective
Initial Term Loan Commitment Percentages of a term loan (the “Initial Term
Loan”) in an amount not to exceed the Initial Term Loan Commitment, which
Initial Term Loan will be disbursed to the Borrower in Dollars in a single
advance on the Closing Date. The Initial Term Loan may consist of Base Rate
Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower may
request. Amounts repaid on the Initial Term Loan may not be reborrowed.
Immediately prior to the Fourth Amendment Effective Date, the Initial Term Loan
Outstanding Amount was $72,000,000. On the Fourth Amendment Effective Date, the
remaining portion of the Initial Term Loan Outstanding Amount, after giving
effect to the Fourth Amendment Replacement Transaction ($12,000,000), will be
reallocated to the Revolving Commitments and be deemed to be a portion of the
Outstanding Amount of the Revolving Loans from and after the Fourth Amendment
Effective Date, subject to any Borrowings and prepayments or repayments of
Revolving Loans and Swingline Loans, as the case may be, occurring after the
Fourth Amendment Effective Date in accordance with the terms of this Agreement
(the “Fourth Amendment Reallocation Transaction”). For the avoidance of doubt,
on the Fourth Amendment Effective Date, the Initial Term Loan shall be deemed to
be paid in full and discharged. (ii) Subject to the terms and conditions set
forth herein, the Lenders will make advances of their respective Fourth
Amendment Replacement Term Loan Commitment Percentages of a term loan (the
“Fourth Amendment Replacement Term Loan”) in an amount not to exceed the Fourth
Amendment Replacement Term Loan Commitment, which Fourth Amendment Replacement
Term Loan will be deemed to be disbursed to the Borrower in Dollars in a single
advance on the Fourth Amendment Effective Date and will replace the Initial Term
Loan through a “cashless roll” of the Initial Term Loan. In connection with the
deemed disbursement of the Fourth Amendment Replacement Term Loan on the Fourth
Amendment Effective Date, $60,000,000 of the Initial Term Loan Outstanding
Amount will be deemed to be the Outstanding Amount of the Fourth Amendment
Replacement Term Loan from and after the Fourth Amendment Effective Date,
subject to the prepayment or repayment of such Outstanding Amount after the
Fourth Amendment Effective Date in accordance with the terms of this Agreement
(the “Fourth Amendment Replacement Transaction”). The Fourth Amendment
Replacement Term Loan may consist of Base Rate Loans, Adjusted LIBOR Rate Loans,
or a combination thereof, as the Borrower may request. Amounts repaid on the
Fourth Amendment Term Loan may not be reborrowed. (c) Mechanics for Revolving
Loans and Term Loans. (i) All Term Loans and, except pursuant to Section
2.2(b)(iii), all Revolving Loans shall be made in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess of that amount. 38



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre061.jpg]
(ii) Whenever the Borrower desires that the Lenders make a Term Loan or a
Revolving Loan, the Borrower shall deliver to the Administrative Agent a fully
executed Funding Notice no later than (x) 1:00 p.m. at least three (3) Business
Days in advance of the proposed Credit Date in the case of an Adjusted LIBOR
Rate Loan and (y) 1:00 p.m. at least one (1) Business Day in advance of the
proposed Credit Date in the case of a Loan that is a Base Rate Loan. Except as
otherwise provided herein, any Funding Notice for any Loans that are Adjusted
LIBOR Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith. (iii) Notice of receipt of each Funding Notice in respect
of each Revolving Loan or Term Loan, together with the amount of each Lender’s
Revolving Commitment Percentage or Term Loan Commitment Percentage thereof,
respectively, if any, together with the applicable interest rate, shall be
provided by the Administrative Agent to each applicable Lender by telefacsimile
with reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as
the Administrative Agent’s receipt of such notice from the Borrower. (iv) Each
Lender shall make its Revolving Commitment Percentage of the requested Revolving
Loan or its Term Loan Commitment Percentage of the requested Term Loan available
to the Administrative Agent not later than 11:00 a.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the applicable conditions precedent specified herein, the Administrative
Agent shall make the proceeds of such Credit Extension available to the Borrower
on the applicable Credit Date by causing an amount of same day funds in Dollars
equal to the proceeds of all Loans received by the Administrative Agent in
connection with the Credit Extension from the Lenders to be credited to the
account of the Borrower at the Administrative Agent’s Principal Office or such
other account as may be designated in writing to the Administrative Agent by the
Borrower. (d) Increase in Revolving Commitments and Establishment of Additional
Term Loans. The Borrower may, at any time and from time to time, upon prior
written notice by the Borrower to the Administrative Agent, increase the
Revolving Commitments (but not the Letter of Credit Sublimit or the Swingline
Sublimit) and/or establish one or more additional Term Loans subject to the
following: (i) the sum of the (A) aggregate principal amount of any increases in
the Revolving Commitments pursuant to this Section 2.1(d) plus (B) the aggregate
principal amount of any additional Term Loans pursuant to this Section 2.1(d)
shall not to exceed FORTY MILLION DOLLARS ($40,000,000); (ii) The Borrower may,
at any time and from time to time, upon prior written notice by the Borrower to
the Administrative Agent increase the Aggregate Revolving Commitments (but not
the Letter of Credit Sublimit or the Swingline Sublimit) with additional
Revolving Commitments from any existing Lender with a Revolving Commitment or
new Revolving Commitments from any other Person selected by the Borrower and
reasonably acceptable to the Administrative Agent and the Issuing Bank; provided
that: 39



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre062.jpg]
(A) any such increase shall be in a minimum principal amount of $5,000,000 and
in integral multiples of $1,000,000 in excess thereof; (B) no Default or Event
of Default shall exist before and immediately after giving effect to such
increase; (C) the Borrower shall be in compliance, on a Pro Forma Basis after
giving effect to the incurrence of any such increase in the Revolving
Commitments, with the financial covenants set forth in clauses (a) and (b) of
Section 8.8, recomputed as of the last day of the most recently ended Fiscal
Quarter of the Borrower for which financial statements have been delivered
pursuant to Section 7.1; (D) no existing Lender shall be under any obligation to
increase its Revolving Commitment and any such decision whether to increase its
Revolving Commitment shall be in such Lender’s sole and absolute discretion; (E)
(1) any new Lender providing a Revolving Commitment in connection with any
increase in Aggregate Revolving Commitments shall join this Agreement by
executing such joinder documents reasonably required by the Administrative Agent
and/or (2) any existing Lender electing to increase its Revolving Commitment
shall have executed a commitment agreement reasonably satisfactory to the
Administrative Agent; (F) any such increase in the Revolving Commitments shall
be subject to receipt by the Administrative Agent of a certificate of the
Borrower dated as of the date of such increase signed by an Authorized Officer
of the Borrower (x) certifying and attaching the resolutions adopted by the
Borrower and each Guarantor approving or consenting to such increase, and (y)
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Section 6 and the other Credit
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.1(d), the representations and warranties contained in Section
6.7 shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b) of Section 7.1, and (2) no Default or Event of Default
exists; and (G) to the extent that the joinder or commitment agreements
described in clause (E) above provide for an applicable margin of, and/or
commitment fee for, additional Revolving Commitments greater than the Applicable
Margin and/or Commitment Fee with respect to the existing Revolving Commitments
at such time, the Applicable Margin and/or the Commitment Fee (as applicable)
for the existing Revolving Commitments shall be increased automatically (without
the consent of Required Lenders) such that the Applicable Margin and/or the
Commitment Fee (as applicable) for such existing Revolving Commitments is not
less than the applicable margin and/or the commitment fee (as applicable) for
such additional Revolving Commitments. The Borrower shall prepay any Revolving
Loans owing under this Agreement on the date of any such increase in the
Revolving Commitments to the extent necessary to keep the 40



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre063.jpg]
outstanding Revolving Loans ratable with any revised Revolving Commitments
arising from any nonratable increase in the Revolving Commitments under this
Section. (iii) The Borrower may, at any time and from time to time, upon prior
written notice to the Administrative Agent, request the establishment of one or
more additional term loans from existing Lenders or other Persons selected by
the Borrower (other than the Borrower or any Affiliate or Subsidiary of the
Borrower) and reasonably acceptable to the Administrative Agent; provided, that:
(A) any such increase shall be in a minimum aggregate principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; (B) no
Default or Event of Default shall exist before and immediately after giving
effect to such additional Term Loan; (C) the Borrower shall be in compliance, on
a Pro Forma Basis after giving effect to the incurrence of any additional Term
Loan (and after giving effect on a Pro Forma Basis to any Permitted Acquisition
consummated simultaneously therewith), with the financial covenants set forth in
clauses (a) and (b) of Section 8.8, recomputed as of the last day of the most
recently ended Fiscal Quarter of the Borrower for which financial statements
have been delivered pursuant to Section 7.1; (D) no existing Lender shall be
under any obligation to provide a portion of any additional Term Loan and any
such decision whether to provide a portion of any additional Term Loan shall be
in such Lender’s sole and absolute discretion; (E) (1) any new Lender shall join
this Agreement by executing such joinder documents reasonably required by the
Administrative Agent and/or (2) any existing Lender electing to provide a Term
Loan Commitment with respect to such additional Term Loan shall have executed a
commitment or joinder agreement reasonably satisfactory to the Administrative
Agent; (F) the establishment of any additional Term Loan shall be subject to
receipt by the Administrative Agent of a certificate of the Borrower dated as of
the date of the establishment of such additional Term Loan signed by an
Authorized Officer of the Borrower (x) certifying and attaching the resolutions
adopted by the Borrower and each Guarantor approving or consenting to such
increase, and (y) certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Section 6 and the
other Credit Documents are true and correct in all material respects on and as
of the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.1(d), the representations and warranties
contained in Section 6.7 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) of Section 7.1, and (2) no Default or
Event of Default exists. (G) the Applicable Margin and any other components of
yield on any additional Term Loan shall be determined by the Borrower and the
Lenders thereunder; provided that in the event that the all-in yield for any
additional Term 41



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre064.jpg]
Loan is higher than the all-in yield for the initial Term Loans or any existing
additional Term Loan (the “Existing Facilities”) by more than 50 basis points,
then the Applicable Margin for the applicable Existing Facility shall be
increased to the extent necessary so that such all-in yield is equal to the
all-in yield for such additional Term Loan minus 50 basis points; provided,
further, that in determining the interest rate margins applicable to the
additional Term Loans and the applicable Existing Facility, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID, with OID being equated to interest based on assumed four-year
life to maturity) payable by the Borrower to the Lenders under the applicable
Existing Facility or any additional Term Loan in the initial primary syndication
thereof shall be included and the effect of any and all interest rate floors
shall be included and (y) customary arrangement or commitment fees payable to
the Lead Arranger (or its affiliates) in connection with the applicable Existing
Facility or to one or more arrangers (or its affiliates) of any additional Term
Loan, shall be excluded, (H) the maturity date for any additional Term Loan
shall be as set forth in the commitment or joinder agreement executed by the
Borrower in connection therewith, provided that such date shall not be earlier
than the Term Loan Maturity Date or the maturity date of any other then existing
Term Loan; and (I) the scheduled principal amortization payments under any
additional Term Loan shall be as set forth in the commitment or joinder
agreement executed by the Borrower in connection therewith; provided that the
weighted average life of any such additional Term Loan shall not be less than
the weighted life to maturity of either of (I) the Revolving Loans or (II) the
Fourth Amendment Replacement Term Loan and any other then existing Term Loan.
Section 2.2 Swingline Loans. (a) Swingline Loans Commitments. During the
Revolving Commitment Period, subject to the terms and conditions hereof, the
Swingline Lender may, in its sole discretion, make Swingline Loans to the
Borrower in the aggregate amount up to but not exceeding the Swingline Sublimit;
provided, that after giving effect to the making of any Swingline Loan, in no
event shall (i) the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments and (ii) the Revolving Credit Exposure of any Lender exceed such
Lender’s Revolving Commitment. Amounts borrowed pursuant to this Section 2.2 may
be repaid and reborrowed during the Revolving Commitment Period. The Swingline
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date and all Swingline Loans and all other amounts owed hereunder
with respect to the Swingline Loans and the Revolving Commitments shall be paid
in full no later than such date. (b) Borrowing Mechanics for Swingline Loans.
(i) Subject to clause (vi) below, whenever the Borrower desires that the
Swingline Lender make a Swingline Loan, the Borrower shall deliver to the
Administrative Agent a Funding Notice no later than 11:00 a.m. on the proposed
Credit Date. Swingline Loan borrowings hereunder shall be made in minimum
amounts of $250,000 (or the remaining available amount of the Swingline Sublimit
if less) and in integral amounts of $50,000 in excess thereof. 42



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre065.jpg]
(ii) The Swingline Lender shall make the amount of its Swingline Loan available
to the Administrative Agent not later than 3:00 p.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Swingline Loans available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swingline Loans received by the Administrative Agent
from the Swingline Lender to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Borrower. (iii) With
respect to any Swingline Loans which have not been voluntarily prepaid by the
Borrower pursuant to Section 2.11, the Swingline Lender may at any time in its
sole and absolute discretion, deliver to the Administrative Agent (with a copy
to the Borrower), no later than 11:00 a.m. on the day of the proposed Credit
Date, a notice (which shall be deemed to be a Funding Notice given by a
Borrower) requesting that each Lender holding a Revolving Commitment make
Revolving Loans that are Base Rate Loans to the Borrower on such Credit Date in
an amount equal to the amount of such Swingline Loans (the “Refunded Swingline
Loans”) outstanding on the date such notice is given which the Swingline Lender
requests Lenders to prepay. Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than the Swingline Lender shall be immediately delivered by the
Administrative Agent to the Swingline Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swingline Loans and (2)
on the day such Revolving Loans are made, the Swingline Lender’s Revolving
Commitment Percentage of the Refunded Swingline Loans shall be deemed to be paid
with the proceeds of a Revolving Loan made by the Swingline Lender to the
Borrower, and such portion of the Swingline Loans deemed to be so paid shall no
longer be outstanding as Swingline Loans and shall no longer be due under the
Swingline Note of the Swingline Lender but shall instead constitute part of the
Swingline Lender’s outstanding Revolving Loans to the Borrower and shall be due
under the Revolving Loan Note issued by the Borrower to the Swingline Lender.
The Borrower hereby authorizes the Administrative Agent and the Swingline Lender
to charge the Borrower’s accounts with the Administrative Agent and the
Swingline Lender (up to the amount available in each such account) in order to
immediately pay the Swingline Lender the amount of the Refunded Swingline Loans
to the extent the proceeds of such Revolving Loans made by the Lenders,
including the Revolving Loans deemed to be made by the Swingline Lender, are
insufficient to repay in full the Refunded Swingline Loans. If any portion of
any such amount paid (or deemed to be paid) to the Swingline Lender should be
recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.14. (iv) If for any reason Revolving Loans are not
made pursuant to Section 2.2(b)(iii) in an amount sufficient to repay any
amounts owed to the Swingline Lender in respect of any outstanding Swingline
Loans on or before the third Business Day after demand for payment thereof by
the Swingline Lender, each Lender holding a Revolving Commitment shall be deemed
to, and hereby agrees to, have purchased a participation in such outstanding
Swingline Loans, and in an amount equal to its Revolving Commitment Percentage
of the applicable unpaid amount together with accrued interest thereon. On 43



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre066.jpg]
the Business Day that notice is provided by the Swingline Lender (or by 11:00
a.m. on the following Business Day if such notice is provided after 2:00 p.m.),
each Lender holding a Revolving Commitment shall deliver to the Swingline Lender
an amount equal to its respective participation in the applicable unpaid amount
in same day funds at the Principal Office of the Swingline Lender. In order to
evidence such participation each Lender holding a Revolving Commitment agrees to
enter into a participation agreement at the request of the Swingline Lender in
form and substance reasonably satisfactory to the Swingline Lender. In the event
any Lender holding a Revolving Commitment fails to make available to the
Swingline Lender the amount of such Lender’s participation as provided in this
paragraph, the Swingline Lender shall be entitled to recover such amount on
demand from such Lender together with interest thereon for three (3) Business
Days at the rate customarily used by the Swingline Lender for the correction of
errors among banks and thereafter at the Base Rate, as applicable. (v)
Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swingline Loans pursuant to clause (iii) above and each Lender’s obligation to
purchase a participation in any unpaid Swingline Loans pursuant to the
immediately preceding paragraph shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, any Credit Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 5.2 to the making of the applicable Refunded Swingline Loans or
other unpaid Swingline Loans were not satisfied at the time such Refunded
Swingline Loans or other unpaid Swingline Loans were made; and (2) the Swingline
Lender shall not be obligated to make any Swingline Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in good faith believe that all conditions
under Section 5.2 to the making of such Swingline Loan have been satisfied or
waived by the Required Lenders or (C) at a time when a Defaulting Lender exists,
unless the Swingline Lender has entered into arrangements satisfactory to it and
the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s participation in such Swingline Loan, including by Cash
Collateralizing such Defaulting Lender’s Revolving Commitment Percentage of the
outstanding Swingline Loans in a manner reasonably satisfactory to the Swingline
Lender and the Administrative Agent. (vi) In order to facilitate the borrowing
of Swingline Loans, the Borrower and the Swingline Lender may mutually agree to,
and are hereby authorized to, enter into an auto borrow agreement in form and
substance satisfactory to the Swingline Lender and the Administrative Agent (the
“Auto Borrow Agreement”) providing for the automatic advance by the Swingline
Lender of Swingline Loans under the conditions set forth in the Auto Borrow
Agreement, subject to the conditions set forth herein. At any time an Auto
Borrow Agreement is in effect, advances under the Auto Borrow Agreement shall be
deemed Swingline Loans for all purposes hereof, except that Borrowings of
Swingline Loans under the Auto Borrow Agreement shall be made in accordance with
the Auto 44



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre067.jpg]
Borrow Agreement. For purposes of determining the Total Revolving Outstandings
at any time during which an Auto Borrow Agreement is in effect, the Outstanding
Amount of all Swingline Loans shall be deemed to be the sum of the Outstanding
Amount of Swingline Loans at such time plus the maximum amount available to be
borrowed under such Auto Borrow Agreement at such time. Section 2.3 Issuances of
Letters of Credit and Purchase of Participations Therein. (a) Letters of Credit.
During the Revolving Commitment Period, subject to the terms and conditions
hereof, each Issuing Bank agrees to issue Letters of Credit for the account of
the Borrower or any of its Subsidiaries in the aggregate amount up to but not
exceeding the Letter of Credit Sublimit; provided, (i) each Letter of Credit
shall be denominated in Dollars; (ii) the stated amount of each Letter of Credit
shall not be less than $50,000 or such lesser amount as is acceptable to the
applicable Issuing Bank; (iii) after giving effect to such issuance, in no event
shall (x) the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments, (y) the Revolving Credit Exposure of any Lender exceed such
Lender’s Revolving Commitment and (z) the Outstanding Amount of Letter of Credit
Obligations exceed the Letter of Credit Sublimit; and (iv) in no event shall any
standby Letter of Credit have an expiration date later than the earlier of (1)
seven (7) days prior to the Revolving Commitment Termination Date, and (2) the
date which is one (1) year from the date of issuance of such standby Letter of
Credit. Subject to the foregoing (other than clause (iv)) any Issuing Bank may
agree that a standby Letter of Credit will automatically be extended for one or
more successive periods not to exceed one (1) year each, unless such Issuing
Bank elects not to extend for any such additional period; provided, no Issuing
Bank shall extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time such Issuing
Bank must elect to allow such extension; provided, further, in the event that
any Lender is at such time a Defaulting Lender, unless the applicable Issuing
Bank has entered into arrangements satisfactory to such Issuing Bank (in its
sole discretion) with the Borrower or such Defaulting Lender to eliminate such
Issuing Bank’s Fronting Exposure with respect to such Lender (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender), including by Cash Collateralizing such Defaulting Lender’s Revolving
Commitment Percentage of the Outstanding Amount of the Letter of Credit
Obligations in a manner reasonably satisfactory to Agents, such Issuing Bank
shall not be obligated to issue or extend any Letter of Credit hereunder. The
Issuing Bank may send a Letter of Credit or conduct any communication to or from
the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary. (b) Notice of
Issuance. Whenever the Borrower desires the issuance of a Letter of Credit, the
Borrower shall deliver to the Administrative Agent an Issuance Notice no later
than 1:00 p.m. at least three (3) Business Days or such shorter period as may be
agreed to by any Issuing Bank in any particular instance, in advance of the
proposed date of issuance. Upon satisfaction or waiver of the conditions set
forth in Section 5.2, an Issuing Bank shall issue the requested Letter of Credit
only in accordance such Issuing Bank’s standard operating procedures (including,
without limitation, the delivery by the Borrower of such executed documents and
information pertaining to such requested Letter of Credit, including any Issuer
Documents, as the applicable Issuing Bank or the Administrative Agent may
require). Upon the issuance of any Letter of Credit or amendment or modification
to a Letter of Credit, the applicable Issuing Bank shall promptly notify the
Administrative Agent and each Lender of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit or amendment or modification to a
Letter 45



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre068.jpg]
of Credit and the amount of such Lender’s respective participation in such
Letter of Credit pursuant to Section 2.3(e). (c) Responsibility of Issuing Banks
With Respect to Requests for Drawings and Payments. In determining whether to
honor any drawing under any Letter of Credit by the beneficiary thereof, the
applicable Issuing Bank shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit. As between the Borrower and any Issuing
Bank, the Borrower assumes all risks of the acts and omissions of, or misuse of
the Letters of Credit issued by such Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, no Issuing Bank shall be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms; (vi)
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of such Issuing Bank,
including any Governmental Acts; none of the above shall affect or impair, or
prevent the vesting of, any Issuing Bank’s rights or powers hereunder. Without
limiting the foregoing and in furtherance thereof, any action taken or omitted
by any Issuing Bank under or in connection with the Letters of Credit or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not give rise to any liability on the part of such Issuing Bank to
any Credit Party. Notwithstanding anything to the contrary contained in this
Section 2.3(c), the Borrower shall retain any and all rights it may have against
any Issuing Bank for any liability arising solely out of the gross negligence or
willful misconduct of such Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order. (d) Reimbursement by the Borrower
of Amounts Drawn or Paid Under Letters of Credit. In the event an Issuing Bank
has determined to honor a drawing under a Letter of Credit, it shall immediately
notify the Borrower and the Administrative Agent, and the Borrower shall
reimburse such Issuing Bank on or before the Business Day immediately following
the date on which such drawing is honored (the “Reimbursement Date”) in an
amount in Dollars and in same day funds equal to the amount of such honored
drawing; provided, anything contained herein to the contrary notwithstanding,
(i) unless the Borrower shall have notified the Administrative Agent and the
applicable Issuing Bank prior to 11:00 a.m. on the date such drawing is honored
that the Borrower intends to reimburse such Issuing Bank for the amount of such
honored drawing with funds other than the proceeds of Revolving Loans, the
Borrower shall be deemed to have given a timely Funding Notice to the
Administrative Agent requesting the Lenders to make Revolving Loans that are
Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to the
amount of such honored drawing, and (ii) subject to satisfaction or waiver of
the conditions specified in Section 5.2, the Lenders shall, on the Reimbursement
Date, make Revolving Loans that are Base Rate Loans in the amount of such
honored drawing, the proceeds 46



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre069.jpg]
of which shall be applied directly by the Administrative Agent to reimburse the
applicable Issuing Bank for the amount of such honored drawing; and provided
further, if for any reason proceeds of Revolving Loans are not received by the
applicable Issuing Bank on the Reimbursement Date in an amount equal to the
amount of such honored drawing, the Borrower shall reimburse such Issuing Bank,
on demand, in an amount in same day funds equal to the excess of the amount of
such honored drawing over the aggregate amount of such Revolving Loans, if any,
which are so received. Nothing in this Section 2.3(d) shall be deemed to relieve
any Lender from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and the Borrower shall retain any and all rights it
may have against any Lender resulting from the failure of such Lender to make
such Revolving Loans under this Section 2.3(d). (e) Lenders’ Purchase of
Participations in Letters of Credit. Immediately upon the issuance of each
Letter of Credit, each Lender having a Revolving Commitment shall be deemed to
have purchased, and hereby agrees to irrevocably purchase, from the applicable
Issuing Bank a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Lender’s Revolving Commitment Percentage
(with respect to the Revolving Commitments) of the maximum amount which is or at
any time may become available to be drawn thereunder. In the event that the
Borrower shall fail for any reason to reimburse an Issuing Bank as provided in
Section 2.3(d), the applicable Issuing Bank shall promptly notify each Lender of
the unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Revolving Commitment Percentage.
Each Lender shall make available to the applicable Issuing Bank an amount equal
to its respective participation, in Dollars and in same day funds, at the office
of such Issuing Bank specified in such notice, not later than 12:00 p.m. on the
first Business Day (under the laws of the jurisdiction in which such office of
such Issuing Bank is located) after the date notified by such Issuing Bank. In
the event that any Lender fails to make available to the applicable Issuing Bank
on such Business Day the amount of such Lender’s participation in such Letter of
Credit as provided in this Section 2.3(e), such Issuing Bank shall be entitled
to recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the applicable
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate. Nothing in this Section 2.3(e) shall be deemed to prejudice the right of
any Lender to recover from any Issuing Bank any amounts made available by such
Lender to such Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of such Issuing Bank, as determined by a court of
competent jurisdiction in a final, non-appealable order. In the event an Issuing
Bank shall have been reimbursed by other Lenders pursuant to this Section 2.3(e)
for all or any portion of any drawing honored by such Issuing Bank under a
Letter of Credit, such Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under this Section 2.3(e) with respect to such
honored drawing such Lender’s Revolving Commitment Percentage of all payments
subsequently received by such Issuing Bank from the Borrower in reimbursement of
such honored drawing when such payments are received. Any such distribution
shall be made to a Lender at its primary address set forth below its name on
Appendix B or at such other address as such Lender may request. (f) Obligations
Absolute. The obligation of the Borrower to reimburse the applicable Issuing
Bank for drawings honored under the Letters of Credit issued by it and to repay
any Revolving Loans made by the Lenders pursuant to Section 2.3(d) and the
obligations of the Lenders under Section 2.3(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense (other than that such drawing has been repaid) or other
right which 47



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre070.jpg]
the Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Bank, a Lender or any other Person or, in the case
of a Lender, against the Borrower, whether in connection herewith, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Borrower or any of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured); (iii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by any Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit; (v)
any adverse change in the business, operations, properties, assets, or financial
condition of the Borrower or any of its Subsidiaries; (vi) any breach hereof or
any other Credit Document by any party thereto; (vii) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing; or (viii)
the fact that an Event of Default or a Default shall have occurred and be
continuing; provided, in each case, that payment by the applicable Issuing Bank
under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of such Issuing Bank under the circumstances in
question, as determined by a court of competent jurisdiction in a final,
non-appealable order. (g) Indemnification. Without duplication of any obligation
of the Credit Parties under Section 11.2, in addition to amounts payable as
provided herein, each of the Credit Parties hereby agrees, on a joint and
several basis, to protect, indemnify, pay and save harmless each Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable out-of-pocket fees, expenses
and disbursements of counsel) which each Issuing Bank may incur or be subject to
as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit by such Issuing Bank, other than as a result of (1) the gross negligence
or willful misconduct of such Issuing Bank, as determined by a court of
competent jurisdiction in a final, non-appealable order, or (2) the wrongful
dishonor by such Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of such Issuing Bank to honor
a drawing under any such Letter of Credit as a result of any Governmental Act.
(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each Letter of Credit and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit. (i) Letters of Credit Issued for
Subsidiaries. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary of the Borrower, the Borrower shall be obligated to reimburse the
applicable Issuing Bank hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of the Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries. (j) Conflict with Issuer Documents. In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control. Section 2.4 Pro Rata Shares; Availability of Funds.
48



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre071.jpg]
(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective pro rata
shares of the Loans, it being understood that no Lender shall be responsible for
any default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment or any Term Loan Commitment, or the portion of the
aggregate outstanding principal amount of the Revolving Loans or the Term Loans,
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby. (b) Availability of Funds. (i) Funding
by Lenders; Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.1(c) or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.1(c) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans, plus, in either case, any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection
therewith. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. (ii)
Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or each applicable Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or each applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or 49



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre072.jpg]
such Issuing Bank, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. Notices
given by the Administrative Agent under this subsection (b) shall be conclusive
absent manifest error. Section 2.5 Evidence of Debt; Register; Lenders’ Books
and Records; Notes. (a) Lenders’ Evidence of Debt. Each Lender shall maintain on
its internal records an account or accounts evidencing the Obligations of the
Borrower and each other Credit Party to such Lender, including the amounts of
the Loans made by it and each repayment and prepayment in respect thereof. Any
such recordation shall be conclusive and binding on the Borrower, absent
manifest error; provided, that the failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Commitment or the
Borrower’s obligations in respect of any applicable Loans; and provided,
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern in the absence of
demonstrable error therein. (b) Notes. The Borrower shall execute and deliver to
each (i) Lender on the Closing Date or the Fourth Amendment Effective Date, as
applicable, (ii) Person who is a permitted assignee of such Lender pursuant to
Section 11.5 and (iii) Person who becomes a Lender in accordance with Section
2.1(d), in each case to the extent requested by such Person, a Note or Notes to
evidence such Person’s portion of the Revolving Loans, Swingline Loans or Term
Loans, as applicable. Section 2.6 Scheduled Principal Payments. (a) Revolving
Loans. The principal amount of Revolving Loans is due and payable in full on the
Revolving Commitment Termination Date. (b) Swingline Loans. The principal amount
of the Swingline Loans is due and payable in full on the earlier to occur of (i)
the date of demand by the Swingline Lender and (ii) the Revolving Commitment
Termination Date. (c) Fourth Amendment Replacement Term Loan. The principal
amount of the Fourth Amendment Replacement Term Loan shall be repaid in
installments on the date and in the amounts set forth in the table below (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.11), unless accelerated sooner pursuant to Section 9:
Payment Dates Principal Amortization Payment September 30, 2018 $750,000.00
December 31, 2018 $750,000.00 March 31, 2019 $750,000.00 June 30, 2019
$750,000.00 September 30, 2019 $750,000.00 December 31, 2019 $750,000.00 March
31, 2020 $750,000.00 June 30, 2020 $750,000.00 50



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre073.jpg]
September 30, 2020 $1,125,000.00 December 31, 2020 $1,125,000.00 March 31, 2021
$1,125,000.00 June 30, 2021 $1,125,000.00 September 30, 2021 $1,125,000.00
December 31, 2021 $1,125,000.00 March 31, 2022 $1,125,000.00 June 30, 2022
$1,125,000.00 September 30, 2022 $1,500,000.00 December 31, 2022 $1,500,000.00
March 31, 2023 $1,500,000.00 June 30, 2023 $1,500,000.00 Term Loan Maturity Date
Outstanding Principal Balance of Term Loan (d) Additional Term Loans. The
principal amount of any Term Loan established after the Closing Date pursuant to
Section 2.1(d)(iii) shall be repaid in installments on the date and in the
amounts set forth in the documents executed and delivered by the Borrower
pursuant to which such additional Term Loan is established. Section 2.7 Interest
on Loans. (a) Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows: (i) in the
case of Revolving Loans or the Fourth Amendment Replacement Term Loan: (A) if a
Base Rate Loan (including a Base Rate Loan referencing the LIBOR Index Rate),
the Base Rate plus the Applicable Margin; or (B) if an Adjusted LIBOR Rate Loan,
the Adjusted LIBOR Rate plus the Applicable Margin; and (ii) in the case of
Swingline Loans, at the Swingline Rate (or with respect to any Swingline Loan
advanced pursuant to an Auto Borrow Agreement, such other rate as separately
agreed in writing between the Borrower and the Swingline Lender); (iii) in the
case of any Term Loan established pursuant to Section 2.1(d)(iii), at the
percentages per annum specified in the lender joinder agreement(s) and/or the
commitment agreement(s) whereby such Term Loan is established. (b) The basis for
determining the rate of interest with respect to any Loan (except a Swingline
Loan, which may only be made and maintained at the Swingline Rate (unless and
until converted into a Revolving Loan pursuant to the terms and conditions
hereof), and the Interest Period with respect to any Adjusted LIBOR Rate Loan,
shall be selected by the Borrower and notified to the Administrative Agent and
the Lenders pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be. If on any day a Loan is outstanding with respect to
which a Funding Notice or Conversion/Continuation Notice has not been delivered
to the Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day (i) if
such Loan is an Adjusted LIBOR Rate 51



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre074.jpg]
Loan, such Loan shall become a Base Rate Loan and (ii) if such Loan is a Base
Rate Loan, such Loan shall remain a Base Rate Loan. (c) In connection with
Adjusted LIBOR Rate Loans, there shall be no more than eight (8) Interest
Periods outstanding at any time. In the event the Borrower fails to specify
between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (i) if outstanding
as an Adjusted LIBOR Rate Loan, will be automatically converted into a Base Rate
Loan on the last day of the then-current Interest Period for such Loan, and (ii)
if outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan. In the event the Borrower fails to specify an
Interest Period for any Adjusted LIBOR Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, the Borrower shall be deemed to have
selected an Interest Period of one (1) month. As soon as practicable after 10:00
a.m. on each Interest Rate Determination Date and each Index Rate Determination
Date, the Administrative Agent shall determine (which determination shall,
absent manifest error, be final, conclusive and binding upon all parties) the
interest rate that shall apply to each of the LIBOR Loans for which an interest
rate is then being determined (and for the applicable Interest Period in the
case of Adjusted LIBOR Rate Loans) and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to the Borrower and each Lender.
(d) Interest payable pursuant to this Section 2.7 shall be computed on the basis
of (i) for interest at the Base Rate (including Base Rate Loans determined by
reference to the LIBOR Index Rate), year of three hundred sixty-five (365) or
three hundred sixty-six (366) days, as the case may be, and (ii) for all other
computations of fees and interest, a year of three hundred sixty (360) days, in
each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from an Adjusted LIBOR Rate Loan, the date
of conversion of such Adjusted LIBOR Rate Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to an Adjusted LIBOR Rate Loan, the date of
conversion of such Base Rate Loan to such Adjusted LIBOR Rate Loan, as the case
may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one (1) day’s interest shall be paid on that Loan. (e) If, as
a result of any restatement of or other adjustment to the financial statements
of the Borrower or for any other reason, the Borrower or the Lenders determine
that (i) the Consolidated Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the Lenders promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code or
other Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This subsection (e) shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under any other provision of this Agreement. The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations. 52



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre075.jpg]
(f) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable in arrears on and to (i) each Interest
Payment Date applicable to that Loan; (ii) upon any prepayment of that Loan
(other than a voluntary prepayment of a Revolving Loan or Term Loan which
interest shall be payable in accordance with clause (i) above), to the extent
accrued on the amount being prepaid; and (iii) at maturity, including final
maturity. (g) The Borrower agrees to pay to the applicable Issuing Bank, with
respect to drawings honored under any Letter of Credit issued by such Issuing
Bank, interest on the amount paid by the Issuing Bank in respect of each such
honored drawing from the date such drawing is honored to but excluding the date
such amount is reimbursed by or on behalf of the Borrower at a rate equal to (i)
for the period from the date such drawing is honored to but excluding the
applicable Reimbursement Date, the rate of interest otherwise payable hereunder
with respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a
rate which is the lesser of (y) two percent (2%) per annum in excess of the rate
of interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (z) the Highest Lawful Rate. (h) Interest payable pursuant
to Section 2.7(g) shall be computed on the basis of a year of three hundred
sixty (360) days, for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by the Issuing Bank of any payment of interest
pursuant to Section 2.7(g), the Issuing Bank shall distribute to each Lender,
out of the interest received by the Issuing Bank in respect of the period from
the date such drawing is honored to but excluding the date on which the Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
the Issuing Bank shall have been reimbursed by the Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.3(e) with
respect to such honored drawing such Lender’s Revolving Commitment Percentage of
any interest received by the Issuing Bank in respect of that portion of such
honored drawing so reimbursed by the Lenders for the period from the date on
which the Issuing Bank was so reimbursed by the Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by the
Borrower. Section 2.8 Conversion/Continuation. (a) So long as no Default or
Event of Default shall have occurred and then be continuing or would result
therefrom, the Borrower shall have the option: (i) to convert at any time all or
any part of any Loan equal to $100,000 and integral multiples of $50,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided,
an Adjusted LIBOR Rate Loan may only be converted on the expiration of the
Interest Period applicable to such Adjusted LIBOR Rate Loan unless the Borrower
shall pay all amounts due under Section 3.1(c) in connection with any such
conversion; or (ii) upon the expiration of any Interest Period applicable to any
Adjusted LIBOR Rate Loan, to continue all or any portion of such Loan as an
Adjusted LIBOR Rate Loan. 53



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre076.jpg]
(b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least three (3) Business Days in
advance of the proposed Conversion/Continuation Date. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Adjusted LIBOR Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith. Section 2.9 Default Rate of Interest. (a)
If any amount of principal of any Loan is not paid when due, whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws. (b) If any
amount (other than principal of any Loan) payable by the Borrower under any
Credit Document is not paid when due (after the expiration of any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
at the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws. (c) During the
continuance of an Event of Default under Section 9.1(f) or Section 9.1(g), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
(d) During the continuance of an Event of Default other than an Event of Default
under Section 9.1(f) or Section 9.1(g), the Borrower shall, at the request of
the Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
(e) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand. (f) In the case of any
Adjusted LIBOR Rate Loan, upon the expiration of the Interest Period in effect
at the time the Default Rate of interest is effective, each such Adjusted LIBOR
Rate Loan shall thereupon become a Base Rate Loan and shall thereafter bear
interest at the Default Rate then in effect for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this Section 2.9
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of the Administrative Agent or any Lender. Section 2.10 Fees. (a)
Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Revolving Commitment Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Margin of the
actual daily amount by which the Aggregate Revolving Commitments exceeds the
Total Revolving Outstandings, subject to adjustments as provided in Section
2.16. The Commitment Fee shall accrue at all times during the Revolving
Commitment Period, including at any time during which one or more of the
conditions in Section 5 is not met, and shall be due and payable quarterly in
arrears on the last 54



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre077.jpg]
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Revolving Commitment
Termination Date; provided that (1) no Commitment Fee shall accrue on any of the
Revolving Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (2) any Commitment Fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender. The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect. For
purposes hereof, Swingline Loans shall not be counted toward or be considered as
usage of the Aggregate Revolving Commitments. (b) Letter of Credit Fees. (i)
Commercial and Standby Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage (A) a Letter of Credit fee for each commercial
Letter of Credit equal to one-quarter of one percent (0.25%) per annum
multiplied by the daily maximum amount available to be drawn under such Letter
of Credit, and (B) a Letter of Credit fee for each standby Letter of Credit
equal to the Applicable Margin multiplied by the daily maximum amount available
to be drawn under such Letter of Credit (collectively, the “Letter of Credit
Fees”). For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.3(i). The Letter of Credit Fees shall be computed on a
quarterly basis in arrears, and shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the expiration
date thereof and thereafter on demand; provided that (1) no Letter of Credit
Fees shall accrue in favor of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender and (2) any Letter of Credit Fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. If there is any change in
the Applicable Margin during any quarter, the daily maximum amount available to
be drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, during the continuance of an Event of Default under Sections
9.1(f) and (g), all Letter of Credit Fees shall accrue at the Default Rate, and
during the continuance of an Event of Default other than an Event of Default
under Sections 9.1(f) or (g), then upon the request of the Required Lenders, all
Letter of Credit Fees shall accrue at the Default Rate. (ii) Fronting Fee and
Documentary and Processing Charges Payable to Issuing Bank. The Borrower shall
pay directly to each Issuing Bank for its own account a fronting fee (A) with
respect to each commercial Letter of Credit or any amendment of a commercial
Letter of Credit increasing the amount of such Letter of Credit, at a rate
separately agreed between the Borrower and the applicable Issuing Bank, computed
on the amount of such commercial Letter of Credit or the amount of such
increase, as applicable, and payable upon the issuance of such commercial Letter
of Credit or effectiveness of such amendment, as applicable, and (B) with
respect to each standby 55



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre078.jpg]
Letter of Credit, at the rate per annum specified in the Fee Letter, computed on
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
last Business Day of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on its expiration date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.3(i). In addition, the Borrower shall pay directly to the Issuing
Bank for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the Issuing Bank
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable. (c) Other Fees. The Borrower shall pay to Regions Capital
Markets, a division of Regions Bank, and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter and the Fourth Amendment Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever, except to the extent
set forth in the Fee Letter or the Fourth Amendment Fee Letter, as applicable.
Section 2.11 Prepayments/Commitment Reductions. (a) Voluntary Prepayments. (i)
Any time and from time to time, the Loans may be repaid in whole or in part
without premium or penalty (subject to Section 3.1): (A) with respect to Base
Rate Loans (including Base Rate Loans referencing the LIBOR Index Rate), the
Borrower may prepay any such Loans on any Business Day in whole or in part, in
an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount; (B) with respect to Adjusted LIBOR Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part
(together with any amounts due pursuant to Section 3.1(c)) in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount; and (C) with respect to Swingline Loans, the Borrower may prepay any
such Loans on any Business Day in whole or in part in any amount; (ii) All such
prepayments shall be made: (A) upon written or telephonic notice on the date of
prepayment in the case of Base Rate Loans or Swingline Loans; and (B) upon not
less than three (3) Business Days’ prior written or telephonic notice in the
case of Adjusted LIBOR Rate Loans; in each case given to the Administrative
Agent, or the Swingline Lender, as the case may be, by 11:00 a.m. on the date
required and, if given by telephone, promptly confirmed in writing to the
Administrative Agent (and the Administrative Agent will promptly transmit such
telephonic or original notice for a Credit Extension by telefacsimile or
telephone to each Lender). Upon the giving of any such notice, the 56



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre079.jpg]
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in Section 2.12(a). (b) Voluntary Commitment
Reductions. (i) The Borrower may, from time to time upon not less than three (3)
Business Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part (i) the Revolving Commitments (ratably among the
Lenders in accordance with their respective commitment percentage thereof);
provided, (A) any such partial reduction of the Revolving Commitments shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, (B) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the aggregate Total Revolving
Outstandings exceed the Aggregate Revolving Commitments and (C) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit and/or the Swingline Sublimit exceed the amount of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit and/or the Swingline
Sublimit, as applicable, shall be automatically reduced by the amount of such
excess. (ii) The Borrower’s notice to the Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in the Borrower’s
notice and shall reduce the Revolving Commitments of each Lender proportionately
to its Revolving Commitment Percentage thereof. (c) Mandatory Prepayments. (i)
Revolving Commitments. If at any time (A) the Total Revolving Outstandings shall
exceed the Aggregate Revolving Commitments, (B) the Outstanding Amount of Letter
of Credit Obligations shall exceed the Letter of Credit Sublimit, or (C) the
Outstanding Amount of Swingline Loans shall exceed the Swingline Sublimit,
immediate prepayment will be made on or in respect of the Revolving Obligations
in an amount equal to such excess; provided, however, that, except with respect
to clause (B), Letter of Credit Obligations will not be Cash Collateralized
hereunder until the Revolving Loans and Swingline Loans have been paid in full.
(ii) Asset Sales and Involuntary Dispositions. Prepayment will be made on the
Obligations on the Business Day following receipt of Net Cash Proceeds required
to be prepaid pursuant to the provisions hereof in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds received from any Asset Sale or
Involuntary Disposition by the Borrower or any of its Subsidiaries; provided,
however, that, so long as no Default or Event of Default has occurred and is
continuing, such Net Cash Proceeds shall not be required to be so applied (A)
until the aggregate amount of the Net Cash Proceeds derived from (x) any single
Asset Sale or Involuntary Disposition is equal to or greater than $250,000 or
(y) all Asset Sales or Involuntary Dispositions, inclusive of any Asset Sales or
Involuntary Dispositions consummated in reliance on the foregoing clause (x), in
any single fiscal year of the Borrower is equal to or greater than $4,000,000
and 57



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre080.jpg]
(B) to the extent the Borrower delivers to the Administrative Agent a
certificate stating that the Credit Parties intend to use such Net Cash Proceeds
to acquire capital assets useful to the business of the Credit Parties within
180 days of the receipt of such Net Cash Proceeds, it being expressly agreed
that Net Cash Proceeds not so reinvested shall be applied to prepay the Loans
and/or Cash Collateralize the Letter of Credit Obligations immediately
thereafter.4,000,000. (iii) Debt Transactions. Prepayment will be made on the
Obligations in an amount equal to one hundred percent (100%) of the Net Cash
Proceeds from any Debt Transactions on the Business Day following receipt
thereof. (iv) Equity Transactions. Prepayment will be made on the Obligations in
an amount equal to fifty percent (50%) of the Net Cash Proceeds from any Equity
Transactions on the Business Day following receipt thereof. (v) Excess Cash
Flow. Solely to the extent Consolidated Leverage Ratio is greater than or equal
to 2.50 to 1.00, prepayment will be made on the Obligations, on the Business Day
following delivery of each annual Compliance Certificate delivered under Section
7.1(c), commencing with the Fiscal Year ending December 31, 2018, in an amount
equal to the difference of (x) fifty percent (50%) of Consolidated Excess Cash
Flow for the immediately preceding Fiscal Year minus (y) optional prepayments of
Term Loans minus (z) optional prepayments of Revolving Loans for which there has
been a permanent reduction of Revolving Commitments pursuant to Section 2.11(b)
in the amount of such optional prepayment of Revolving Loans. Section 2.12
Application of Prepayments. Within each Loan, prepayments will be applied first
to Base Rate Loans, then to LIBOR Loans in direct order of Interest Period
maturities. In addition: (a) Voluntary Prepayments. Voluntary prepayments will
be applied as specified by the Borrower; provided that in the case of
prepayments on the Term Loans, (i) the prepayment will be applied ratably to the
Term Loans then outstanding and (b) with respect to each Term Loan then
outstanding, the prepayments will be applied to remaining principal installments
thereunder in inverse order of maturity. (b) Mandatory Prepayments. Mandatory
prepayments will be applied as follows: (i) Mandatory prepayments in respect of
the Revolving Commitments under Section 2.11(c)(i) above shall be applied to the
respective Revolving Obligations as appropriate but without a permanent
reduction thereof. (ii) Mandatory prepayments in respect of Asset Sales and
Involuntary Dispositions under Section 2.11(c)(ii) above, Debt Transactions
under Section 2.11(c)(iii), Equity Transactions under Section 2.11(c)(iv),
Securitization Transactions under Section 2.11(c)(v), and Consolidated Excess
Cash Flow under Section 2.11(c)(vi) shall be applied as follows: first, ratably
to the Term Loans, until paid in full, and then to the Revolving Obligations
without a permanent reduction thereof. Mandatory prepayments with respect to
each of the Term Loans will be applied to remaining principal installments
thereunder in inverse order of maturity. (c) Prepayments on the Obligations will
be paid by the Administrative Agent to the Lenders ratably in accordance with
their respective interests therein (except for Defaulting Lenders where their
share will be applied as provided in Section 2.16(a)(ii) hereof). 58



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre081.jpg]
Section 2.13 General Provisions Regarding Payments. (a) All payments by the
Borrower of principal, interest, fees and other Obligations hereunder or under
any other Credit Document shall be made in Dollars in immediately available
funds, without defense, recoupment, setoff or counterclaim, free of any
restriction or condition. The Administrative Agent shall, and the Borrower
hereby authorizes the Administrative Agent to, debit a deposit account of the
Borrower or any of its Subsidiaries held with the Administrative Agent or any of
its Affiliates and designated for such purpose by the Borrower or such
Subsidiary in order to cause timely payment to be made to the Administrative
Agent of all principal, interest and fees due hereunder or under any other
Credit Document (subject to sufficient funds being available in its accounts for
that purpose). (b) In the event that the Administrative Agent is unable to debit
a deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates in order to cause timely payment
to be made to the Administrative Agent of all principal, interest and fees due
hereunder or any other Credit Document (including because insufficient funds are
available in its accounts for that purpose), payments hereunder and under any
other Credit Document shall be delivered to the Administrative Agent, for the
account of the Lenders, not later than 2:00 p.m. on the date due at the
Principal Office of the Administrative Agent or via wire transfer of immediately
available funds to an account designated by the Administrative Agent (or at such
other location as may be designated in writing by the Administrative Agent from
time to time); for purposes of computing interest and fees, funds received by
the Administrative Agent after that time on such due date shall be deemed to
have been paid by the Borrower on the next Business Day. (c) All payments in
respect of the principal amount of any Loan (other than voluntary repayments of
Revolving Loans) shall be accompanied by payment of accrued interest on the
principal amount being repaid or prepaid, and all such payments (and, in any
event, any payments in respect of any Loan on a date when interest is due and
payable with respect to such Loan) shall be applied to the payment of interest
then due and payable before application to principal. (d) The Administrative
Agent shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable pro rata share of all
payments and prepayments of principal and interest due to such Lender hereunder,
together with all other amounts due with respect thereto, including all fees
payable with respect thereto, to the extent received by the Administrative
Agent. (e) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter. (f) Subject to the provisos set forth
in the definition of “Interest Period,” whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder
or of the Commitment Fee hereunder, but such payment shall be deemed to have
been made on the date therefor for all other purposes hereunder. (g) The
Administrative Agent may, but shall not be obligated to, deem any payment by or
on behalf of the Borrower hereunder that is not made in same day funds prior to
2:00 p.m. 59



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre082.jpg]
to be a non-conforming payment. Any such payment shall not be deemed to have
been received by the Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day. The
Administrative Agent shall give prompt telephonic notice to the Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 9.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the
Default Rate (unless otherwise provided by the Required Lenders) from the date
such amount was due and payable until the date such amount is paid in full.
Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this Section shall not be
construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) any amounts
applied by the Swingline Lender to outstanding Swingline Loans, (C) any amounts
applied to Letter of Credit Obligations by any Issuing Bank or Swingline Loans
by the Swingline Lender, as appropriate, from Cash Collateral provided under
Section 2.15 or Section 2.16, or (D) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Obligations, Swingline Loans or
other obligations hereunder to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply). Each of the Credit Parties consents to the foregoing and agrees,
to the extent it may effectively do so under Applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation. Section 2.15 Cash Collateral. At any
time that there shall exist a Defaulting Lender, within one (1) Business Day
following the written request of the Administrative Agent or any Issuing Bank
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
each applicable Issuing Banks’ Fronting Exposure with respect to such Defaulting
Lender in an amount sufficient to cover the applicable Fronting Exposure (after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender). 60



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre083.jpg]
(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a perfected
first priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Obligations, to be applied pursuant to clause (b) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the Issuing Banks
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein. (c) Termination of Requirement. Cash
Collateral (or the appropriate portion thereof) provided to reduce any Issuing
Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Issuing Bank that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 9.3) but shall
be released upon the cure, termination or waiver of such Default or Event of
Default in accordance with the terms of this Agreement, and (y) the Person
providing Cash Collateral and any Issuing Bank or Swingline Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
Section 2.16 Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 11.4(a)(iii). (ii) Defaulting Lender
Waterfall. Any payment of principal, interest, fees or other amount (other than
fees which any Defaulting Lender is not entitled to receive pursuant to Section
2.16(a)(iii)) received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.3), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any 61



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre084.jpg]
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder; third,
to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.15; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or the Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or Letter of Credit Borrowings in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or Letter of Credit Borrowings were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and Letter of Credit Borrowings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Borrowings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations and Swingline Loans are held by
the Lenders pro rata in accordance with their Revolving Commitments without
giving effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to (and the underlying obligations satisfied to
the extent of such payment) and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto. (iii) Certain Fees. (A) Such Defaulting
Lender shall not be entitled to receive any Commitment Fee, any fees with
respect to Letters of Credit (except as provided in clause (b) below) or any
other fees hereunder for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated 62



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre085.jpg]
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.15. (C) With respect to any fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in Letter of Credit Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
at such time to exceed such Non-Defaulting Lender’s Revolving Commitment.
Subject to Section 11.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. (v) Cash Collateral, Repayment of
Swingline Loans. If the reallocation described in clause (iv) above cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lenders’ Fronting Exposure
and (y) second, Cash Collateralize each Issuing Banks’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15. (b) Defaulting Lender
Cure. If the Borrower, the Administrative Agent and the Swingline Lender and
each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Revolving Commitments
(without giving effect to Section 2.16(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from 63



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre086.jpg]
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund Swingline Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan, and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto. Section 2.17
Removal or Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.2, (b) any Credit Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.3, (c) any Lender gives notice of an inability to fund LIBOR Loans
under Section 3.1(b), (d) any Lender is a Defaulting Lender, or (e) any Lender
(a “Non-Consenting Lender”) does not consent (including by way of a failure to
respond in writing to a proposed amendment, consent or waiver by the date and
time specified by the Administrative Agent) to a proposed amendment, consent,
change, waiver, discharge or termination hereunder or with respect to any Credit
Document that has been approved by the Required Lenders, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.5, all of its interests, rights (other than its
rights under Section 3.2, Section 3.3 and Section 11.2) and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that: (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.5(b)(iv); (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Letter of Credit Borrowings, as
applicable, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 3.1(c)) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); (iii) in the case of any such assignment resulting from a claim
for compensation under Section 3.2 or payments required to be made pursuant to
Section 3.3, such assignment is reasonably expected to result in a reduction in
such compensation or payments thereafter; (iv) such assignment does not conflict
with Applicable Law; and (v) in the case of any such assignment resulting from a
Non-Consenting Lender’s failure to consent to a proposed amendment, consent,
change, waiver, discharge or termination, the successor replacement Lender shall
have consented to the proposed amendment, consent, change, waiver, discharge or
termination. Each Lender agrees that in the event it, or its interests in the
Loans and obligations hereunder, shall become subject to the replacement and
removal provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given. 64



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre087.jpg]
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Section 3 YIELD PROTECTION Section 3.1 Making or Maintaining
LIBOR Loans. (a) Inability to Determine Applicable Interest Rate. In the event
that the Administrative Agent shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto), on any Interest
Rate Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate. (b) Illegality or
Impracticability of LIBOR Loans. In the event that on any date any Lender shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto but shall be made only after consultation with the
Borrower and the Administrative Agent) that the making, maintaining or
continuation of its LIBOR Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender). Thereafter (1) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan without reference to the LIBOR Index Rate component of
the Base Rate, (3) the Affected Lender’s obligation to maintain its outstanding
LIBOR Loans (the “Affected Loans”) shall be terminated at the earlier to occur
of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans without reference to the LIBOR Index
Rate component of the Base Rate on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
65



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre088.jpg]
above relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Borrower shall have the
option, subject to the provisions of Section 3.1(a), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof. (c)
Compensation for Breakage or Non-Commencement of Interest Periods. The Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
out-of-pocket losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by such Lender to lenders of funds borrowed by
it to make or carry its Adjusted LIBOR Rate Loans and any loss, expense or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender sustains: (i) if for any reason (other than a default by such
Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Adjusted LIBOR Rate Loans does not occur
on a date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Adjusted LIBOR Rate Loans
occurs on any day other than the last day of an Interest Period applicable to
that Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise), including as a result of an assignment in connection with the
replacement of a Lender pursuant to Section 2.17; or (iii) if any prepayment of
any of its Adjusted LIBOR Rate Loans is not made on any date specified in a
notice of prepayment given by the Borrower. (d) Booking of LIBOR Loans. Any
Lender may make, carry or transfer LIBOR Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of such Lender. (e)
Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 3.1 and under Section 3.2 shall
be made as though such Lender had actually funded each of its relevant Adjusted
LIBOR Rate Loans through the purchase of a LIBOR deposit bearing interest at the
rate obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such Adjusted LIBOR Rate Loans and having a
maturity comparable to the relevant Interest Period and through the transfer of
such LIBOR deposit from an offshore office of such Lender to a domestic office
of such Lender in the United States; provided, however, each Lender may fund
each of its Adjusted LIBOR Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 3.1 and under Section 3.2. (f) Certificates
for Reimbursement. A certificate of a Lender setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender, as specified in
paragraph (c) of this Section and the circumstances giving rise thereto shall be
delivered to the Borrower and shall be conclusive absent manifest error. In the
absence of any such manifest error, the Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof. 66



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre089.jpg]
(g) Delay in Requests. The Borrower shall not be required to compensate a Lender
pursuant to this Section for any such amounts incurred more than six (6) months
prior to the date that such Lender delivers to the Borrower the certificate
referenced in Section 3.1(f). Section 3.2 Increased Costs. (a) Increased Costs
Generally. If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBOR Rate or the LIBOR Index Rate) or any Issuing
Bank; (ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on any Lender or
any Issuing Bank or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, converting to, continuing or maintaining any Loan or of maintaining
its obligation to make any such Loan, or to increase the cost to such Lender,
such Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, Issuing Bank or other Recipient, the Borrower will pay
to such Lender, Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered. (b) Capital and Liquidity Requirements. If any Lender, any
Issuing Bank or the Swingline Lender (for purposes hereof, may be referred to
collectively as “the Lenders” or a “Lender”) determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the commitments of such Lender hereunder or the
Loans made by, or participations in Letters of Credit and Swingline Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered. 67



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre090.jpg]
(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and the circumstances giving
rise thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or such Issuing Bank, as the case may be, delivers to the Borrower
the certificate referenced in Section 3.2(c) and notifies the Borrower of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof). Section 3.3 Taxes. (a)
Issuing Banks. For purposes of this Section 3.3, the term “Lender” shall include
any Issuing Bank and the term “Applicable Law” shall include FATCA. (b) Payments
Free of Taxes; Obligation to Withhold; Payments on Account of Taxes. Any and all
payments by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document shall be made without deduction or withholding
for any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. (c) Payment of Other Taxes by
the Credit Parties. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes. (d) Tax Indemnification. (i) The Credit Parties shall jointly and
severally indemnify each Recipient and shall make payment in respect thereof
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a 68



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre091.jpg]
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. (ii) Each Lender shall severally indemnify the Administrative Agent
within ten (10) Business Days after demand therefor, for (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that any Credit Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Credit Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.5(d) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Credit Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii). (e) Evidence of Payments. As
soon as practicable after any payment of Taxes by any Credit Party to a
Governmental Authority pursuant to this Section, such Credit Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of a return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (f) Status of Lenders; Tax Documentation. (i) Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; 69



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre092.jpg]
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (i) in the case of a Foreign
Lender claiming the benefits of an income tax treaty to which the United States
is a party (x) with respect to payments of interest under any Credit Document,
executed originals of IRS Form W-8BEN or W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Credit Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty; (ii) executed originals
of IRS Form W-8ECI; (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit 3.3-1 to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or (iv) to the extent a Foreign Lender
is not the beneficial owner, executed originals of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 3.3-2 or Exhibit 3.3-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 3.3-4 on behalf of each such
direct and indirect partner; (C) any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Credit Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as 70



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre093.jpg]
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so. (g)
Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any indemnified party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of the indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (i) Survival. Each party’s obligations under this Section 3.3
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document. Section 3.4 Mitigation Obligations; Designation of a
Different Lending Office. If any Lender requests compensation under Section 3.2,
or requires the Borrower to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.3, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.2 or Section 3.3, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. 71



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre094.jpg]
Section 4 GUARANTY Section 4.1. The Guaranty. Each of the Guarantors hereby
jointly and severally guarantees to the Administrative Agent, the Lenders, the
Qualifying Swap Providers, the Qualifying Treasury Management Banks and the
other holders of the Obligations as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Obligations (the “Guaranteed
Obligations”) in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal. Notwithstanding any provision to the contrary contained herein, in
any other of the Credit Documents, Swap Agreements, Treasury Management
Agreements or other documents relating to the Obligations, (a) the obligations
of each Guarantor under this Agreement and the other Credit Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law and (b) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor. Section 4.2 Obligations Unconditional. The
obligations of the Guarantors under Section 4.1 are joint and several, absolute
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of any of the Credit Documents, Swap Agreements or Treasury
Management Agreements, or any other agreement or instrument referred to therein,
or any substitution, release, impairment or exchange of any other guarantee of
or security for any of the Obligations, and, to the fullest extent permitted by
Applicable Law, irrespective of any law or regulation or other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 4.2 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Section 4 until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above: (a) at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived; (b) any of the
acts mentioned in any of the provisions of any of the Credit Documents, any Swap
Agreement between any Credit Party and any Swap Provider, or any Treasury
Management Agreement between any Credit Party and any Treasury Management Bank,
or any other agreement or instrument referred to in the Credit Documents, such
Swap Agreements or such Treasury Management Agreements shall be done or omitted;
72



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre095.jpg]
(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Agreement between any Credit
Party and any Swap Provider or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Agreements or such
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with; (d) any Lien granted to,
or in favor of, the Administrative Agent or any Lender or Lenders as security
for any of the Obligations shall fail to attach or be perfected; or (e) any of
the Obligations shall be determined to be void or voidable (including, without
limitation, for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor). With respect to its obligations hereunder, each
Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Person under any of the Credit Documents, any Swap Agreement between any Credit
Party and any Swap Provider or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Agreements or such
Treasury Management Agreements, or against any other Person under any other
guarantee of, or security for, any of the Obligations. Section 4.3
Reinstatement. The obligations of the Guarantors under this Section 4 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
the fees, charges and disbursements of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law. Section 4.4
Certain Additional Waivers. Each Guarantor agrees that such Guarantor shall have
no right of recourse to security for the Obligations, except through the
exercise of rights of subrogation pursuant to Section 4.2 and through the
exercise of rights of contribution pursuant to Section 4.6. Section 4.5
Remedies. The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and 73



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre096.jpg]
payable), the Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors for purposes of Section
4.1. The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
Lenders may exercise their remedies thereunder in accordance with the terms
thereof. Section 4.6 Rights of Contribution. The Guarantors agree among
themselves that, in connection with payments made hereunder, each Guarantor
shall have contribution rights against the other Guarantors as permitted under
Applicable Law. Such contribution rights shall be subordinate and subject in
right of payment to the obligations of such Guarantors under the Credit
Documents and no Guarantor shall exercise such rights of contribution until all
Obligations have been paid in full and the Commitments have terminated. Section
4.7 Guarantee of Payment; Continuing Guarantee. The guarantee in this Section 4
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to all Obligations whenever arising. Section 4.8 Keepwell. Each
Qualified ECP Guarantor hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each Specified Credit Party to honor all of such
Specified Credit Party’s obligations under the Guaranty and the Collateral
Documents in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 4.8 for the maximum amount
of such liability that can be hereby incurred without rendering such Qualified
ECP Guarantor’s obligations and undertakings under this Section 4, voidable
under applicable Debtor Relief Laws, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
4.8 shall remain in full force and effect until the Guaranteed Obligations have
been indefeasibly paid and performed in full and the commitments relating
thereto have expired or terminated, or, with respect to any Guarantor, if
earlier, such Guarantor is released from its Guaranteed Obligations in
accordance with Section 10.10(a). Each Qualified ECP Guarantor intends that this
Section 4.8 constitute, and this Section 4.8 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Credit
Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange
Act. Section 5 CONDITIONS PRECEDENT Section 5.1 Conditions Precedent to Initial
Credit Extensions. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction of the following conditions on
or before the Closing Date: (a) Executed Credit Documents. Receipt by the
Administrative Agent of executed counterparts of this Agreement and the other
Credit Documents, in each case, in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders and duly executed by the appropriate
parties thereto. (b) Organizational Documents. Receipt by the Administrative
Agent of the following: (i) Charter Documents. Copies of articles of
incorporation, certificate of organization or formation, or other like document
for each of the Credit Parties certified as of a recent date by the appropriate
Governmental Authority. 74



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre097.jpg]
(ii) Organizational Documents Certificate. (A) Copies of bylaws, operating
agreement, partnership agreement or like document, (B) copies of resolutions
approving the transactions contemplated in connection with the financing and
authorizing execution and delivery of the Credit Documents, and (C) incumbency
certificates, for each of the Credit Parties, in each case certified by an
Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent. (iii) Good Standing Certificate. Copies of certificates of
good standing, existence or the like of a recent date for each of the Credit
Parties from the appropriate Governmental Authority of its jurisdiction of
formation or organization. (iv) Closing Certificate. A certificate from an
Authorized Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, confirming,
among other things, (A) all consents, approvals, authorizations, registrations,
or filings required to be made or obtained by the Borrower and the other Credit
Parties, if any, in connection with this Agreement and the other Credit
Documents and the transactions contemplated herein and therein have been
obtained and are in full force and effect, (B) no investigation or inquiry by
any Governmental Authority regarding this Agreement and the other Credit
Documents and the transactions contemplated herein and therein is ongoing, (C)
the financings and the transactions contemplated by this Agreement and the other
Credit Documents shall be in compliance with all applicable laws and regulations
(including all applicable securities and banking laws, rules and regulations),
(D) since the date of the most-recent annual audited financial statements for
the Borrower, there has been no event or circumstance which could be reasonably
expected to have a Material Adverse Effect, (E) (x) the most-recent annual
audited financial statements, (y) the internally prepared quarterly financial
statements of the Credit Parties and their Subsidiaries (other than the Target)
on a combined basis for the fiscal quarter ending on June 30, 2015 and (z) the
internally prepared quarterly financial statements of the Target and its
Subsidiaries (on a combined basis for the fiscal quarter ending on June 30,
2015, in each case, were prepared in accordance with GAAP consistently applied,
except as noted therein and fairly present in all material respects the
financial condition and results from operations of the Borrower and its
Subsidiaries, and (F) the Borrower, individually, and the Borrower and its
Subsidiaries, taken as a whole, are Solvent after giving effect to the
transactions contemplated hereby and the incurrence of Indebtedness related
thereto. (c) Opinions of Counsel. Receipt by the Administrative Agent of
customary opinions of counsel for each of the Credit Parties, including, among
other things, opinions regarding the due authorization, execution and delivery
of the Credit Documents and the enforceability thereof. (d) Personal Property
Collateral. Receipt by the Collateral Agent of the following: (i) UCC Searches.
(A) Searches of UCC filings in the jurisdiction of incorporation or formation,
as applicable, of each Credit Party and each jurisdiction where any Collateral
is located or where a filing would need to be made in order to perfect the
Collateral Agent’s security interest in the Collateral, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens and (B) tax lien and judgment searches; 75



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre098.jpg]
(ii) Intellectual Property Searches. Searches of ownership of Intellectual
Property in the appropriate governmental offices and such
patent/trademark/copyright filings as requested by the Collateral Agent in order
to perfect the Collateral Agent’s security interest in the Intellectual
Property; (iii) UCC Financing Statements. Such UCC financing statements
necessary or appropriate to perfect the security interests in the personal
property collateral, as determined by the Collateral Agent. (iv) Intellectual
Property Filings. Such patent, trademark and copyright notices, filings and
recordations necessary or appropriate to perfect the security interests in
intellectual property and intellectual property rights, as determined by the
Collateral Agent. (v) Pledged Equity Interests. Original certificates evidencing
any certificated Equity Interests pledged as collateral, together with undated
stock transfer powers executed in blank. (vi) Evidence of Insurance.
Certificates of insurance for casualty, liability and any other insurance
required by the Credit Documents satisfactory to the Collateral Agent. Subject
to Section 7.18(f), the Collateral Agent shall be named (i) as lenders’ loss
payee, as its interest may appear, with respect to any such insurance providing
coverage in respect of any Collateral and (ii) as additional insured, as its
interest may appear, with respect to any such insurance providing liability
coverage, and the Credit Parties will use their commercially reasonable efforts
to have each provider of any such insurance agree, by endorsement upon the
policy or policies issued by it or by independent instruments to be furnished to
the Collateral Agent, that it will give the Collateral Agent thirty (30) days
prior written notice before any such policy or policies shall be altered or
cancelled. (vii) Consents. Duly executed consents as are necessary, in the
Collateral Agent’s sole discretion, to perfect the Lenders’ security interest in
the Collateral. (viii) [Reserved]. (ix) Allonges and Assignments. To the extent
required to be delivered pursuant to the terms of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Credit
Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Collateral Agent’s and the Lenders’ security interest
in the Collateral. (e) [Reserved]. (f) Vessel Collateral. (i) Fleet Mortgage. A
duly executed first preferred fleet mortgage covering all Vessels owned by the
Credit Parties in form and substance satisfactory to the Collateral Agent (as
amended, restated, supplemented or otherwise modified from time to time, a
“Fleet Mortgage”). Each such Vessel shall have been duly documented in the name
of the applicable Credit Party under the laws of the United States, such Fleet
Mortgage shall have been duly recorded by the United States Coast Guard (or, in
the discretion of the Collateral Agent, filed for recording in such office), and
the Fleet Mortgage shall constitute a preferred mortgage on the Vessels to which
it relates subject 76



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre099.jpg]
only to other preferred mortgage liens in favor of the Collateral Agent and
those Fleet Preferred Mortgages described in Section 7.19(e) for the time period
set forth in such Section. (ii) Insurance Summaries. Summaries of the insurance
coverages and copies of certificates of insurance for the Hull and Machinery,
Protection and Indemnity, Vessel Pollution and Excess Liabilities coverages of
the Credit Parties. (iii) Certificates. In each case, to the extent applicable,
(A) a true and complete copy of the Certificate of Documentation of each Vessel
and (B) a certificate of ownership and encumbrance or a certified copy of the
Abstract of Title of such Vessel issued by the United States Coast Guard showing
the Credit Party described on Schedule 6.10(d) as the owner of such Vessel to be
the sole owner of each Vessel free and clear of all Liens of record except (x)
the Fleet Mortgage covering each such Vessel in favor of the Collateral Agent
and (y) the Liens in favor of Wells Fargo Bank, National Association that are
being terminated on the Closing Date in connection with the payoff of all
existing indebtedness of the Borrower and its Subsidiaries. (iv) Certificate of
Inspection. To the extent applicable, with respect to each Vessel, a copy of the
current certificate of inspection issued by the United States Coast Guard
covering such Vessel reflecting no outstanding recommendations. (v) (A)
Certificate of Insurance from McGriff, Seibels & Williams of Texas, Inc., who
are insurance brokers acting for the Borrower, of the placement of the
insurances covering each Vessel; (B) written confirmation from such brokers,
that they have received no notice of the assignment of the insurances or any
claim covering each Vessel in favor of any party other than the Collateral
Agent, subject to verification of termination of the Liens in favor of Wells
Fargo Bank, National Association and (C) an opinion of such brokers to the
effect that such insurance complies with the applicable provisions of the Fleet
Mortgage; (g) Funding Notice; Funds Disbursement Instructions. The
Administrative Agent shall have received (a) a duly executed Funding Notice with
respect to the Credit Extension to occur on the Closing Date and (b) duly
executed disbursement instructions (with wiring instructions and account
information) for all disbursements to be made on the Closing Date. (h)
Termination of Existing Credit Agreement and other Existing Indebtedness of the
Credit Parties. Receipt by the Administrative Agent of evidence that the
Existing Credit Agreement concurrently with the Closing Date is being terminated
and all Liens securing obligations under the Existing Credit Agreement
concurrently with the Closing Date are being released. Receipt by the
Administrative Agent of evidence that all other existing Indebtedness for
borrowed money of the Credit Parties and their Subsidiaries (including the
Target and its Subsidiaries other than Indebtedness permitted to exist
hereunder) shall be repaid in full and all security interests related thereto
shall be terminated on or prior to the Closing Date. (i) Closing Date
Acquisition Documents. Receipt by the Administrative Agent of (i) copies of the
Closing Date Acquisition Agreement and all other material Closing Date
Acquisition Documents, certified by an Authorized Officer of the Borrower as
being true, complete and correct and (ii) evidence satisfactory to the
Administrative Agent in its sole discretion that (x) the Closing Date
Acquisition shall have been, or substantially simultaneously with the funding of
the initial Loans hereunder will be, consummated in accordance with the terms of
the Closing Date Acquisition Agreement, without any material amendment, material
77



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre100.jpg]
consent or material waiver (including any waiver of a material condition
precedent to the Borrower’s or its applicable Affiliate’s obligation to close
under the Closing Date Acquisition Agreement or otherwise consummate the Closing
Date Acquisition) thereof except as consented to by the Administrative Agent and
(y) no Material Adverse Effect (as defined in the Closing Date Acquisition
Agreement) has occurred or is continuing as of the Closing Date. (j) Quality of
Earnings Report. Receipt by the Administrative Agent of a quality of earnings
report of the Target in form and substance reasonably satisfactory to the
Administrative Agent. (k) Fees and Expenses. The Administrative Agent shall have
confirmation that all reasonable out-of-pocket fees and expenses required to be
paid on or before the Closing Date have been paid, including the reasonable
out-of-pocket fees and expenses of counsel for the Administrative Agent. For
purposes of determining compliance with the conditions specified in this Section
5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. The funding of the initial Loans hereunder shall evidence the
satisfaction of the foregoing conditions except to the extent the Borrower and
the other Credit Parties have agreed to fulfill conditions following the Closing
Date pursuant to Section 7.19. Section 5.2 Conditions to Each Credit Extension.
The obligation of each Lender to fund its Term Loan Commitment Percentage or
Revolving Commitment Percentage of any Credit Extension on any Credit Date,
including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 11.4, of the following conditions precedent: (a) the
Administrative Agent shall have received a fully executed and delivered Funding
Notice, together with the documentation and certifications required therein with
respect to each Credit Extension; (b) after making the Credit Extension
requested on such Credit Date, (i) the aggregate outstanding principal amount of
the Revolving Loans shall not exceed the aggregate Revolving Commitments then in
effect and (ii) the aggregate outstanding principal amount of the Term Loans
shall not exceed the respective Term Loan Commitments then in effect; (c) as of
such Credit Date, the representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects on and
as of that Credit Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
and (d) as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default.; and (e) solely with respect
to the funding of Revolving Loans and notwithstanding anything herein to the
contrary, from and after the Fifth Amendment Effective Date until the 78



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre101.jpg]
Borrower has delivered to the Administrative Agent and the Lenders a Compliance
Certificate in form and substance reasonably acceptable to the Administrative
Agent evidencing that the Consolidated Leverage Ratio (calculated without giving
effect to the Fifth Amendment EBITDA Addbacks) for the two (2) most recently
ended consecutive Fiscal Quarters of the Borrower does not exceed 3.00 to 1.00,
(i) the obligation of each Lender to fund its Revolving Commitment Percentage of
any Credit Extension on any Credit Date shall be limited to such Lender’s
Revolving Commitment Percentage of the Limited Revolver Availability Amount and
(ii) after making the Credit Extension requested on such Credit Date, (A) the
Total Revolving Outstandings shall not exceed $65,000,000 (the “Limited Revolver
Availability Amount”) and (B) the Revolving Credit Exposure of each Lender shall
not exceed the product of such Lender’s Revolving Commitment Percentage
multiplied by the Limited Revolver Availability Amount. Any Agent or the
Required Lenders shall be entitled, but not obligated to, request and receive,
prior to the making of any Credit Extension, additional information reasonably
satisfactory to the requesting party confirming the satisfaction of any of the
foregoing if, in the reasonable good faith judgment of such Agent or Required
Lenders, such request is warranted under the circumstances. Section 6
REPRESENTATIONS AND WARRANTIES In order to induce Agents and Lenders to enter
into this Agreement and to make each Credit Extension to be made thereby, the
Borrower and each other Credit Party represents and warrants to each Agent and
Lender, on the Closing Date that the following statements are true and correct:
Section 6.1 Organization; Requisite Power and Authority; Qualification. Each of
the Borrower and each of its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 6.1, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect. The Credit
Parties have full power and authority to own, operate and charter to others,
vessels documented under the laws of the United States of America. The Borrower
and each other Credit Party is and will remain a “United States citizen” within
the meaning of Section 2 of the Shipping Act and is eligible to own and operate
vessels in the coastwise trade. Each Vessel was or will be built in the United
States, has never been rebuilt outside the United States and has never been
owned by any Person other than a “United States citizen” within the meaning of
the Shipping Act. Section 6.2 Equity Interests and Ownership. Schedule 6.2
correctly sets forth the ownership interest of the Borrower in its Subsidiaries
as of the Closing Date. The Equity Interests of each Credit Party and its
Subsidiaries have been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 6.2, as of the Closing Date,
there is no existing option, warrant, call, right, commitment, buy-sell, voting
trust or other shareholder agreement or other agreement to which any Subsidiary
is a party requiring, and there is no membership interest or other Equity
Interests of any Subsidiary outstanding which upon conversion or exchange would
require, the issuance by any Subsidiary of any additional membership interests
or other Equity Interests of any Subsidiary or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Subsidiary. 79



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre102.jpg]
Section 6.3 Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto. Section 6.4 No Conflict. The
execution, delivery and performance by Credit Parties of the Credit Documents to
which they are parties and the consummation of the transactions contemplated by
the Credit Documents do not and will not (a) violate in any material respect any
provision of any Applicable Laws relating to any Credit Party, any of the
Organizational Documents of any Credit Party, or any order, judgment or decree
of any court or other agency of government binding on any Credit Party; (b)
except as could not reasonably be expected to have a Material Adverse Effect,
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any other Contractual Obligations of any Credit
Party; (c) result in or require the creation or imposition of any Lien upon any
of the properties or assets of any Credit Party (other than any Liens created
under any of the Credit Documents in favor of the Collateral Agent for the
benefit of the holders of the Obligations) whether now owned or hereafter
acquired; or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of any
Credit Party. Section 6.5 Governmental Consents. The execution, delivery and
performance by the Credit Parties of the Credit Documents to which they are
parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not require, as a condition to the effectiveness
thereof, any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Collateral Agent for filing and/or recordation, as of the Closing Date and
other filings, recordings or consents which have been obtained or made, as
applicable. Section 6.6 Binding Obligation. Each Credit Document has been duly
executed and delivered by each Credit Party that is a party thereto and is the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its respective terms, except as may be
limited by Debtor Relief Laws or by equitable principles relating to
enforceability. Section 6.7 Financial Statements. (a) The audited consolidated
balance sheet of the Borrower and its Subsidiaries for the most recent Fiscal
Year ended, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year, including the notes
thereto (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness. (b) The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries for
the most recent Fiscal Quarter ended, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such Fiscal
Quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments, and (iii) show
all material indebtedness and other liabilities, direct or 80



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre103.jpg]
contingent, of the Borrower and its Subsidiaries as of the date of such
financial statements, including liabilities for taxes, material commitments and
Indebtedness. (c) The consolidated forecasted balance sheet and statements of
income and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 7.1(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial condition and
performance. Section 6.8 No Material Adverse Effect; No Default. (a) No Material
Adverse Effect. Since December 31, 2014, no event, circumstance or change has
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect. (b) No Default. No Default has occurred and is
continuing. Section 6.9 Tax Matters. Each Credit Party and its subsidiaries have
filed all federal, state and other material tax returns and reports required to
be filed, and have paid all federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their respective properties, assets, income, businesses and franchises otherwise
due and payable, except those being actively contested in good faith and by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Credit
Party or any of its Subsidiaries that would, if made, have a Material Adverse
Effect. Section 6.10 Properties. (a) Title. Each of the Credit Parties and its
Subsidiaries has (i) good, sufficient and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good title to (in
the case of all other personal property), all of their respective properties and
assets reflected in their financial statements and other information referred to
in Section 6.7 and in the most recent financial statements delivered pursuant to
Section 7.1, in each case except for assets disposed of since the date of such
financial statements as permitted under Section 8.9. All such properties and
assets are free and clear of Liens other than Permitted Liens. (b) Real Estate.
As of the Closing Date, Schedule 6.10(b) contains a true, accurate and complete
list of all Real Estate Assets of the Credit Parties. (c) Intellectual Property.
Each Credit Party and its Subsidiaries owns or is validly licensed to use all
Intellectual Property that is necessary for the present conduct of its business,
free and clear of Liens (other than Permitted Liens), without conflict with the
rights of any other Person unless the failure to own or benefit from such valid
license could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. To the knowledge of each Credit Party, no Credit
Party nor any of its Subsidiaries is infringing, misappropriating, diluting, or
otherwise violating the Intellectual Property rights of any other Person unless
such infringement, misappropriation, dilution or violation could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. (d) Vessels. (i) The Borrower and each Credit Party is the sole
owner of the whole of the Vessel set forth opposite its name on Schedule
6.10(d). All of the Vessels are owned by each of them, respectively, free and
clear of any Lien of any nature whatsoever, except as 81



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre104.jpg]
provided for in the Collateral Documents, and as permitted by Section 8.2. The
Fleet Mortgage, when duly executed and delivered by the relevant Credit Parties,
will be effective to create in favor of the Collateral Agent a legal, valid and
enforceable Lien on all of the Credit Party’s right, title and interest in and
to the Vessel under such Fleet Mortgage and the proceeds thereof, and when the
Fleet Mortgage is filed in the offices specified on Schedule 6.10(d), the Fleet
Mortgage shall constitute a Lien on, and security interest in, all right, title
and interest of the Credit Parties in such Vessels that are subject of the Fleet
Mortgage and the proceeds thereof, in each case prior and superior in right to
any other Person, other than Permitted Liens. (ii) To the extent required by
Applicable Law, each Vessel is : (A) classified in the highest classification
for vessels of the same age and type in the American Bureau of Shipping (or
other classification society acceptable to the Administrative Agent) and is in
class without recommendation; (B) documented in the name of the respective
Credit Party, (C) duly qualified to operate in the coastwise trade of the United
States, (D) eligible to transport cargo between ports in the United States under
the Merchant Marine Act of 1920, (E) built in the United States and has been
continuously owned and operated by a citizen of the United States, within the
meaning of Section 2 of the Shipping Act, (F) covered by hull and protection and
indemnity and mortgagee’s interest insurance in accordance with the requirements
of this Agreement and the Fleet Mortgage covering such Vessel, and otherwise
satisfactory to the Collateral Agent; (G) endorsed and documented in accordance
with applicable legal requirements, including, in the case of new Vessels,
filings for all Vessels with the United States Coast Guard, National Vessel
Documentation Center, an Application for Documentation, on form CG-1258,
satisfactory to the Collateral Agent and its counsel, seeking documentation of
the Vessel in the name of the applicable Credit Party as a vessel of the United
States eligible to engage in the coastwise trade, (H) subject to a valid
certificate of inspection issued by the United States Coast Guard, and each such
certificate of inspection is in full force and effect without recommendation and
(I) has been issued a Builder’s Certification by Builder, on form CG-1261, or if
such new Vessel has been previously documented in the name of Builder, is
subject to a Bill of Sale, on form CG-1340, satisfactory to the Collateral
Agent, sufficient (when filed with the United States Coast Guard, National
Vessel Documentation Center), to vest good title to the New Vessel in the
applicable Credit Party, free and clear of all Liens (other than Permitted
Liens). Section 6.11 Environmental Matters. No Credit Party nor any of its
Subsidiaries nor any of their respective current Facilities (solely during and
with respect to such Person’s ownership thereof) or operations, and to their
knowledge, no former Facilities (solely during and with respect to any Credit
Party’s or its Subsidiary’s ownership thereof), are subject to any outstanding
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (b) no Credit Party nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law; (c) there are and, to each Credit Party’s
and its Subsidiaries’ knowledge, have been, no Hazardous Materials Activities
which could reasonably be expected to form the basis of an Environmental Claim
against such Credit Party or any of its Subsidiaries that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
(d) no Credit Party nor any of its Subsidiaries has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Facility (solely during and with respect to such Credit Party’s or its
Subsidiary’s ownership thereof), and neither the Borrower’s nor any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any equivalent state 82



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre105.jpg]
rule defining hazardous waste. Compliance with all current requirements pursuant
to or under Environmental Laws could not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. Section 6.12 No
Defaults. No Credit Party nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations (other than
Contractual Obligations relating to Indebtedness), except in each case where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect. Section 6.13 No
Litigation or other Adverse Proceedings. There are no Adverse Proceedings that
(a) purport to affect or pertain to this Agreement or any other Credit Document,
or any of the transactions contemplated hereby or (b) could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any Governmental Authority,
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Section 6.14 Information Regarding the Borrower and its
Subsidiaries. Set forth on Schedule 6.14, is the jurisdiction of organization,
the exact legal name (and for the prior five (5) years or since the date of its
formation has been) and the true and correct U.S. taxpayer identification number
(or foreign equivalent, if any) of the Borrower and each of its Subsidiaries as
of the Closing Date. Section 6.15 Governmental Regulation. (a) No Credit Party
nor any of its Subsidiaries is subject to regulation under the Investment
Company Act of 1940. No Credit Party nor any of its Subsidiaries is an
“investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940. (b) No Credit
Party nor any of its Subsidiaries is an “enemy” or an “ally of the enemy” within
the meaning of Section 2 of the Trading with the Enemy Act of the United States
of America (50 U.S.C. App. §§ 1 et seq.), as amended. To its knowledge, no
Credit Party nor any of its Subsidiaries is in violation of (a) the Trading with
the Enemy Act, as amended, (b) any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or (c)
the Patriot Act. No Credit Party nor any of its Subsidiaries (i) is a blocked
person described in Section 1 of the Anti-Terrorism Order or (ii) to the best of
its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person. (c) None of the Credit Parties or
their Subsidiaries or their respective Affiliates is in violation of and shall
not violate any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/http://www.ustreas.gov/offices/enforcement/ofa
c/ or as otherwise published from time to time. (d) None of the Credit Parties
or their Subsidiaries or their respective Affiliates (i) is a Sanctioned Person
or a Sanctioned Entity, (ii) has more than ten percent (10%) of its assets
located in Sanctioned Entities, or (iii) derives more than ten percent (10%) of
its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. The proceeds of any Loan will not be used and
have not been used to fund any operations in, finance 83



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre106.jpg]
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Entity. (e) Each Credit Party and its Subsidiaries is in compliance
with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any
foreign counterpart thereto. None of the Credit Parties or their respective
Subsidiaries has made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (a) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (b) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (c) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to such Credit Party or any of its Subsidiaries or to any other
Person, in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et seq. (f) To the extent applicable, each Credit Party and its Subsidiaries are
in compliance with Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (as
amended from time to time, the “Patriot Act”). (g) No Credit Party or any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of any Credit Extension made to such
Credit Party will be used (i) to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as in effect from time to time or (ii) to finance or refinance
any (A) commercial paper issued by such Credit Party or (B) any other
Indebtedness, except for Indebtedness that such Credit Party incurred for
general corporate or working capital purposes. Section 6.16 Employee Matters. No
Credit Party nor any of its Subsidiaries is engaged in any unfair labor practice
that could reasonably be expected to have a Material Adverse Effect. There is
(a) no unfair labor practice complaint pending against any Credit Party or any
of its Subsidiaries, or to the best knowledge of each Credit Party, threatened
against any of them before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against any Credit Party or any of its Subsidiaries
or to the best knowledge of each Credit Party, threatened against any of them,
(b) no strike or work stoppage in existence or to the knowledge of each Credit
Party, threatened that involves any Credit Party or any of its Subsidiaries, and
(c) to the best knowledge of each Credit Party, no union representation question
existing with respect to the employees of any Credit Party or any of its
Subsidiaries and, to the best knowledge of each Credit Party, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect. Section 6.17 Pension Plans. (a) Except as could not reasonably be
expected to have a Material Adverse Effect, each of the Credit Parties and their
Subsidiaries are in compliance with all applicable provisions and requirements
of ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to its Pension Plan, and have performed
all their obligations under each Pension Plan in all material respects, (b) each
Pension Plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter or is the subject of
a favorable opinion letter from the Internal Revenue Service indicating that
such Pension Plan is so qualified and, to the best knowledge of the Credit
Parties, nothing has occurred subsequent to the issuance 84



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre107.jpg]
of such determination letter which would cause such Pension Plan to lose its
qualified status except where such event could not reasonably be expected to
result in a Material Adverse Effect, (c) except as could not reasonably be
expected to have a Material Adverse Effect, no liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Pension Plan
(other than for routine claims and required funding obligations in the ordinary
course) or any trust established under Title IV of ERISA has been incurred by
any Credit Party, any of its Subsidiaries or any of their ERISA Affiliates, (d)
except as would not reasonably be expected to result in liability to the
Borrower or any of its Subsidiaries in excess of $2,000,000, no ERISA Event has
occurred, and (e) except to the extent required under Section 4980B of the
Internal Revenue Code and Section 601 et seq. of ERISA or similar state laws and
except as could not reasonably be expected to have a Material Adverse Effect, no
Pension Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of the Borrower or
any of its Subsidiaries. Section 6.18 Solvency. The Borrower, individually, and
the Borrower and its Subsidiaries taken as a whole on a consolidated basis are
and, upon the incurrence of any Credit Extension on any date on which this
representation and warranty is made, will be, Solvent. Section 6.19 Compliance
with Laws. Each Credit Party and its Subsidiaries is in compliance with (a) the
Patriot Act and OFAC rules and regulations as provided in Section 6.15 and (b)
except such non-compliance with such other Applicable Laws that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, all other Applicable Laws. Each Credit Party and its
Subsidiaries possesses all certificates, authorities or permits issued by
appropriate Governmental Authorities necessary to conduct the business now
operated by them and the failure of which to have could reasonably be expected
to have a Material Adverse Effect and have not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit the failure of which to have or retain could reasonably be
expected to have a Material Adverse Effect. Section 6.20 Disclosure. No
representation or warranty of any Credit Party contained in any Credit Document
or in any other documents, certificates or written statements furnished to the
Lenders by or on behalf of the Borrower or any of its Subsidiaries for use in
connection with the transactions contemplated hereby (other than projections and
pro forma financial information contained in such materials) contains any untrue
statement of a material fact or omits to state a material fact (known to any
Credit Party, in the case of any document not furnished by any of them)
necessary in order to make the statements contained herein or therein not
misleading in any material manner in light of the circumstances in which the
same were made. Any projections and pro forma financial information contained in
such materials are based upon good faith estimates and assumptions believed by
the Credit Parties to be reasonable at the time made, it being recognized by the
Administrative Agent and the Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results
and that such differences may be material. There are no facts known to any
Credit Party (other than matters of a general economic nature) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to the Lenders. Section 6.21
Insurance. (a) The properties of the Credit Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of such Persons, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Credit Party or the
applicable Subsidiary operates. The insurance coverage of the Borrower and its
Subsidiaries as in effect on the Closing Date is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 6.21. 85



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre108.jpg]
(b) The Borrower and the Credit Parties shall ensure that insurance policies
pertaining to Vessels provide that (i) there shall be no recourse against the
Collateral Agent for the payment of premiums, commissions or deductibles, (ii)
if such policies provide for the payment of club calls, assessments or advances,
there shall be no recourse against the Collateral Agent for the payment thereof
and (iii) to the extent obtainable from underwriters or brokers, the Collateral
Agent will receive at least fourteen (14) days written notice from the insurance
company or broker prior to cancellation or any material alteration in the
insurance policy or reduction in coverage which could materially affect the
interest of the Collateral Agent. (c) Should any Vessel be navigated outside her
customary navigation limits, the Borrower shall, prior to any such navigation,
procure an endorsement to the policies obtained hereunder authorizing such
navigation, and procure increased value, war risk and related coverages as may
be reasonably required by the Collateral Agent. (d) Should the Borrower or any
Subsidiary fail to obtain any insurance referred to herein, the Borrower shall
give the Collateral Agent written notice of such fact, endeavor to obtain such
insurance and detain such Vessel in port until such insurance has been obtained.
Section 6.22 Pledge Agreement and Security Agreement. The Pledge Agreement and
the Security Agreement are effective to create in favor of the Collateral Agent,
for the ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law), and the
Pledge Agreement and the Security Agreement shall create a fully perfected Lien
on, and security interest in, all right, title and interest of the obligors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien (i) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) and is evidenced by a certificate, when such
Collateral is delivered to the Collateral Agent with duly executed stock powers
with respect thereto, (ii) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) but is not evidenced by a
certificate, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor or
when “control” (as such term is defined in the UCC) is established by the
Collateral Agent over such interests in accordance with the provision of Section
8-106 of the UCC, or any successor provision, and (iii) with respect to any such
Collateral that is not a “security” (as such term is defined in the UCC), when
UCC financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor (to the extent such
security interest can be perfected by filing under the UCC). Section 6.23
[Reserved]. Section 6.24 Vessel Qualification. To the extent required by
Applicable Law, the Borrower maintains in its possession, or causes each Credit
Party to maintain in its possession, a current SMC for each Vessel, a DOC for
the operator of each Vessel and a United States Coast Guard Certificate of
Financial Responsibility (Water Pollution) with respect to each Vessel. Upon
reasonable request of the Administrative Agent at any time and from time to
time, the Borrower shall deliver confirmation to the Administrative Agent that
each of the foregoing certificates is in force and effect. Neither the Borrower
nor any Credit Party requires an ISSC to operate any Vessel for the intended
domestic coastal trade of the Vessels. Section 7 AFFIRMATIVE COVENANTS 86



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre109.jpg]
Each Credit Party covenants and agrees that until the Obligations shall have
been paid in full or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 7.
Section 7.1 Financial Statements and Other Reports. The Borrower will deliver,
or will cause to be delivered, to the Administrative Agent and each of the
Lenders: (a) Quarterly Financial Statements for the Borrower and its
Subsidiaries. Within forty-five (45) days after the end of each Fiscal Quarter
of each Fiscal Year (excluding the fourth Fiscal Quarter) or the date such
information is filed with the SEC, the consolidated balance sheets of the
Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and consistent in all material respects with the manner of
presentation as of the Closing Date, together with a Financial Officer
Certification with respect thereto; (b) Audited Annual Financial Statements for
the Borrower and its Subsidiaries. Upon the earlier of the date that is ninety
(90) days after the end of each Fiscal Year of the Borrower or the date such
information is filed with the SEC, (i) the consolidated balance sheets of the
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail and consistent in all material respects with the manner of
presentation as of the Closing Date, together with a Financial Officer
Certification with respect thereto; and (ii) with respect to such consolidated
financial statements a report thereon of Grant Thornton LLP or other independent
certified public accountants of recognized national standing selected by the
Borrower, which report shall be unqualified as to going concern and scope of
audit, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards); (c) Compliance
Certificate. Together with each delivery of the financial statements pursuant to
clauses (a) and (b) of Section 7.1 a duly completed Compliance Certificate; (d)
Annual Budget. Within thirty (30) days following the end of each Fiscal Year of
the Borrower, forecasts prepared by management of the Borrower, in form
reasonably satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following Fiscal Year (including the Fiscal Year(s) in which the
Term Loan Maturity Date, the maturity date of any Term Loan established after
the Closing Date and the Revolving Commitment Termination Date occur); (e)
Information Regarding Collateral. (a) Each Credit Party will furnish to the
Collateral Agent prior written notice of any change (i) in such Borrower’s legal
name, (ii) in such 87



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre110.jpg]
Borrower’s corporate structure, or (iii) in such Borrower’s Federal Taxpayer
Identification Number; (f) Securities and Exchange Commission Filings. Promptly
after the same are filed, copies of all annual, regular, periodic and special
reports and registration statements that the Borrower may file or be required to
file with the SEC under Section 13 or 15(d) of the Exchange Act, provided that
any documents required to be delivered pursuant to this Section 7.1(f) shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website; or (ii) on
which such documents are posted on the Borrower’s behalf on Syndtrak or another
relevant website, if any to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided further that: (x) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (y) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything to the contrary, as to any
information contained in materials furnished pursuant to this Section 7.1(f),
the Borrower shall not be separately required to furnish such information under
Sections 7.1(a) or (b) above or pursuant to any other requirement of this
Agreement or any other Credit Document. (g) Notice of Default and Material
Adverse Effect. Promptly upon any Authorized Officer of any Credit Party
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to any Credit Party with
respect thereto; (ii) that any Person has given any notice to any Credit Party
or any of its Subsidiaries or taken any other action with respect to any event
or condition set forth in Section 9.1(b), or (iii) the occurrence of any
Material Adverse Effect, a certificate of its Authorized Officers specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, event or condition or change, and what action
the Credit Parties have taken, are taking and propose to take with respect
thereto; (h) ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the any Credit Party, any of its Subsidiaries or any
of their respective ERISA Affiliates has taken, is taking or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) (1) promptly upon reasonable request of the Administrative
Agent, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates with respect to each Pension Plan; and (2)
promptly after their receipt, copies of all notices received by any Credit
Party, any of its Subsidiaries or any of their respective ERISA Affiliates from
a Multiemployer Plan sponsor concerning an ERISA Event; (i) Securities and
Exchange Commission Filings. Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements that
the Borrower may file or be required to file with the Securities and Exchange
Commission under Section 13 or 15(d) of the Exchange Act, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; 88



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre111.jpg]
(j) Securities and Exchange Commission Investigations. Promptly, and in any
event within five (5) Business Days after receipt thereof by any Credit Party or
any Subsidiary thereof, copies of each notice or other correspondence received
from the Securities and Exchange Commission (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof; and (k) Other
Information. (i) Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent or made available
generally by the Borrower to its security holders acting in such capacity or by
any Subsidiary of the Borrower to its security holders, if any, other than the
Borrower or another Subsidiary of the Borrower, provided that no Credit Party
shall be required to deliver to the Administrative Agent or any Lender the
minutes of any meeting of its Board of Directors, and (ii) such other
information and data with respect to the Borrower or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or the
Required Lenders. Each notice pursuant to clauses (h) and (i) of this Section
7.1 shall be accompanied by a statement of an Authorized Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower and/or the other applicable Credit Party has taken and
proposes to take with respect thereto. Each notice pursuant to Section 7.1(g)
shall describe with particularity any and all provisions of this Agreement and
any other Credit Document that have been breached. Section 7.2 Existence. Each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business, except to the extent
permitted by Section 8.9 or not constituting an Asset Sale hereunder. Section
7.3 Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay (a) all federal, state and other material taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon and (b) all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (ii) in the case of a tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such tax or claim. The Borrower will not, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than any the Borrower or any Subsidiary). Section
7.4 Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of any Credit Party and its Subsidiaries and from
time to time will make or cause to be made all appropriate repairs, renewals and
replacements thereof. Section 7.5 Insurance. The Credit Parties will maintain or
cause to be maintained, with financially sound and reputable insurers, property
insurance, such public liability insurance, third party property damage
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the each Credit Party and its Subsidiaries
as may customarily be carried or maintained 89



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre112.jpg]
under similar circumstances by Persons of established reputation engaged in
similar businesses, in each case in such amounts, with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons; provided that the Borrower and each of its
Subsidiaries shall maintain at all times pollution legal liability insurance
with coverage amounts equal to or greater than, deductibles no greater than, and
otherwise with terms and conditions no less favorable to the Lenders than, the
pollution legal liability insurance in effect as of the Closing Date. Without
limiting the generality of the foregoing, each of the Borrower and its
Subsidiaries will maintain or cause to be maintained (a) flood insurance with
respect to each Flood Hazard Property, if any, that is located in a community
that participates in the National Flood Insurance Program, in each case in
compliance with any applicable regulations of the Board of Governors of the
Federal Reserve System, and (b) replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses. Each such policy of insurance shall
(i) name the Collateral Agent, on behalf of the holders of the Obligations, as
an additional insured thereunder as its interests may appear, and (ii) in the
case of each property insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to the Collateral
Agent, that names the Collateral Agent, on behalf of the holders of the
Obligations, as the loss payee thereunder and provides for at least thirty (30)
days’ prior written notice (or such shorter prior written notice as may be
agreed by the Collateral Agent in its reasonable discretion) to the Collateral
Agent of any modification or cancellation of such policy. Section 7.6
Inspections. Each Credit Party will, and will cause each of its Subsidiaries to,
permit representatives and independent contractors of the Administrative Agent,
the Collateral Agent and each Lender to visit and inspect any of its properties,
to conduct field audits, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that so long
as no Event of Default exists, the Borrower shall not be obligated to pay for
more than one (1) such inspection per year and that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice. Section 7.7 Lenders Meetings. The Borrower will, upon the
request of the Administrative Agent or the Required Lenders, participate in a
meeting of the Administrative Agent and the Lenders once during each Fiscal Year
to be held at the Borrower’s corporate offices (or at such other location as may
be agreed to by the Borrower and the Administrative Agent) at such time as may
be agreed to by the Borrower and the Administrative Agent. Section 7.8
Compliance with Laws and Material Contracts. Each Credit Party will comply, and
shall cause each of its Subsidiaries and all other Persons, if any, on or
occupying any Facilities to comply, with (a) the Patriot Act and OFAC rules and
regulations, (b) all other Applicable Laws and (c) all Material Contracts,
noncompliance with, with respect to clauses (b) and (c), could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 7.9 Use of Proceeds. The Credit Parties will use the proceeds of the
Credit Extensions (a) on the (a) Closing Date (i) to finance the Closing Date
Acquisition on the Closing Date, (ii) for general corporate and working capital
purposes or for capital expenditures, (iii) to refinance simultaneously with the
closing of this Agreement certain existing Indebtedness that such Credit Party
incurred for working capital or general corporate purposes, (iv) to finance
Permitted Acquisitions and to pay fees, costs and expenses in connection
therewith, whether or not consummated and/or (v) to pay 90



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre113.jpg]
transaction fees, costs and expenses related to credit facilities established
pursuant to this Agreement and the other Credit Documents, in each case not in
contravention of Applicable Laws or of any Credit Document and, (b) on the
Fourth Amendment Effective Date (i) for general corporate and working capital
purposes, (ii) to finance Permitted Acquisitions and to pay fees, costs and
expenses in connection therewith, whether or not consummated and/or (iii) to pay
transaction fees, costs and expenses related to credit facilities established
pursuant to the Fourth Amendment not in contravention of Applicable Laws or of
any Credit Document and (c) from and after the Fifth Amendment Effective Date
(i) for general corporate and working capital purposes, (ii) to finance
Permitted Acquisitions (to the extent permitted hereunder) and to pay fees,
costs and expenses in connection therewith, whether or not consummated and/or
(iii) to pay transaction fees, costs and expenses related to the consummation of
the Fifth Amendment not in contravention of Applicable Laws or of any Credit
Document.. No portion of the proceeds of any Credit Extension shall be used (i)
to refinance any commercial paper, or (ii) in any manner that causes or might
cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System as in effect from time to time or any other regulation
thereof or to violate the Exchange Act. Section 7.10 Environmental Matters. (a)
Environmental Disclosure. Each Credit Party will deliver to the Administrative
Agent and the Lenders with reasonable promptness, such documents and information
as from time to time may be reasonably requested by the Administrative Agent or
any Lender. (b) Hazardous Materials Activities, Etc. The Borrower shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) respond to
any Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Section 7.11 [Reserved]Real Estate Assets. (a) In the
event the Credit Parties breach any of the financial covenants set forth in
Section 8.8, then, within forty-five (45) days (or such longer period as may be
agreed in writing by the Collateral Agent) after the Administrative Agent’s
request, the Credit Parties shall take all such actions and execute and deliver,
or cause to be executed and delivered, all such Mortgages, documents,
instruments, agreements, opinions and certificates similar to those described in
clause (b) immediately below that the Collateral Agent shall reasonably request
to create in favor of the Collateral Agent, for the benefit of the holders of
the Obligations, a valid and, subject to any filing and/or recording referred to
herein, enforceable Lien on, and security interest in each Real Estate Asset
having a fair market value greater than or equal to $1,500,000. The
Administrative Agent may, in its reasonable judgment, grant extensions of time
for compliance or exceptions with the provisions of this Section 7.11 by any
Credit Party. In addition to the foregoing, the applicable Credit Party shall,
at the request of the Required Lenders, deliver, from time to time, to the
Administrative Agent such appraisals as are required by law or regulation of
Real Estate Assets with respect to which the Collateral Agent has been granted a
Lien. (c) In order to create in favor of the Collateral Agent, for the benefit
of the holders of the Obligations, a valid and, subject to any filing and/or
recording referred to herein, enforceable Lien on, and security interest in, any
applicable Real Estate Asset that is prior and superior in right to any other
Lien (other than Permitted Liens), the Administrative Agent and the Collateral
91



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre114.jpg]
Agent (with copies sufficient for each Lender) shall have received from the
Borrower, to the extent requested by the Administrative Agent, with respect to
such Real Estate Asset: (i) fully executed and notarized Mortgages, in proper
form for recording in all appropriate places in all applicable jurisdictions,
encumbering such Real Estate Asset; (ii) an opinion of counsel (which counsel
shall be reasonably satisfactory to the Collateral Agent) in each state in which
such Real Estate Asset is located with respect to the enforceability of the
form(s) of Mortgages to be recorded in such state and such other matters as the
Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Collateral Agent; (iii) (a) ALTA mortgagee title
insurance policies or unconditional commitments therefor issued by one or more
title companies reasonably satisfactory to the Collateral Agent (each, a “Title
Policy”) with respect to such Real Estate Asset, in amounts not less than the
fair market value of such Real Estate Asset, together with a title report issued
by a title company with respect thereto and copies of all recorded documents
listed as exceptions to title or otherwise referred to therein, each in form and
substance reasonably satisfactory to the Collateral Agent and (b) evidence
reasonably satisfactory to the Collateral Agent that such Borrower has paid to
the title company or to the appropriate Governmental Authorities all expenses
and premiums of the title company and all other sums required in connection with
the issuance of each Title Policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgage for such Real Estate Asset in the appropriate real estate records;
(iv) a recently issued flood zone determination certificate; (v) evidence of
flood insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with clause (d) of this Section 7.11; (vi) if an exception to
the Title Policy with respect to any Real Estate Asset subject to a Mortgage
would arise without such ALTA surveys, ALTA surveys of such Real Estate Asset;
(vii) reports and other reasonable information, in form, scope and substance
reasonably satisfactory to the Administrative Agent, regarding environmental
matters relating to such Real Estate Asset; and (viii) such other documents,
agreements certificates and other information as the Administrative Agent or the
Collateral Agent may require to carry out the purposes of this Section 7.11, in
each case, in form, scope and substance reasonably satisfactory to the
Administrative Agent. (c) Each of the parties hereto acknowledges and agrees
that, if there are any Real Estate Assets subject to Mortgages, any increase,
extension or renewal of any of the Commitments or Loans (including, without
limitation, any increase in Commitments or additional Loans incurred pursuant to
Section 2.1(d) or any other incremental credit facilities hereunder, but
excluding (i) any continuation or conversion of Borrowings, (ii) the making of
any Revolving Loans or (iii) the issuance, renewal or extension of Letters of
Credit) shall be subject to (and conditioned upon): (1) the prior delivery of
all flood hazard determination certifications, 92



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre115.jpg]
acknowledgements and evidence of flood insurance with respect to each Flood
Hazard Property, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to the Collateral Agent, and such other flood-related
documentation as otherwise reasonably required by the Lenders and (2) the
Administrative Agent shall have received written confirmation from the Lenders,
confirming that flood insurance due diligence and flood insurance compliance has
been completed by the Lenders (such written confirmation not to be unreasonably
withheld, conditioned or delayed). (d) With respect to each Flood Hazard
Property, the applicable Credit Party (i) shall have obtained and will maintain,
with financially sound and reputable insurance companies (except to the extent
that any insurance company insuring the applicable Real Estate Asset of the
Credit Party ceases to be financially sound and reputable after the Fifth
Amendment Effective Date, in which case, the Borrower shall promptly replace
such insurance company with a financially sound and reputable insurance
company), such flood insurance in such reasonable total amount as the
Administrative Agent and the Lenders may from time to time reasonably require,
and otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to Applicable Laws, including, without limitation, any
applicable regulations of the Board of Governors of the Federal Reserve System,
and (ii) promptly upon request of the Administrative Agent or any Lender, will
deliver to the Collateral Agent or such Lender, as applicable, evidence of such
compliance in form and substance reasonably acceptable to the Collateral Agent
or such Lender, including, without limitation, evidence of annual renewals of
such insurance. (e) Notwithstanding the foregoing, neither the Administrative
Agent nor the Collateral Agent shall enter into or permit any Mortgage to be
recorded in respect of any Real Estate Asset acquired after the Fifth Amendment
Effective Date until (i) the date that occurs forty-five (45) days after the
Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such Real Estate Asset:
(A) a completed flood hazard determination from a third party vendor; (B) if
such Real Estate Asset is a Flood Hazard Property, (1) a notification to the
Borrower (or applicable Credit Party) of that fact and (if applicable)
notification to the Borrower (or applicable Credit Party) that flood insurance
coverage is not available and (2) evidence of the receipt by the Borrower (or
applicable Credit Party) of such notice; and (C) if such notice is required to
be provided to the Borrower (or applicable Credit Party) and flood insurance is
available in the community in which such Real Estate Asset is located, evidence
of required flood insurance and (ii) the Administrative Agent shall have
received written confirmation from each of the Lenders that flood insurance due
diligence and flood insurance compliance has been completed by the Lenders (such
written confirmation not to be unreasonably conditioned, withheld or delayed).
Section 7.12 Pledge of Personal Property Assets. (a) Equity Interests. The
Borrower and each other Credit Party shall cause (i) one hundred percent (100%)
of the issued and outstanding Equity Interests of each Domestic Subsidiary and
(ii) sixty-five percent (65%) (or such greater percentage that (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one hundred
percent (100%) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. 93



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre116.jpg]
Reg. Section 1.956-2(c)(2)) in the case of each Foreign Subsidiary that is
directly owned by any Credit Party or any Domestic Subsidiary to be subject at
all times to a first priority lien (subject to any Permitted Lien) in favor of
the Collateral Agent, for the holders of the Obligations, pursuant to the terms
and conditions of the Collateral Documents, together with opinions of counsel
and any filings and deliveries or other items reasonably requested by the
Collateral Agent necessary in connection therewith (to the extent not delivered
on the Closing Date) to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Collateral Agent. (b) Personal
Property. The Borrower and each other Credit Party shall (i) cause all of its
owned and leased personal property (other than Excluded Property) to be subject
at all times to first priority (subject to any Permitted Lien), perfected Liens
in favor of the Collateral Agent, for the benefit of the holders of the
Obligations, to secure the Obligations pursuant to the terms and conditions of
the Collateral Documents or, with respect to any such property acquired
subsequent to the Closing Date, such other additional security documents as the
Collateral Agent shall reasonably request, subject in any case to Permitted
Liens and (ii) deliver such other documentation as the Collateral Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, certified resolutions and
other organizational and authorizing documents of such Person, opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Collateral Agent’s Liens thereunder) and other
items reasonably requested by the Collateral Agent necessary in connection
therewith to perfect the security interests therein, all in form, content and
scope reasonably satisfactory to the Collateral Agent. Notwithstanding anything
in this clause (b), the Borrower shall not be required to enter into any Deposit
Account Control Agreement or Securities Account Control Agreement or take any
other action with respect to deposit accounts or securities accounts except to
the extent provided in Section 7.17. Section 7.13 Books and Records. Each Credit
Party will keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower in conformity with GAAP. Section 7.14
Additional Subsidiaries. Within thirty (30) days after the acquisition or
formation of any Subsidiary: (a) notify the Administrative Agent thereof in
writing, together with the (i) jurisdiction of formation, (ii) number of shares
of each class of Equity Interests outstanding, (iii) number and percentage of
outstanding shares of each class owned (directly or indirectly) by the Borrower
or any Subsidiary and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto; and (b) if such Subsidiary is a Domestic Subsidiary (or if
such Subsidiary is a Foreign Subsidiary and no adverse tax consequences would
result for the Borrower as a result of such Foreign Subsidiary becoming a
Guarantor), cause such Person to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Guarantor Joinder Agreement or such
other documents as the Administrative Agent shall deem appropriate for such
purpose, and (ii) deliver to the Administrative Agent documents of the types
referred to in Sections 5.1(b) and (d) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in the 94



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre117.jpg]
immediately foregoing clause (i)), all in form, content and scope satisfactory
to the Administrative Agent. Section 7.15 Interest Rate Protection. Enter into,
within ninety (90) days following the Fourth Amendment Effective Date, and
maintain one or more Swap Agreements on such terms as shall be reasonably
satisfactory to the Administrative Agent, the effect of which shall be to fix or
limit the interest cost for a period of three (3) years from the Fourth
Amendment Effective Date with respect to a notional amount equal to at least
fifty percent (50%) of the aggregate principal amount of the Term Loans
outstanding. Section 7.16 Covenants Relating to the Vessels. (a) Promptly after
the date of this Agreement, cause a certified copy of the Fleet Mortgage,
together with a notice thereof, to be kept with the certificate of documentation
of the Vessel to which it relates, and with respect to each Vessel, shall
furnish the Administrative Agent and the Collateral Agent with copies of the
masters’ signed receipts therefor. (b) To the extent applicable, cause the
Vessels to be maintained in the highest classification for vessels of like age
and type by the American Bureau of Shipping or any other classification society
satisfactory to the Administrative Agent without any overdue recommendations.
(c) If the Collateral Agent so requests, provide the Collateral Agent with
copies of all internally generated inspection or survey reports on the Vessels.
(d) Maintain with financially sound and reputable insurance companies,
insurances on the Vessels in accordance with Section 6.21. Section 7.17 Cash
Management. (a) Maintain all cash management and treasury business with Regions
Bank or a Permitted Third Party Bank, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts (other
than accounts constituting Excluded Property and other fiduciary accounts, all
of which the Credit Parties may maintain without restriction) (each such deposit
account, disbursement account, investment account and lockbox account, a
“Controlled Account”); each Controlled Account shall be a cash collateral
account, with all cash, checks and other similar items of payment in such
account securing payment of the Obligations, and in which the Borrower and each
of its Subsidiaries shall have granted a first priority Lien to the Collateral
Agent, on behalf of the holders of the Obligations, perfected either
automatically under the UCC (with respect to Controlled Accounts at Regions
Bank) or subject to Deposit Account Control Agreement or Securities Account
Control Agreement, as applicable. (b) At any time after the occurrence and
during the continuance of an Event of Default, at the request of the Required
Lenders, the Borrower will, and will cause each other Credit Party to, cause all
payments constituting proceeds of accounts or other Collateral to be directed
into lockbox accounts under agreements in form and substance satisfactory to the
Collateral Agent. Section 7.18 Landlord Waivers. In the case of (a) each
headquarter location of the Credit Parties, each other location where any
significant administrative or governmental functions are performed and each
other location where the Credit Parties maintain any books or records
(electronic or otherwise) and (b) any personal property Collateral located at
any other premises 95



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre118.jpg]
leased by a Credit Party containing personal property Collateral with a value in
excess of $500,000, the Credit Parties will provide the Collateral Agent with
such estoppel letters, consents and waivers from the landlords on such real
property to the extent (i) requested by the Administrative Agent or the
Collateral Agent and (ii) the Credit Parties are able to secure such letters,
consents and waivers after using commercially reasonable efforts (such letters,
consents and waivers shall be in form and substance satisfactory to the
Collateral Agent). Section 8 NEGATIVE COVENANTS Each Credit Party covenants and
agrees that until the Obligations shall have been paid in full or otherwise
satisfied, and the Commitments hereunder shall have expired or been terminated,
such Credit Party shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 8. Section 8.1 Indebtedness. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, other than: (a)
the Obligations; (b) Indebtedness of the Borrower to any other Credit Party; (c)
Guarantees with respect to Indebtedness permitted under this Section 8.1; (d)
Indebtedness existing on the Closing Date and described in Schedule 8.1,
together with any Permitted Refinancing thereof; (e) Indebtedness with respect
to (x) Capital Leases and (y) purchase money Indebtedness; provided, in the case
of clause (x), that any such Indebtedness shall be secured only by the asset
subject to such Capital Lease, and, in the case of clause (y), that any such
Indebtedness shall be secured only by the asset acquired in connection with the
incurrence of such Indebtedness; provided further that the sum of the aggregate
principal amount of any Indebtedness under this clause (e) plus assumed
Indebtedness under clause (k) below shall not exceed at any time $10,000,000;
(f) Indebtedness in respect of any Swap Agreement that is entered into in the
ordinary course of business to hedge or mitigate risks to which any Credit Party
or any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities (it being acknowledged by the Borrower that a Swap
Agreement entered into for speculative purposes or of a speculative nature is
not a Swap Agreement entered into in the ordinary course of business to hedge or
mitigate risks); (g) Indebtedness arising in connection with the financing of
insurance premiums in the ordinary course of business; (h) to the extent
constituting Indebtedness, all obligations in connection with each Permitted
Acquisition, including, without limitation, Earn Out Obligations; (i)
Indebtedness representing deferred compensation to officers, directors,
employees of the Borrower and its Subsidiaries; (j) unsecured Indebtedness of
the Credit Parties in an aggregate amount not to exceed at any time $15,000,000;
and 96



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre119.jpg]
(k) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party in a transaction permitted hereunder; provided that
any such Indebtedness was not created in anticipation of or in connection with
the transaction or series of transactions pursuant to which such Person became a
Subsidiary of a Credit Party; provided further that the sum of the aggregate
principal amount of any Indebtedness under this clause (k) plus Indebtedness
under clause (e) above shall not exceed at any time $10,000,000. Section 8.2
Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of any Credit Party or
any of its Subsidiaries, whether now owned or hereafter acquired, created or
licensed or any income, profits or royalties therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income,
profits or royalties under the UCC of any State or under any similar recording
or notice statute or under any Applicable Laws related to intellectual property,
except: (a) Liens in favor of the Collateral Agent for the benefit of the
holders of the Obligations granted pursuant to any Credit Document; (b) Liens
for Taxes not yet due or for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; (c) statutory Liens of landlords, banks, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or Section 303(k) or 4068 of ERISA that would
constitute an Event of Default under Section 9.1(j)), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue, or (ii) for
amounts that are overdue and that are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts; (d) Liens incurred in the ordinary course of business in
connection with (i) workers’ compensation, unemployment insurance and other
types of social security, or (ii) to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), in each case, so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the Collateral on
account thereof; (e) easements, rights-of-way, restrictions, encroachments, and
other minor defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of any Credit Party or any of its Subsidiaries, including, without
limitation, all encumbrances shown on any policy of title insurance in favor of
the Collateral Agent with respect to any Real Estate Asset; (f) any interest or
title of a lessor or sublessor under any lease of real estate permitted
hereunder; (g) Liens solely on any cash earnest money deposits made by any
Credit Party or any of its Subsidiaries in connection with any letter of intent,
or purchase agreement permitted hereunder; 97



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre120.jpg]
(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business; (i) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (j) any zoning or similar law or right
reserved to or vested in any governmental office or agency to control or
regulate the use of any real property; (k) licenses of patents, trademarks and
other intellectual property rights granted by any Credit Party or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of such Credit Party or such
Subsidiary; (l) Liens existing as of the Closing Date and described in Schedule
8.2; (m) Liens securing purchase money Indebtedness and Capital Leases to the
extent permitted pursuant to Section 8.1(e); provided, any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness or the
assets subject to such Capital Lease, respectively; (n) Liens in favor of the
Issuing Bank or the Swingline Lender on cash collateral securing the obligations
of a Defaulting Lender to fund risk participations hereunder; (o) Liens
consisting of judgment or judicial attachment liens relating to judgments which
do not constitute an Event of Default hereunder; (p) licenses (including
licenses of Intellectual Property), sublicenses, leases or subleases granted to
third parties in the ordinary course of business; (q) Liens in favor of
collecting banks under Section 4-210 of the UCC; (r) Liens (including the right
of set-off) in favor of a bank or other depository institution arising as a
matter of law encumbering deposits; (s) Liens arising out of conditional sale,
title retention, consignment or similar arrangements for the sale of goods in
the ordinary course of business; (t) Liens not otherwise permitted hereunder
securing Indebtedness or other obligations not in excess of $5,000,000 in the
aggregate at any one time outstanding; and (u) the interest of the shipyard in
vessels being built for or retrofitted for the Borrower or its Subsidiaries
during the period prior to delivery of the vessel(s) under the applicable
contract. Section 8.3 No Further Negative Pledges. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, enter into any Contractual
Obligation (other than this Agreement and the other Credit Documents) that
limits the ability of any Credit Party or any such Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that this Section 8.3 shall not prohibit (i) any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 8.1(e),
solely to the extent any such negative pledge relates to the property financed
by or subject to Permitted Liens securing such Indebtedness, (ii) any Permitted
Lien or any document or 98



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre121.jpg]
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (iii) customary restrictions and conditions contained in any agreement
relating to the disposition of any property or assets permitted under Section
8.9 pending the consummation of such disposition, and (iv) customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business. Notwithstanding the foregoing or anything in this
Agreement to the contrary, at no time shall the Credit Parties be permitted to
create, incur, assume or suffer to exist Liens on any interest (fee, leasehold
or otherwise) owned by the Borrower or any of its Subsidiaries as of the
FourthFifth Amendment Effective Date in any Real Estate Asset., except for Liens
created pursuant to Section 7.11. Section 8.4 Restricted Payments. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that: (a) each Subsidiary of the
Borrower may make Restricted Payments to the Borrower; and (b) the Borrower may
declare and make dividend payments or other distributions payable solely in the
Equity Interests of such Person; and (c) the Credit Parties may repurchase any
class of Equity Interest of any other Credit Party so long as (i) no Default or
Event of Default has occurred and is continuing or would result therefrom and
(ii) the Consolidated Leverage Ratio (calculated without giving effect to the
Fifth Amendment EBITDA Addbacks) is less than or equal to 2.00 to 1.00 (x) for
the two (2) consecutive Fiscal Quarters of the Borrower most recently ended and
(y) after giving effect to such repurchases. Section 8.5 Burdensome Agreements.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, enter
into, or permit to exist, any Contractual Obligation that encumbers or restricts
the ability of any such Person to (i) pay dividends or make any other
distributions to the Borrower or other Credit Party on its Equity Interests or
with respect to any other interest or participation in, or measured by, its
profits, (ii) pay any Indebtedness or other obligation owed to the Borrower or
any other Credit Party, (iii) make loans or advances to the Borrower or any
other Credit Party, (iv) sell, lease or transfer any of its property to the
Borrower or any other Credit Party, (v) pledge its property pursuant to the
Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof or (vi) act as a Borrower or Credit Party pursuant to the
Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(iv) above) for (1) this Agreement and the other Credit Documents,
(2) any document or instrument governing Indebtedness incurred pursuant to
Section 8.1(e); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith, (3)
any Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien or (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.9 pending the consummation of such sale. Section 8.6
Investments. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, make or own any Investment in any Person, including
any joint venture and any Foreign Subsidiary, except: 99



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre122.jpg]
(a) Investments in cash and Cash Equivalents and deposit accounts or securities
accounts in connection therewith; (b) equity Investments owned as of the Closing
Date in any Subsidiary; (c) intercompany loans to the extent permitted under
Section 8.1(b) and guarantees to the extent permitted under Section 8.1(c); (d)
Investments existing on the Closing Date and described on Schedule 8.6; (e)
Investments constituting Swap Agreements permitted by Section 8.1(f); (f)
Permitted Acquisitions; (g) Investments constituting accounts receivable, trade
debt and deposits for the purchase of goods, in each case made in the ordinary
course of business; (h) other Investments not listed above and not otherwise
prohibited by this Agreement in an aggregate amount outstanding at any time (on
a cost basis) not to exceed $10,000,000. Notwithstanding the foregoing, in no
event shall any Credit Party make any Investment which results in or facilitates
in any manner any Restricted Payment not otherwise permitted under the terms of
Section 8.4. Section 8.7 Use of Proceeds. No Credit Party shall use the proceeds
of any Credit Extension of the Loans except pursuant to Section 7.9. Section 8.8
Financial Covenants. The Credit Parties shall not: (a) Consolidated Leverage
Ratio. Commencing with the Fiscal Quarter ended June 30,December 31, 2018,
permit the Consolidated Leverage Ratio as of the end of any Fiscal Quarter of
the Borrower to exceed 3.00 to 1.00; provided, however, that solely during a
Permitted Acquisition Increase Period, the Consolidated Leverage Ratio may be
greater than 3.00 to 1.00 but shall in no event exceed 3.50 to 1.00; provided,
further, that (i) the maximum Consolidated Leverage Ratio shall return to 3.00
to 1.00 for at least one Fiscal Quarter following the first Permitted
Acquisition Increase Period (such Fiscal Quarter, the “Reset Quarter”), (ii) the
earliest a second Permitted Acquisition Increase Period may be declared is the
Fiscal Quarter immediately following the Reset Quarter and (iii) there shall be
no more than two (2) Permitted Acquisition Increase Periods during the term of
this Agreement.the correlative ratio for the applicable Fiscal Quarter of the
Borrower set forth in the following table: Fiscal Quarter Ending Maximum
Consolidated Leverage Ratio December 31, 2018 3.00 to 1.00 March 31, 2019 4.75
to 1.00 June 30, 2019 4.75 to 1.00 September 30, 2019 and each Fiscal 100



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre123.jpg]
Quarter of the Borrower ending 3.00 to 1.00 thereafter (b) Consolidated Fixed
Charge Coverage Ratio. Permit the Consolidated Fixed Charge Coverage Ratio as of
the end of any Fiscal Quarter of the Borrower to be less than 1.25 to 1.00. (c)
Minimum Consolidated EBITDA. Solely with respect to the Fiscal Quarters of the
Borrower ending March 31, 2019 and June 30, 2019, permit Consolidated EBITDA to
be less than (i) $5,000,000 for the Fiscal Quarter of the Borrower ending March
31, 2019 and (ii) $12,500,000 for the Fiscal Quarters of the Borrower ending
March 31, 2019 and June 30, 2019 on a collective basis. Section 8.9 Fundamental
Changes; Disposition of Assets; Acquisitions. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, enter into any Acquisition or transaction
of merger or consolidation, or liquidate, wind-up or dissolve itself (or suffer
any liquidation or dissolution), or make any Asset Sale, or acquire by purchase
or otherwise (other than purchases or other acquisitions of inventory and
materials and the acquisition of equipment and capital expenditures in the
ordinary course of business, subject to Section 8.17) any vessel, the business,
property or fixed assets of, or Equity Interests or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except: (a) any Subsidiary of the Borrower may be merged
with or into the Borrower or any Subsidiary, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to the Borrower or any other Subsidiary; provided,
in the case of such a merger, (i) if the Borrower is party to the merger, the
Borrower shall be the continuing or surviving Person and (ii) if any Guarantor
is a party to such merger, then a Guarantor shall be the continuing or surviving
Person; (b) Asset Sales, (i) the proceeds of which when aggregated with the
proceeds of all other Asset Sales made within the same Fiscal Year, do not
exceed $20,000,000; provided (1) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of the applicable Credit
Party (or similar governing body)), and (2) no less than seventy-fiveone hundred
percent (75100%) of such proceeds shall be paid in cash; and (c) Investments
made in accordance with Section 8.6. Section 8.10 Disposal of Subsidiary
Interests. Except for any sale of all of its interests in the Equity Interests
of any of its Subsidiaries in compliance with the provisions of Section 8.9 and
except for Liens securing the Obligations, no Credit Party shall, nor shall it
permit any of its Subsidiaries to, (a) directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by Applicable Laws; or (b)
permit any of its Subsidiaries directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by Applicable Laws. Section 8.11 Sales and Lease-Backs. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which the Credit Party or any Subsidiary (a) has
sold or transferred or is to sell or to transfer to any other Person (other than
the Borrower or any other Credit Party), or (b) intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by the 101



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre124.jpg]
Borrower or any other Credit Party to any Person (other than the Borrower or any
other Credit Party) in connection with such lease. Section 8.12 Transactions
with Affiliates and Insiders. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any officer, director or Affiliate of the
Borrower or any its Subsidiaries on terms that are less favorable to the
Borrower or such Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not an officer, director or Affiliate
of the Borrower or any of its Subsidiaries; provided, the foregoing restriction
shall not apply to (a) any transaction between or among the Credit Parties and
(b) normal and reasonable compensation and reimbursement of expenses of officers
and directors in the ordinary course of business. Section 8.13 Prepayment of
Other Funded Debt. No Credit Party shall, nor shall it permit any of its
Subsidiaries to: (a) after the issuance thereof, amend or modify (or permit the
amendment or modification of) the terms of any Funded Debt in a manner adverse
to the interests of the Lenders (including specifically shortening any maturity
or average life to maturity or requiring any payment sooner than previously
scheduled or increasing the interest rate or fees applicable thereto); or (b)
except in connection with a refinancing or refunding permitted hereunder, make
any voluntary prepayment, redemption, defeasance or acquisition for value of
(including by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), or refund,
refinance or exchange of, any Funded Debt (other than the Indebtedness under the
Credit Documents, intercompany Indebtedness permitted hereunder and Indebtedness
permitted under Section 8.1(b)). Section 8.14 Conduct of Business. From and
after the Closing Date, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, engage in any business other than the businesses engaged in by
such Credit Party or such Subsidiary on the Closing Date and businesses that are
substantially similar, related or incidental thereto. Section 8.15 Fiscal Year;
Accounting Changes. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from December 31. No Credit Party
shall, nor shall it permit any of its Subsidiaries to change its accounting
method (except in accordance with GAAP) in any manner adverse to the interests
of the Lenders without the prior written consent of the Required Lenders.
Section 8.16 Amendments to Organizational Agreements/Material Agreements. Unless
consented to in writing by the Administrative Agent in its sole discretion, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendments to its Organizational Documents if such amendment could
reasonably be expected to be materially adverse to the Lenders or any Agent. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendment to, or terminate or waive any provision of, any Material
Contract unless such amendment, termination, or waiver would not have a material
adverse effect on the Agents or the Lenders. Section 8.17 Capital Expenditures.
The Credit Parties shall not permit Consolidated Capital Expenditures in any
Fiscal Year to exceed $35,000,000 in the aggregate plus the unused amount
available for Consolidated Capital Expenditures under this Section 8.17 for the
immediately preceding fiscal year (excluding any carry forward available from
any prior fiscal year); provided, that with respect to any fiscal year, capital
expenditures made during any such fiscal year shall be deemed to be made first
with 102



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre125.jpg]
respect to the applicable limitation for such year and then with respect to any
carry forward amount to the extent applicable. Section 8.18 Negative Covenants
Relating to the Vessels. The Credit Parties shall not do any act or voluntarily
suffer or permit any act to be done whereby any insurance required hereunder or
under any of the Fleet Mortgage shall or may be suspended, impaired or defeated,
or suffer or permit any Vessel to engage in any voyage or carry any cargo not
permitted under the policies of insurance then in effect covering such Vessel.
Section 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS. Section 9.1 Events
of Default. If any one or more of the following conditions or events shall
occur: (a) Failure to Make Payments When Due. Failure by any Credit Party to pay
(i) the principal of any Loan when due, whether at stated maturity, by
acceleration or otherwise; (ii) within one (1) Business Day of when due any
amount payable to any Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) within three (3) Business Days of when due any
interest on any Loan or any fee or any other amount due hereunder; or (b)
Default in Other Agreements. (i) Failure of any Credit Party or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.1(a)) in an aggregate principal amount of $5,000,000 or
more, in each case beyond the grace or cure period, if any, provided therefor;
or (ii) breach or default by any Credit Party with respect to any other term of
(1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace or cure period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or (c) Breach of
Certain Covenants. Failure of any Credit Party to perform or comply with any
term or condition contained in Section 7.1, Section 7.2, Section 7.5, Section
7.6, Section 7.8, Section 7.9, Section 7.10, Section 7.11, Section 7.12, Section
7.13, Section 7.14, Section 7.19 or Section 8; or (d) Breach of Representations,
etc. Any representation, warranty, certification or other statement made or
deemed made by any Credit Party in any Credit Document or in any statement or
certificate at any time given by any Credit Party or any of its Subsidiaries in
writing pursuant hereto or thereto or in connection herewith or therewith shall
be false in any material respect as of the date made or deemed made; or (e)
Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 9.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of such Borrower
becoming aware of such default, or (ii) receipt by the Borrower of notice from
the Administrative Agent or any Lender of such default; or 103



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre126.jpg]
(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or Debtor Relief Laws now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against any Credit Party or any of its Subsidiaries under the Bankruptcy Code or
other Debtor Relief Laws now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Credit Party or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or (g) Voluntary Bankruptcy; Appointment
of Receiver, etc. (i) Any Credit Party or any of its Subsidiaries shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or other Debtor Relief Laws now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or any Credit Party or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) any Credit Party or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of any Credit Party or any of its
Subsidiaries or any committee thereof shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 9.1(f); or (h) Judgments and Attachments. (i) Any one or more money
judgments, writs or warrants of attachment or similar process involving an
aggregate amount at any time in excess of $2,000,000 (to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against any Credit
Party or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty (60)
days; or (ii) any non-monetary judgment or order shall be rendered against any
Credit Party or any of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect, and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days; or (i) Dissolution. Any
order, judgment or decree shall be entered against any Credit Party or any of
its Subsidiaries decreeing the dissolution or split up of such Credit Party or
such Subsidiary and such order shall remain undischarged or unstayed for a
period in excess of thirty (30) days; or (j) Pension Plans. There shall occur
one or more ERISA Events which individually or in the aggregate results in
liability of any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $2,000,000 during the term hereof and
which is not paid by the applicable due date; or (k) Change of Control. A Change
of Control shall occur; or 104



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre127.jpg]
(l) Invalidity of Credit Documents and Other Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any other Credit Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations (other than contingent and indemnified obligations not
then due and owing) in accordance with the terms hereof) or shall be declared
null and void, or the Collateral Agent shall not have or shall cease to have a
valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, or (ii) any Credit Party shall contest the validity or enforceability
of any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by the Lenders, under any
Credit Document to which it is a party; or (m) Vessels. (a) A proceeding shall
have been commenced on behalf of the United States of America to effect the
forfeiture of any of the Vessels or any notice shall have been issued on behalf
of the United States of America of the seizure of any of the Vessels or to the
effect that the Certificate of Documentation of any of the Vessels is subject to
cancellation or revocation, for any reason whatsoever and the Borrower shall
have failed within thirty (30) days of the occurrence thereof to have assigned
and pledged to the Collateral Agent, or cause to have assigned and pledged to
the Collateral Agent, additional collateral having an aggregate value (as
determined by the Collateral Agent in its sole discretion) at least equal to the
agreed value (as set forth on Schedule 6.10(d)) of such Vessel or (b) the
Borrower or any Credit Party shall lose its status as a citizen of the United
States of America for the purpose of operating vessels in the coastwise trade in
accordance with Section 2 of the Shipping Act. Section 9.2 Remedies. Upon the
occurrence of any Event of Default described in Section 9.1(f) or Section
9.1(g), automatically, and upon the occurrence and during the continuance of any
other Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower by the Administrative Agent, (A) the
Revolving Commitments, if any, of each Lender having such Revolving Commitments
and the obligation of any Issuing Bank to issue any Letter of Credit shall
immediately terminate; (B) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each of
the Credit Parties: (I) the unpaid principal amount of and accrued interest on
the Loans, (II) an amount equal to the maximum amount that may at any time be
drawn under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations;
provided, the foregoing shall not affect in any way the obligations of the
Lenders under Section 2.2(b)(iii) or Section 2.3(e); (C) the Administrative
Agent may cause the Collateral Agent to enforce any and all Liens and security
interests created pursuant to Collateral Documents and (D) the Administrative
Agent shall direct the Borrower to pay (and the Borrower hereby agrees upon
receipt of such notice, or upon the occurrence of any Event of Default specified
in Section 9.1(f) and Section 9.1(g) to pay) to the Administrative Agent such
additional amounts of cash, to be held as security for such Borrower’s
reimbursement Obligations in respect of Letters of Credit then outstanding under
arrangements acceptable to the Administrative Agent, equal to the Outstanding
Amount of the Letter of Credit Obligations at such time. Notwithstanding
anything herein or otherwise to the contrary, any Event of Default occurring
hereunder shall continue to exist (and shall be deemed to be continuing) until
such time as such Event of Default has been cured to the satisfaction of the
Required Lenders or waived in writing in accordance with the terms of Section
11.4. Section 9.3 Application of Funds. After the exercise of remedies provided
for in Section 9.2 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order: 105



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre128.jpg]
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3) payable to
the Administrative Agent and the Collateral Agent, in each case in its capacity
as such; Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders including without limitation all
reasonable out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Section 3.1, Section 3.2 and Section
3.3), ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them; Third, to payment of that
portion of the Obligations constituting accrued and unpaid Letter of Credit Fees
and interest on the Loans, Letter of Credit Borrowings and other Obligations
ratably among such parties in proportion to the respective amounts described in
this clause Third payable to them; and Fourth, to (a) payment of that portion of
the Obligations constituting unpaid principal of the Loans and Letter of Credit
Borrowings, (b) payment of breakage, termination or other amounts owing in
respect of any Swap Agreement between the Borrower or any of its Subsidiaries
and any Swap Provider, to the extent such Swap Agreement is permitted hereunder,
(c) payments of amounts due under any Treasury Management Agreement between the
Borrower or any of its Subsidiaries and any Treasury Management Bank, and (d)
the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize that portion of the Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among such parties in
proportion to the respective amounts described in this clause Fourth payable to
them; and Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Laws. Subject to Section 2.3, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section. Notwithstanding the foregoing, Secured Swap Obligations and Secured
Treasury Management Obligations shall be excluded from the application described
above if the Administrative Agent has not received a Secured Party Designation
Notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Qualifying Swap Provider or Qualifying Treasury
Management Bank, as the case may be. Each Qualifying Swap Provider or Qualifying
Treasury Management Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the 106



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre129.jpg]
Administrative Agent pursuant to the terms of Section X for itself and its
Affiliates as if a “Lender” party hereto. Section 10 AGENCY Section 10.1
Appointment and Authority. (a) Each of the Lenders and the Issuing Banks hereby
irrevocably appoints Regions Bank to act on its behalf as the Administrative
Agent hereunder and under the other Credit Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and no Credit Party nor
any of its Subsidiaries shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. (b) Each of the Lenders hereby irrevocably appoints,
designates and authorizes the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and each Collateral Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any Collateral Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any Collateral Document, the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein or therein, nor shall the Collateral Agent have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any Collateral Document or
otherwise exist against the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the Collateral
Documents with reference to the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Collateral Agent shall
act on behalf of the Lenders with respect to any Collateral and the Collateral
Documents, and the Collateral Agent shall have all of the benefits and
immunities (i) provided to the Administrative Agent under the Credit Documents
with respect to any acts taken or omissions suffered by the Collateral Agent in
connection with any Collateral or the Collateral Documents as fully as if the
term “Administrative Agent” as used in such Credit Documents included the
Collateral Agent with respect to such acts or omissions, and (ii) as
additionally provided herein or in the Collateral Documents with respect to the
Collateral Agent. Section 10.2 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory 107



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre130.jpg]
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary of the Borrower or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders. Section 10.3 Exculpatory Provisions. (a) The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Credit Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent: (i) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (ii)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and (iii) shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity. (b) The
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.4 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or an Issuing Bank. (c) The Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. 108



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre131.jpg]
Section 10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower and its Subsidiaries), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts. Section 10.5 Delegation of Duties. The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Credit Document by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. Section 10.6 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed such resignation shall become
effective in accordance with such notice on the Resignation Effective Date. (b)
If the Person servicing as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Applicable Law by notice in writing to the Borrower and such Person
remove such Person as the Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date. 109



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre132.jpg]
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Section 10 and Section 11.2 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent. Section 10.7
Non-Reliance on Administrative Agent and Other Lenders. Each of the Lenders and
the Issuing Banks acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Banks also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder. Section 10.8 No Other Duties, etc. Anything herein to
the contrary notwithstanding, the Book Manager, Lead Arranger, Co-Documentation
Agents or Co-Syndication Agents listed on the cover page hereof shall not have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder. Section 10.9 Administrative Agent
May File Proofs of Claim. In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Credit Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, Letter of Credit Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to 110



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre133.jpg]
have the claims of the Lenders, the Issuing Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Banks and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Banks and the Administrative Agent under Section 2.10 and Section 11.2)
allowed in such judicial proceeding; and (b) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each Issuing Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 2.10 and Section 11.2). Section 10.10 Collateral Matters. (a) The
Lenders (including each Issuing Bank and the Swingline Lender) irrevocably
authorize the Administrative Agent and the Collateral Agent, at its option and
in its discretion, (i) to release any Lien on any property granted to or held
under any Credit Document securing the Obligations (x) upon termination of the
commitments under this Agreement and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Bank shall have been made), (y) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Credit Documents or consented to in accordance
with the terms of this Agreement, or (z) subject to Section 11.4, if approved,
authorized or ratified in writing by the Required Lenders; (ii) to subordinate
any Lien on any property granted to or held under any Credit Document securing
the Obligations to the holder of any Lien on such property that is permitted by
Section 8.2(m); and (iii) to release any Guarantor from its obligations under
this Agreement and the other Credit Documents if such Person ceases to be a
Credit Party as a result of a transaction permitted under the Credit Documents.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under this Agreement
pursuant to this Section. (b) The Administrative Agent shall not be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Credit Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral. 111



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre134.jpg]
(c) Anything contained in any of the Credit Documents to the contrary
notwithstanding, each of the Credit Parties, the Administrative Agent, the
Collateral Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce this Agreement, the Notes or any other Credit
Agreement, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
holders of the Obligations in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
the Collateral Agent, and (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the holders of the Obligations (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition. (d) No Secured Swap Agreement or Secured Treasury Management
Agreement will create (or be deemed to create) in favor of any Qualifying Swap
Provider or any Qualifying Treasury Management Bank, respectively that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of the Borrower or any other Credit Party under
the Credit Documents except as expressly provided herein or in the other Credit
Documents. By accepting the benefits of the Collateral, each such Qualifying
Swap Provider and Qualifying Treasury Management Bank shall be deemed to have
appointed the Collateral Agent as its agent and agreed to be bound by the Credit
Documents as a holder of the Obligations, subject to the limitations set forth
in this clause (d). Furthermore, it is understood and agreed that the Qualifying
Swap Providers and Qualifying Treasury Management Banks, in their capacity as
such, shall not have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any of the other Credit Documents or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral, or to any notice of or consent to any amendment, waiver or
modification of the provisions hereof or of the other Credit Documents) other
than in its capacity as a Lender and, in any case, only as expressly provided
herein. Section 11 MISCELLANEOUS Section 11.1 Notices; Effectiveness; Electronic
Communications. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows: (i) if to the Administrative Agent, the Borrower
or any other Credit Party, to the address, telecopier number, electronic mail
address or telephone number specified in Appendix B: 112



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre135.jpg]
(ii) if to any Lender, any Issuing Bank or Swingline Lender, to the address,
telecopier number, electronic mail address or telephone number in its
Administrative Questionnaire on file with the Administrative Agent. Notices and
other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (b)
below, shall be effective as provided in such subsection (b). (b) Electronic
Communications. Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or any Issuing Bank pursuant to Section 2 if such
Lender or such Issuing Bank, as applicable, has notified the Administrative
Agent and the Borrower that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or any Credit
Party may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor,
provided that, with respect to clauses (i) and (ii) above, if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient (c) Change of
Address, Etc. Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto. (d) Platform. (i) Each Credit Party agrees that the Administrative Agent
may, but shall not be obligated to, make the Communications (as defined below)
available to the Issuing Banks and the other Lenders by posting the
Communications on Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”). (ii) The Platform is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the 113



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre136.jpg]
Borrower or the other Credit Parties, any Lender or any other Person or entity
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any other Credit
Party’s or the Administrative Agent’s transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Credit Party pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through the Platform. Section 11.2 Expenses; Indemnity;
Damage Waiver. (a) Costs and Expenses. The Credit Parties shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Lender or any Issuing Bank (including the
reasonable out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Bank) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or (B)
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. (b)
Indemnification by the Credit Parties. The Credit Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), each Lender and each Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable
out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Credit Party) other than such
Indemnitee or its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any other Credit
Party, or any Environmental Liability related in any way to the Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto, provided that such 114



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre137.jpg]
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any Credit Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Credit Document, if the Borrower or such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 11.2(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. (c) Reimbursement by Lenders. To
the extent that the Credit Parties for any reason fail to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), the Collateral Agent (or
any sub-agent thereof), any Issuing Bank or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Collateral Agent (or any such sub-agent), the
applicable Issuing Bank or such Related Party, as the case may be, such Lender’s
pro rata share (in each case, determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing Bank
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of this Agreement that provide that
their obligations are several in nature, and not joint and several. (d) Waiver
of Consequential Damages, Etc. To the fullest extent permitted by Applicable
Law, none of the Credit Parties shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby. (e) Payments. All amounts due under this Section
shall be payable promptly, but in any event within ten (10) Business Days after
written demand therefor (including delivery of copies of applicable invoices).
(f) Survival. The provisions of this Section shall survive resignation or
replacement of the Administrative Agent, Collateral Agent, any Issuing Bank, the
Swingline Lender or any Lender, termination of the commitments hereunder and
repayment, satisfaction and discharge of the loans and obligations hereunder.
Section 11.3 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held 115



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre138.jpg]
and other obligations (in whatever currency) at any time owing by such Lender,
such Issuing Bank or any such Affiliate to or for the credit or the account of
the Borrower or any other Credit Party against any and all of the obligations of
the Borrower or such Credit Party now or hereafter existing under this Agreement
or any other Credit Document to such Lender, such Issuing Bank or their
respective Affiliates, irrespective of whether or not such Lender, such Issuing
Bank or such Affiliate shall have made any demand under this Agreement or any
other Credit Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each of the Lenders and the
Issuing Banks agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 11.4 Amendments and Waivers. (a) Required Lenders’ Consent. Subject to
Section 11.4(b) and Section 11.4(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Administrative Agent and the Required Lenders; provided that
(i) the Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any Issuing Bank, (ii) each of the
Fee Letter and any Auto Borrower Agreement may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(iii) no Defaulting Lender shall have any right to approve or disapprove (x) any
amendment, waiver or consent hereunder, except that the Commitments, Loans
and/or Letter of Credit Obligations of such Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender except
to the extent such waiver, amendment or modification affects such Defaulting
Lender differently than other affected Lenders, (iv) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (v) the Required Lenders shall determine whether
or not to allow any Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders. (b) Affected Lenders’ Consent. Without the written consent
of each Lender (other than a Defaulting Lender except as provided in clause
(a)(iii) above) that would be affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would: 116



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre139.jpg]
(i) extend the Revolving Commitment Termination Date; (ii) waive, reduce or
postpone any scheduled repayment (but not prepayment) or alter the required
application of any payment pursuant to Section 2.13(d) or any prepayment
pursuant to Section 2.12 or the application of funds pursuant to Section 9.3, as
applicable; (iii) extend the stated expiration date of any Letter of Credit,
beyond the Revolving Commitment Termination Date; (iv) reduce the principal of
or the rate of interest on any Loan (other than any waiver of the imposition of
the Default Rate pursuant to Section 2.9) or any fee or premium payable
hereunder; provided, however, that only the consent of the Required Lenders
shall be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder; (v) extend the time for payment of any such
interest or fees; (vi) reduce the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit; (vii) amend,
modify, terminate or waive any provision of this Section 11.4(b) or Section
11.4(c) or any other provision of this Agreement that expressly provides that
the consent of all Lenders is required; (viii) change the percentage of the
outstanding principal amount of Loans that is required for the Lenders or any of
them to take any action hereunder or amend the definition of “Required Lenders”
or “Term Loan Commitment Percentage”, “Fourth Amendment Replacement Term Loan
Commitment Percentage” or “Revolving Commitment Percentage” or modify the amount
of the Commitment of any Lender; (ix) release all or substantially all of the
Collateral or all or substantially all of the Guarantors from their obligations
hereunder, in each case, except as expressly provided in the Credit Documents;
or (x) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under any Credit Document (except pursuant to a
transaction permitted hereunder). (c) Other Consents. No amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by the Borrower or any other Credit Party therefrom,
shall: (i) increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender; 117



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre140.jpg]
(ii) amend, modify, terminate or waive any provision hereof relating to the
Swingline Sublimit or the Swingline Loans without the consent of the Swingline
Lender; (iii) amend, modify, terminate or waive any obligation of Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.3(e) without the written consent of the Administrative Agent and of
each Issuing Bank; or (iv) amend, modify, terminate or waive any provision of
this Section 11 as the same applies to any Agent, or any other provision hereof
as the same applies to the rights or obligations of any Agent, in each case
without the consent of such Agent. (d) Execution of Amendments, etc. The
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 11.4 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Borrower, on such Borrower.
Section 11.5 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (b) Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments, Loans and obligations
hereunder at the time owing to it); provided that any such assignment shall be
subject to the following conditions: (i) Minimum Amounts. (A) in the case of an
assignment of the entire remaining amount of the assigning Lender’s commitments
and the loans at the time owing to it (in each case with respect to any credit
facility) or contemporaneous assignments to Approved Funds that equal at least
to the amounts specified in subsection (b)(i)(B) of this Section in the
aggregate) or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and 118



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre141.jpg]
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the commitment (which for this purpose includes loans and
obligations in respect thereof outstanding thereunder) or, if the commitment is
not then in effect, the principal outstanding balance of the loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $2,500,000, in the case
of any assignment in respect of any Revolving Commitments and/or Revolving
Loans, or $1,000,000, in the case of any assignment in respect of any Term Loan
Commitments and/or Term Loans, unless each of the Administrative Agent and, so
long as no Event of Default shall have occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed). (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations on a non-pro rata basis
as between its Revolving Commitment and/or Revolving Loans, on the one hand, and
any Term Loan Commitment and/or Term Loans, on the other the hand. (iii)
Required Consents. No consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section and, in addition: (A)
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall have occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; (B) the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) shall be
required for assignments in respect of (i) commitments under revolving credit
facilities and unfunded commitments under term loan facilities if such
assignment is to a Person that is not a Lender with a commitment in respect of
such facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (ii) a funded Term Loan to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund; (C) the consent of the Issuing Bank
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of any Revolving Commitment; and (D) the consent of
the Swingline Lender (such consent not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of any Revolving Commitment.
(iv) Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a 119



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre142.jpg]
processing and recordation fee in the amount of $3,500, unless waived, in whole
or in part by the Administrative Agent in its discretion. The assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. (v) No Assignment Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B). (vi) No Assignment to Natural Persons. No such
assignment shall be made to a natural person. (vii) Certain Additional Payments.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Bank, each Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving Commitment Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment Agreement, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment Agreement, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16, 2.17 and 11.2 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. The Borrower will execute and deliver on request, at
their own expense, Notes to the assignee evidencing the interests taken by way
of assignment hereunder. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section. 120



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre143.jpg]
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United
States, a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans and Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. (d) Participations. Any
Lender may at any time, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to any Person (other than a
natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.2(c) with respect to any payments made by such Lender to its
Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in clauses (b) or (c)
of Section 11.4 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.2, 3.1 and
3.3(subject to the requirements and limitations therein, including the
requirements under Section 3.3(f) (it being understood that the documentation
required under Section 3.3(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.17 and 3.4
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 3.2 or 3.3, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all 121



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre144.jpg]
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register. (e)
Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement, or any promissory
notes evidencing its interests hereunder, to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. Section 11.6 Independence of Covenants. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. Section 11.7
Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein shall survive the execution and delivery
hereof and the making of any Credit Extension. Notwithstanding anything herein
or implied by law to the contrary, the agreements of each Credit Party set forth
in Section 3.1(c), Section 3.2, Section 3.3, Section 11.2, Section 11.3, and
Section 11.10 and the agreements of the Lenders and the Agents set forth in
Section 2.14, Section 10.3 and Section 11.2(c) shall survive the payment of the
Loans, the cancellation, expiration or cash collateralization of the Letters of
Credit, and the termination hereof. Section 11.8 No Waiver; Remedies Cumulative.
No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents, any Swap Agreements or
any Treasury Management Agreements. Any forbearance or failure to exercise, and
any delay in exercising, any right, power or remedy hereunder shall not impair
any such right, power or remedy or be construed to be a waiver thereof, nor
shall it preclude the further exercise of any such right, power or remedy.
Section 11.9 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to the
Administrative Agent, the Issuing Banks, the Swingline Lender or the Lenders (or
to the Administrative Agent, on behalf of Lenders), or the Administrative Agent,
the Collateral Agent, the Issuing Banks or the Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, any other state or federal law, common law or any equitable cause,
then, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred. 122



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre145.jpg]
Section 11.10 Severability. In case any provision in or obligation hereunder or
any Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. Section
11.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment or Term Loan Commitment
of any other Lender hereunder. Nothing contained herein or in any other Credit
Document, and no action taken by the Lenders pursuant hereto or thereto, shall
be deemed to constitute the Lenders as a partnership, an association, a joint
venture or any other kind of entity. The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and, subject to Section
10.9, each Lender shall be entitled to protect and enforce its rights arising
under this Agreement and the other Credit Documents and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose. Section 11.12 Headings. Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect. Section
11.13 Applicable Laws. (a) Governing Law. This Agreement shall be governed by,
and construed in accordance with, the law of the State of New York. (b)
Submission to Jurisdiction. Each party hereto irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York county and of the
United States District Court of the Southern District of New York, any appellate
court from any thereof or any jurisdiction where a Vessel may be found, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or court in a jurisdiction where a Vessel is located, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Credit Document shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against any Credit Party or its properties in the courts of any
jurisdiction. (c) Waiver of Venue. Each party hereto irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in subsection (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. (d) Service of Process. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 11.1. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by Applicable Law.
123



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre146.jpg]
Section 11.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.15 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in
(including, for purposes hereof, any new lenders invited to join hereunder on an
increase in the Loans and Commitments hereunder, whether by exercise of an
accordion, by way of amendment or otherwise), any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower or its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided for herein, or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided for herein, (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, any Issuing Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries; provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. 124



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre147.jpg]
Each of the Administrative Agent, the Collateral Agent, the Issuing Banks and
the Lenders acknowledges that (i) the Information may include material
non-public information concerning the Borrower or any Subsidiary, as the case
may be, (ii) it has developed compliance procedures regarding the use of
material non-public information and (iii) it will handle such material
non-public information in accordance with Applicable Law, including United
States federal and state securities laws. Section 11.16 Usury Savings Clause.
Notwithstanding any other provision herein, the aggregate interest rate charged
or agreed to be paid with respect to any of the Obligations, including all
charges or fees in connection therewith deemed in the nature of interest under
Applicable Laws shall not exceed the Highest Lawful Rate. If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the aggregate outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and each of the Credit Parties to conform strictly to any applicable
usury laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the aggregate outstanding amount of
the Loans made hereunder or be refunded to each of the applicable Credit
Parties.In determining whether the interest contracted for, charged, or received
by the Administrative Agent or a Lender exceeds the Highest Lawful Rate, such
Person may, to the extent permitted by Applicable Laws, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest, throughout the contemplated term of the Obligations
hereunder. Section 11.17 Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Credit Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 5, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (e.g. “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart of this Agreement.
Section 11.18 No Advisory of Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each of the Credit Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Administrative Agent, on the other hand, 125



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre148.jpg]
(ii) the Credit Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (iii) each of the
Credit Parties is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents; (b)(i) the Administrative Agent is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not and will not be acting as an advisor, agent or
fiduciary, for any Credit Party or any of their Affiliates or any other Person
and (ii) the Administrative Agent does not have any obligation to any Credit
Party or any of their Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Credit Documents; and (c) the Administrative Agent and its respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Credit Parties and their Affiliates, and the
Administrative Agent does not have any obligation to disclose any of such
interests to any Credit Party or its Affiliates. To the fullest extent permitted
by law, each of the Credit Parties hereby waives and releases, any claims that
it may have against the Administrative Agent with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. Section 11.19 Electronic Execution of
Assignments and Other Documents. The words “execution,” “signed,” “signature,”
and words of like import in any Assignment Agreement or in any amendment,
waiver, modification or consent relating hereto shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Laws,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. Section 11.20 USA
PATRIOT Act. Each Lender subject to the Act hereby notifies each of the Credit
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each of the Credit
Parties, which information includes the name and address of each of the Credit
Parties and other information that will allow such Lender to identify each of
the Credit Parties in accordance with the Patriot Act. Section 11.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or 126



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre149.jpg]
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. [Signatures on Following Page(s)] 127



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre150.jpg]
ANNEX B Exhibit 2.1 to Credit Agreement [Attached]



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre151.jpg]
Funding Notice Date: ____________ __, 201_ To: Regions Bank, as Administrative
Agent Re: Credit Agreement dated as of August 5, 2015 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Orion Marine Group, Inc., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders from time to time party thereto
and Regions Bank, as Administrative Agent and Collateral Agent. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement. Ladies and Gentlemen: The undersigned hereby requests (select
one): A Borrowing of Revolving Loans A Borrowing of Swingline Loans A Borrowing
of Term Loans 1. On _______________, 201__ (which is a Business Day). 2. In the
amount of $__________. 3. Comprised of ______________ (Type of Loan requested).
4. For Adjusted LIBOR Rate Loans: with an Interest Period of __________ months.
The undersigned Borrower hereby represents and warrants that: (i) after giving
effect to any Borrowing of the requested Term Loans, if any, the Outstanding
Amount of each Term Loan shall not exceed the applicable Term Loan Commitment;
(ii) solely to the extent the Limited Revolver Availability Amount is not in
effect, after giving effect to the Borrowing of the requested Revolving Loans or
Swingline Loans, as and to the extent applicable, (x) the Outstanding Amount of
Revolving Obligations shall not exceed the Aggregate Revolving Commitments and
(y) the Outstanding Amount of Swingline Loans shall not exceed the Swingline
Sublimit; and (iii) solely to the extent the Limited Revolver Availability
Amount is in effect, after giving effect to the Borrowing of the requested
Revolving Loans or Swingline Loans, as and to the extent applicable, (x) the
Outstanding Amount of Revolving Obligations shall not exceed the Limited
Revolver Availability Amount and (y) the Outstanding Amount of Swingline Loans
shall not exceed the Swingline Sublimit. The undersigned Borrower hereby
represents and warrants that each of the conditions set forth in Section 5.2 of
the Credit Agreement has been satisfied on and as of the date of such Borrowing.
33917747.v3



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre152.jpg]
[Signature on Following Page]



--------------------------------------------------------------------------------



 
[orionfifthamendmenttocre153.jpg]
ORION GROUP HOLDINGS, INC. By: Name: Title:



--------------------------------------------------------------------------------



 